Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 1 of 178 Page|D 43881

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIvIsloN
111 R€= case No. 3:1s_md-2626-J-20JRK
DlsPo ABLE oNTA T '
LENS ZNT[TR%ST C Judge Harvey E. Schlesinger

 

THIS DOCUMENT RELATES TO:

ALL ACTIONS

 

 

 

 

 

0 R D E R

This multi-district litigation (“MDL”) antitrust case involving the pricing of disposable contact
lenses is before the Court on the contact lens consumer Plaintiffs’ Motion for Class Certification.
(Docs. 396; S-404) (collectively “Motion for Class Certification”)`.l The Defendants, contact lens
manufacturers, Alcon Laboratories, lnc. (“Alcon”), Johnson & Johnson Vision Care, lnc. (“JJVC”),
Bausch & Lomb lnc. (“B&L”), and CooperVision, Inc. (“CV”) (collectively “Manufacturer
Def`endants”), and distributor ABB Concise Optical Group, LLC (“ABB”), have filed a Memorandum
of Law in Opposition to Plaintiffs’ Motion for Class Certification '(Docs. 505; S-540). With leave of`
Court, Plaintif`fs filed Plaintiff`s’ Reply Memorandum of Law in Support of Motion f`or Class
Certification (Docs. 6l l; S-649), and Def`endants filed Defendants’ Sur-Reply Memorandum of Law in
Further Opposition to Plaintif`f`s’ Motion for Class Certification. (Doc. 674; Doc. S-681). A two-day

evidentiary hearing on Plaintif`fs’ Class Certification Motion was conducted in August of 2018. (See

 

1 There are two versions of the motions, responses, and declarations and exhibits filed in support of thereof`:
a redacted public version; and an unredacted version filed under seal with the Court’s permission
because it contains confidential information. lf there are two docket numbers listed for a particular filing, the
docket number beginning with “S~” denotes the version filed under seal.

l

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 2 of 178 Page|D 43882

Doc. 866; Doc. 867). Plaintif`f`s have settled with CV. (Docs. 611 at 10; S-649 at 10; 781). In
connection with the pending Motion for Class Certification, the Def`endants have filed:

l) Def`endants’ Motion to Strike Portions of the Expert Report of Dr. John L. Solow and
Preclude Testimony Regarding Purported Collusion Between the Defendants, Pursuant to Fed. R. Evid.
702 and Daubert (Docs. 500; S-53l (“Solow Daubert Motion”)), to which Plaintiffs have filed a
Plaintif`f`s’ Opposition to Def`endants’ Motion to Strike Portions of the Expert Report of Dr. John Solow
and Preclude Testimony Regarding Purported Collusion Between the Defendants Pursuant to Fed. R.
Evid. 702 and Daubert (Docs. 549; S-558);

2) Det`endants’ Motion to Exclude or Strike the Expert Report of Dr. Michael A. Williams
Under Fed. R. Evid. 702 and Fed. R. Civ. P. 37(c)(l), (Docs. 503; S-535 (“Williams Daubert
Motion”)), to which Plaintif`f`s have filed Plaintiff`s’ Opposition to Defendants’ Motion to Exclude the
Expert Report of Dr. Michael A. Williams. (Docs. 548; S-559); and

3) Def`endants’ Motion to Exclude the Supplemental Report of` Dr. Michael A. Williams
Under Fed. R. Evid. 702 and Daubert (Docs. 693; S- 720), and Plaintif`fs’ Opposition to Def`endants’
Motion to Exclude the Supp|emental Report of Dr. Michael A. Williams. (Doc. 715; S-722).

Also before the Court is Plaintiff`s’ “Motion for Spoliation Sanctions Against Defendants
Johnson & Johnson Vision Care, lnc. and Alcon Laboratories, Inc.” (Doc. 854); Defendants’
Responses to Plaintiff`s’ Spoliation Motion (Doc. 879; Doc. 881; Doc. 882; Doc. 886); Plaintiffs’ Reply
to Defendants’ Responses (Doc. 901); and Def`endants’ Sur Replies (Doc. 913; Doc. 914).

The pending motions are ripe for the Court’s consideration The Court has considered the

parties’ papers and evidence submitted, as well as argument of counsel.

I. Background

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 3 of 178 Page|D 43883

This multidistrict antitrust litigation was centralized before this Court on June 10, 2015, by
order of the United States Judicial Panel on Multidistrict Litigation (“MDL Panel”). (Doc. l; Transfer
Order). lt arises out of pricing policies adopted by contact lens manufacturers starting in June 2013
with regard to the distribution and sale of certain contact lens products. The operative complaint,
Plaintiffs’ Interlineation To Corrected Consolidated Class Action Complaint (Doc. 395; Complaint),
filed on March l, 2017, is a six-count Complaint brought by sixteen individual Plaintiffs suing on
behalf of themselves, and on behalf of a class of Plaintiffs consisting of “all persons and entities in the
United States who made a retail purchase . . . of disposable contact lenses (“contact lenses”)
manufactured by [the Manufacturer Defendants] . . . subject to one of the ‘Unilateral Pricing Policies’
("UPPs") described herein from June l, 2013 to the present.” Complaint 1| l; Mg_ ig._ 1148. 'I`he
individual Plaintiffs (“Plaintif`f`s”) are Rache| Berg, Miriam Pardoll, Elyse Ulino, Jennif`er Sineni, Susan
Gordon, Cora Beth Smith, Brett Watson, Kathleen Schirf, Tamara O’Brien, John Machikawa, Arnanda
Cunha, Alexis Ito, Catherine Dingle, Sheryl Marean, Pamela Mazaarella, and Joe Felson. Complaint
1]1| l, 28-41.

A. The Complaint

Plaintiffs contend that the Manufacturer Defendants’ adoption, implementation and
enforcement of UPPs as they apply to the market for disposable (soft) contact lenses (“contact lenses”)
violate antitrust law. Disposable contact lenses comprise 90% of the contact lenses sold in the United
States. w Complaint ‘[l 64.

Plaintiffs allege that

the Manufacturer Defendants conspired with each other and with Defendant

[ABB], a wholesaler, as well as independent eye care professionals
(“ECPS”) (e.g. optometrists and ophthalmologists who sell contact lenses

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 4 of 178 Page|D 43884

to consumers) and their trade association, the American Optometric
Association (“AOA”), to impose minimum resale prices on certain contact
lens lines by subjecting them to UPPs, thereby reducing or eliminating price
competition on those products from “big box” stores. . . , buying clubs . .
. , and internet-based retailers . . . (collectively, “Discount Retailers”) by
preventing them from discounting those products.
Complaint 1| 2. Plaintiffs further allege that “the Manufacturer Defendants, working with ABB,
conspired to eliminate discounting of contact lenses by ensuring that all retailers charged the same
minimum price.” M._jl 3.
Plaintiffs allege a complex “interwoven” conspiracy in which '
ABB worked with the Manufacturer Defendants to develop UPPs for
several of the most advanced and/or most popular lines of contact lenses
sold by the Manufacturer Defendants Over the course of 15 months
commencing in June of 201 3, each Manufacturer Defendant implemented
this strategy in the form of a [UPP] . . . [promulgating] a minimum retail
price for its affected product(s) and threaten[ing] to curtail the supply of
some of its contact lens lines to retailers who sell below the mandated
price. `
Complaint 11 9. “The Manufacturer Defendants agreed to limit retail price competition only after
extensive consultation with independent ECPs and their agent ABB.” Ld. 1| ll.

Plaintiffs allege that “the Manufacturer Defendants . . . conspired with each other in a
horizontal, per se illegal agreement in restraint of trade that ABB facting as the agent for its ECP
clients) helped to orchestrate,” and that “these policies were the subject of agreements among the
Manufacturer Defendants and independent ECPs, effectuated through ABB.” Complaint1] 174. They
contend that the Manufacturer Defendants, “facing pressure from independent ECPs and ABB about
competitive threats posed by the Discount Retailers, . . . agreed with one another and with ABB and

the independent ECPs to impose UPPs on their most advanced and most popular contact lens lines.”

Complaint1[ 133; see also _i_d._ 1111 135-158 (citing “plus factors” such as of “lndustry Structure”,

 

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 5 of 178 Page|D 43885

“Opportunities to Conspire,” "‘Information Exchanges,” “ABB’s and lndependent ECPs’ Conduct,”
“Acts Contrary to Economic Self Interest,” “Pretextual Reasons f`or UPPs,” “Motive to Conspire,
lncluding Assurances That Competitors Will Also Act,” “Abrupt, Near Contemporaneous and
Fundamental Shift in Pricing Policies,” and “Past Conspiratorial (;onduct.”).

Plaintiffs also contend that Defendants engaged in a “vertical conspiracy,” subdividing the
relevant market for disposable contact lenses into distinct markets for each brand of contact lenses
subject to a UPP. Complaint 11 183. They alleged that the Manufacturer Defendants, ABB, and the
independent ECPs “all share an interest in not reducing the retail price of contact lenses and limiting
competition from Discount Retailers,” g 1| 4, and that ECPs, ABB, and the Manufacturer Defendants
communicated up and down the distribution chain regarding the enactment, implementation and
enforcement ofUPPs. LTHI 102, 103, 106, 107, lll, ll4, 115, 117-32.

Plaintiffs allege that the UPPs harm competition by increasing prices for contact lenses subject
to the UPPs, and depriving consumers of the ability to shop around for retail discounts on contact
lenses. @11 159.

Plaintiffs bring the following claims (the claims are mis-numbered in the Complaint):

First Cause of Action: Claim of Violation of 15 U.S.C. §§ l and 3 (Per Se
Violation of the Sherman Act) [“Count 1”]

Second Cause of Action: Claim for Violation of 15 U.S.C. §§ l and 3 (Rule of Reason
Violations of the Sherman Act) [“Count 2”]

Third Cause of Action: Claim for Violation of the Califomia Cartwright Act [“Count 3”]

Third Cause of Action: Claim for Violation of the Maryland Antitrust Act [“Count 4”]
Sixth Cause of Action: Claim for Violation of the Califomia Unfair Competition Law
[“Count 5”]

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 6 of 178 Page|D 43886

Seventh Cause of Action: Claim for Violation of the Maryland Consumer Protection Act.
[“Count 6”]

B. The UPPs

Defendants adopted UPPs as follows (M Doc. S-537 at 131-144 (Cremieux Report Exs. 10-
13) (dates that UPPs were adopted))):

Alcon adopted UPPs for its products as follows: Dailies Total I (June 2013 concurrent with the
product’s release); Dailies Aquacomfort Plus Multifocal (January 2014 concurrent with the product’s
release); Dailies Aquacomfort Plus Toric (January 2014 concurrent with the product’s release); Air
Optix Colors (April 2014 concurrent with the product’s release); and Dailies Total l Multifocal (July
2016 concurrent with the product’s release). (Doc. S-537 at 131-32 (Cremieux Report Ex. 10)). Alcon
discontinued the UPPs in December 2016. Ld.

B&L adopted UPPs for its products as follows: Ultra (February 2014); BioTrue ONEday for
Presbyopia (June 2014 and December 2016 for different package sizes); and Ultra for Presbyopia
(March 2016 concurrent with the product’s release). (Doc. S-537 at 134-35 (Cremieux Report Ex.

l l)). B&L discontinued the Ul_’Ps in February 2017, _I_d_.

CV (and predecessor Sauflon Pharmaceuticals Limited (“Sauflon”)) adopted UPPs for its
products as follows: Clariti l Day (January 2014 (by Sauflon)); Clariti 1 Day Multif`ocal (January 2014
(by Sauflon)); Clariti l Day Toric (January 2014 (by Sauf]on)). The Saufion UPPs were subsequently
adopted by CV in August 2014. CV adopted UPPs for its products: MyDay (June 2015 concurrent
with the product’s release); Biofinity XR Toric (January 2016 concurrent with the product’s
introduction); and Biofinity Energys (July 2016 concurrent with the product’s introduction). (Doc. S-

537 at 136-37 ( ((Crernieux Report Ex. 12)). CV discontinued the UPPs for five of the products

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 7 of 178 Page|D 43887

(Biofinity XR Toric, Clariti l Day, Clariti l Day Multif`ocal, Clariti l Day Toric, and MyDay) in March
2017, Ld.

JJVC adopted UPPs for its products as follows: Acuvue Oasys with Hydraclear (July 2014 with
follow up UPPs for different package sizes in August and October 2014 and June 2015); l-Day
Acuvue Moist (August 2014); l-Day Acuvue Moist for Astigmatism (August 2014); l-Day Acuvue
TruEye (August 2014); Acuvue Oasys for Astigmatism (August 2014); Acuvue Oasys for Presbyopia
(August 2014); l-Day Acuvue Define (March 2015); l-Day Acuvue Moist Multifocal (May 2015
concurrent with the product’s release); Acuvue Oasys with Hydral"uxe (August 2015 concurrent with
the product’s release). (Doc. S-537 at 140 ((Cremieux Report Ex. 13)). JJVC discontinued all UPPs
in Apri12016. §

Defendants’ expert Dr. Cremieux detailed the specifics about the UPPS regarding price and
modality (package size). (Doc. S-537 at 131-144 (Cremieux Report Exs. 10-13)

C. Applicablc Antitrust Law

“Section 1 of the Sherman Act broadly prohibits ‘every contract, combination . . . or

999

conspiracy, in restraint of trade or commerce[.] Aguatherm lndus., lnc. v. Fla. Power & Light Co.,

145 F.3d 1258, 1262 (1 lth Cir. 1998); Bal& United States v. Colgate & Co., 250 U.S. 300, 307
(1919) (“The purpose of the Sherman Act is to prohibit monopolies, contracts and combinations which
probably would unduly interfere with the free exercise of their rights by those engaged, or who wish to
engage, in trade of commere. . . .”). A manufacturer, however, “generally has a right to deal, or refuse
to deal, which whomever it likes, as long as it does so independently.” _Mo_nsagto_CLL_SM
Serv. Co;g., 465 U.S. 752, 760 (1984) (citing g)lgat£, 250 U.S. at 307)). Thus, a manufacturer is

permitted to “announce its resale prices in advance and refuse to deal With those who fail to comply.

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 8 of 178 Page|D 43888

And a distributor is free to acquiesce in the manufacturer’s demand in order to avoid termination.” l_d_.
at 761. The elements of a conspiracy to restrain trade in violation of § 1 of the Act, are: “(1) an
agreement to enter a conspiracy (2) designed to achieve an unlawful objective . . . [and] (3) actual
unlawful effects or facts which radiate a potential for future harm _to competition.” U.S. Anchor Mfg.,

lnc. v. Rule lndus. Inc., 7 F.3d 986, 1001 (1 lth Cir. 1993) (internal citation and quotation omitted).

 

w alj Aguatherm lndus., Inc., 145 F.3d at 1262 (citing U.S. Anchor Mfg., Inc.).

Antitrust law differentiates between vertical and horizontal price restraints “Restraints
imposed by agreement between competitors have traditionally been denominated as horizontal
restraints, and those imposed by agreement between firms at different levels of distribution as vertical
restraints.” Bus. Elecs. Co;p. v. Sha_rp Elecs. COQ., 485 U.S. 717, 730 (1988) (footnote omitted).
With limited exceptions, horizontal agreements are per se unlawful, whereas vertical restraints are
unlawful only if an assessment of market effects, known as the “rule of reason” analysis, reveals that
the vertical agreements unreasonably restrain trade. §§ Leegin Creative Leather Prods., Inc. v. PSKS,
B, 551 U.S. 877, 885-86, 907 (2007). Under the “rule-of reason,” “the factfinder weighs all of the
circumstances of a case in deciding whether a restrictive practice should be prohibited as imposing an `
unreasonable restraint on competition.” 1_<_1_. at 885 (citation omitted). Vertical and horizontal price
arrangements may intersect. g United States v. Apple, Inc., 791 F.3d 290, 314 (2d Cir. 2015), Lrt.
M, 136 S. Ct. 1376 (2016).

“lt is only in rare cases that a plaintiff can establish the existence of a conspiracy by showing an
explicit agreement; most conspiracies are inferred from the behavior of the alleged conspirators, and
from other circumstantial evidence (economic and otherwise), such as barriers to entry and other

market conditions.” Williamson Oil Co. v. Philig Morris USA, 346 F.3d 1287, 1299-1300 (1 lth Cir.

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 9 of 178 Page|D 43889

2003) (intemal quotations and citations omitted); see also Agple, '791 F.3d at 315; ln re Text

 

Messaging Antitrust Litig., 630 F.3d 622,`629 (7th Cir. 2010) (“Circumstantial evidence can establish
an antitrust conspiracy.” (citing cases)); MLMMgLQMQ” 887
F.2d 1499, 1515 (l lth Cir. 1989) (“Conspiracies are rarely evidenced by explicit agreements, and must
almost always be proven by inferences that may be fairly drawn from the behavior of the alleged
conspirators.”).

To prevail on their claims under Section 1 of the Sherman Act, Plaintiffs must prove “(l) the
existence of a contract, combination or conspiracy in restraint of trade (liability); (2) injury-in-fact
(antitrust injury); and (3) the extent of injury (damages).” n re Terazosin Hydrochloride Antitrust

Litig., 220 F.R.D. 672, 695 (S.D. Fla. 2004) (citing J. 'l`ruett Pame Co. v. Chggsler Motors Corp., 451

U.S. 557, 562 (1981)); see also State of Ala. v. Blue Bird Body Co., 573 F.2d 309, 317 (5th Cir. 1978)

 

(observing that “a prerequisite to recovery was a showing by the plaintiff of a violation of the antitrust
laws, the fact of damage, and some indication of the amount of damage.”).2 In this case, the claims of
the proposed state classes arise out of the same alleged illegal conduct by Defendants and are based on
the same related antitrust theories as the federal claims.

D. Plaintiffs’ Motion for Class Certification

Plaintiffs filed their Motion for Class Certification on March 3, 2017, citing Rule 23, Federal
Rules of Civil Procedure (“Rule(s)”). Plaintiffs seek class certification

pursuant to the horizontal conspiracy theory, [of'] a nationwide class `of

persons who purchased disposable contact lenses made by the
[Manufacturer Defendants] and two subclasses comprised of class

 

2 ln Bonner v. Cig of Prichardl Ala., 661 F.2d 1206, 1207 (l lth Cir. 1981), the Eleventh Circuit adopted as
binding precedent decisions of the fortner Fifth Circuit rendered prior to October 1, 1981.

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 10 of 178 Page|D 43890

members residing in Maryland and Califomia. Altematively, if the Court
declines to certify the Horizontal Class, Plaintiffs seek certification of four
Vertical Classes, one for purchasers of each [Manufacturer Defendants’]
lenses.

(Docs. 396 at 17-18; S-404 at 17-18). Plaintiffs initially sought certification of the following classes:
CLASS AND SUBCLASSES DEFINITIONS
Horizontal Class

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by Alcon, JJVC,
B&L, or [CV] from June 1, 2013 to the present (the “Class Period”) for
their own use and not for resale, where the prices for such contact lenses
were set pursuant to a “Unilateral Pricing Policy” and the purchase
occurred during the period when the Unilateral Pricing Policy was in effect.
Excluded from the Class are Defendants, their parent companies,
subsidiaries and affiliates, any co-conspirators, all governmental entities,
and any judges or justices assigned to hear any aspect of this action.

The proposed Horizontal Class Consists of the following subclasses: `

(1) The Magland Subclass:

All persons and entities residing in Maryland who made retail purchases of
disposable contact lenses manufactured by Alcon, JJVC, B&L, or CV from
June 1, 2013 to the date the Court certifies the Class for their own use and
not for resale, where the prices for such contact lenses were set pursuant to
a “Unilateral Pricing Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded from the Class
are Defendants, their parent companies, subsidiaries, and affiliates, any co-
conspirators, all governmental entities, and any judges, justices, or jurors
assigned to hear any aspect of this action.

(2) The Califomia Subclass:

All persons and entities residing in Califomia who made retail purchases
of disposable contact lenses manufactured by Alcon, JJVC, B&L, or CV
from June 1, 2013 to the date the Court certifies the Class for their own use
and not for resale, where the prices for such contact lenses were set

10

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 11 of 178 Page|D 43891

pursuant to a “Unilateral Pricing Policy” and the purchase occurred during
the period when the Unilateral Pricing Policy was in effect. Excluded from
the Class are Defendants, their parent companies, subsidiaries, and
affiliates, any co-conspirators, all governmental entities, and any judges,
justices, or jurors assigned to hear any aspect of this action.

Vertical Classes:
(1) 'I`he JJVC Class

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by JJVC from June
1, 2013 to the date the Court certifies the Class for their own use and not
for resale, where the prices for such contact lenses-were set pursuant to a
“Unilateral Pricing Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded from the Class
are Defendants, their parent companies, subsidiaries, and affiliates, any co-
conspirators, all governmental entities, and anyjudges, justices, or jurors
assigned to hear any aspect of this action.

(2) The Alcon Class

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by Alcon from June
1, 2013 to the date the Court certifies the Class for their own use and not
for resale, where the prices for such contact lenses were set pursuant to a
“Unilateral Pricing Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded from the Class
are Defendants, their parent companies, subsidiaries, and affiliates, any co-
conspirators, all governmental entities, and any judges, justices, orjurors
assigned to hear any aspect of this action.

(3) The B&L Class

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by B&L from June 1,
2013 to the date the Court certifies the Class for their own use and not for
resale, where the prices for such contact lenses were set pursuant to a
“Unilateral Pricing Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded from the Class
are Defendants, their parent companies, subsidiaries, and affiliates, any co-
conspirators, all governmental entities, and any judges, justices, orjurors
assigned to hear any aspect of this action.

11

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 12 of 178 Page|D 43892

(4) The CV Class

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by CV from June l,
2013 to the date the Court certifies the Class for their own use and not for
resale, where the prices for such contact lenses were set pursuant to a
“Unilateral Pricing Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded from the Class
are Defendants, their parent companies, subsidiaries, and affiliates, any co-
conspirators, all governmental entities, and any judges, justices, orjurors
assigned to hear any aspect of this action.

(Docs. 396 at 40-41; S-404 at 40-41).

In recognition of Plaintiffs’ settlement with CooperVision; the discontinuation of the UPPs by
the remaining Manufacturer Defendants; and additional findings and opinions by Plaintiffs’ expert Dr.
Michael A. Williams based upon new data being made available, Plaintiffs, on September 8, 2017,
amended their proposed Class and Subclasses Definitions as follows:

Horizontal Class:

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by Alcon, JJVC, or
B&L from June 1, 2013 to the present (the “Class Period”) for their own
use and not for resale, where the prices for such contact lenses were set
pursuant to a “Unilateral Pricing Policy” and the purchase occurred during
the period when the Unilateral Pricing Policy was in effect. Excluded from
the Class are any purchases from 1-800 Contacts of disposable contact
lenses subject to B&L’s Unilateral Pricing Policy,

where the purchase occurred on or after July l, 2015. Also excluded from
the Class are Defendants, their parent companies, subsidiaries and
affiliates, any coconspirators, all governmental entities, and any judges or
justices assigned to hear any aspect of this action. '

The proposed Horizontal Class consists of the following subclasses:

(1) Magland Subclass:

All persons and entities residing in Maryland who made retail purchases of
disposable contact lenses manufactured by Alcon, JJVC, or B&L from

12

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 13 of 178 Page|D 43893

June 1, 2013 to the date the Court certifies the Class for their own use and
not for resale, where the prices for such contact lenses were set pursuant to
a “Unilateral Pricing Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded from the Class
are any purchases from 1-800 Contacts of

disposable contact lenses subject to B&L’s Unilateral Pricing Policy,
where the purchase occurred on or after July 1, 2015. Also excluded from
the Class are Defendants, their parent companies, subsidiaries and
affiliates, any coconspirators all governmental entities, and any judges or
justices assigned to hear any aspect of this action.

(2) Califomia Subclass:

Al| persons and entities residing in Califomia who made retail purchases
of disposable contact lenses manufactured by Alcon, JJVC, or B&L from
June 1, 2013 to the date the Court certifies the Class for their own use and
not for resale, where the prices for such contact lenses were set pursuant to
a “Unilateral Pricing Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded from the Class
are any purchases from 1-800 Contacts of disposable contact lenses subject
to B&L’s Unilateral Pricing Policy, where the purchase occurred on or after
July l, 2015. Also excluded fiom the Class are Defendants, their parent
companies, subsidiaries and affiliates, any coconspirators all governmental
entities, and any judges or justices assigned to hear any aspect of this
action.

Vertical Classes:
(l) The JJVC Class

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by JJVC from June l,
2013 to the date the Court certifies the Class for their own use and not for
resale, where the prices for such contact lenses were set pursuant to a
“Unilateral Pricing Policy” and the purchase occurred during the period when
the Unilateral Pricing Policy was in effect. Excluded from the Class are
Defendants, their parent companies, subsidiaries, and affiliates, any co-
conspirators, all governmental entities, and any judges, justices, or jurors
assigned to hear any aspect of this action.

(2) 'l`he Alcon Class:

All persons and entities residing in the United States who made retail

13

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 14 of 178 Page|D 43894

purchases of disposable contact lenses manufactured by Alcon from June l,
2013 to the date the Court certifies the Class for their own use and not for
resale, where the prices for such contact lenses were set pursuant to a
“Unilateral Pricing Policy” and the purchase occurred during the period when
the Unilateral Pricing Policy was in effect. Excluded from the Class are
Defendants, their parent companies, subsidiaries, ’and affiliates, any co-
conspirators, all governmental entities, and any judges, justices, or jurors
assigned to hear any aspect of this action.

(3) The B&L Class:

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by B&L from June 1,
2013 to the date the Court certifies the Class for their own use and not for
resale, where the prices for such contact lenses were set pursuant to a
“Unilateral Pricing Policy” and the purchase occurred during the period when
the Unilateral Pricing Policy was in effect. Excluded from the Class are any
purchases from 1-800 Contacts of disposable contact lenses subject to B&L’s
Unilateral Pricing Policy, where the purchase occurred on or after July l,
2015. Also excluded from the Class are Defendants, their parent companies,
subsidiaries and affiliates, any co- conspirators, all governmental entities, and
any judges or justices assigned to hear any aspect of this action.

(Docs. 61 l at 34; S-649- 1 ). Plaintiffs offer an alternative to the “ 'pursuant to’ a UPP” language,
which they “view . . . as another way of saying that a contact lens price was subject to a UPP.” (Docs.
715 at ll; S-722 at 1 1) (emphasis added).
Il. Class Ccrtif`ication Standard

To maintain a case as a class action, the party seeking class certification must satisfy each of the
prerequisites of Rule 23(a) and at least one of the alternative provisions of Rule 23(b). Al|apattah
Servs., lnc. v. Exxon §o;p., 333 F.3d 1248, 1260 (1 lth Cir. 2003)'; Rutstein v. Avis Rent-A-Car Sys.,
B, 21 l F.3d 1228, 1233 (1 lth Cir. 2000)). Rule 23(a) provides that a class representative may sue on
behalf of its members only if:

(1) the class is so numerous that joinder of all members is impracticable;

14

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 15 of 178 Page|D 43895

(2) there are questions of law or fact common to the class;

(3) the claims or defenses of the representative parties are typical of the
claims or defenses of the class; and

(4) the representative parties will fairly and adequately protect the interests
of the class.

Fed. R. Civ. P. 23(a); §;e_ Carriuolo v. Gen. Motors Co.,' 823 F.3d 977, 984 (l lth Cir. 2016). These
prerequisites are commonly referred to as: (1) numerosity, (2) commonality, (3) typicality, and (4)
adequacy of representation Cooper v. Southem Co., 390 F.3d 695, 711 n.6 (1 lth Cir. 2004), overruled
in part on other grounds by Ash v. Tyson Foods, Inc., 546 U.S. 454, 457-58 (2006). Failure to
establish any one of the four factors precludes certification

ln addition, under Rule 23(b), the individual plaintiffs must convince the Court that: (1)
prosecuting separate actions by or against individual members of the class would create a risk of
inconsistent or varying adjudications or prejudice to those members of the class not parties to the
subject litigation; (2) the party opposing the class has refused to act on grounds that apply generally to
the class, necessitating final injunctive or declaratory relief; or (3) questions of law or fact common to
the members of the class “predominate over any questions affecting only individual members, and that
a class action is superior to other available methods for [fair and efficient adjudication of] the
controversy.” Fed. R. Civ. P. 23(b). The party seeking class certification bears the burden of proving
that these requirements are satisfied. E Carriuolo, 823 F.3d at 981; Valley Drug Co. v. Geneva
Pharms., Inc., 350 F.3d 1181, 1 187 (l lth Cir. 2003). The decision to grant or deny class certification
lies within the sound discretion of the district court. Klay v. Humana, Inc., 382 F.3d 1241, 1251 (l lth

Cir. 2004), abrogated in part on other grounds by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639

(2008); Armstrong v. Martin Marietta Co;p., 138 F.3d 1374, 1386 (l lth Cir. 1998) (en banc).

15

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 16 of 178 Page|D 43896

When considering the propriety of class certification, the Court should not conduct a detailed
evaluation of the merits of the suit. Eisen v. Carlisle & Jacguelin, 417 U.S. 156, 177-78 (1974).
Nevertheless, the Court must perform a “rigorous analysis” of the particular facts and arguments
asserted in support of class certification. Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982);
Gilchrist v. Bolger, 733 F.2d 1551, 1555 (l lth Cir. 1984). That ‘frigorous analysis” may entail some

overlap with the merits of the plaintiffs underlying claim. Wal-Mart Stores Inc. v. Dukes, 564 U.S.

 

338, 351-52 (2011).

“T]he Supreme Court has repeatedly ‘emphasized that it may be necessary for the court to probe
behind the pleadings before coming to rest on the'certification question.”’ Carriuolo, 823 F.3d at 981
(quoting Comcast Co;p. v. Behrend, 569 U.S. 27, 33 (2013) (intemal quotation marks omitted)); g
alj Landeros v. Pinnacle Recoveg;, Inc., 692 F. App’x 608, 611 (1 lth Cir. 2017).3 The determination
of class certification “will frequently entail overlap with the merits of the plaintiffs underlying claim.”

Comcast, 569 U.S. at 33-34 (citation omitted). This is because “‘class determination generally

 

involves considerations that are enmeshed in the factual and legal issues comprising the plaintiff’s

 

cause of action.”’ Dukes, 564 U.S. at 351 (quoting Falcon, 457 U.S. at 160). The Plaintiffs, as the
moving parties seeking class certification, have the “burden of proof, not the burden of pleading,” and
“if a question of fact or law is relevant to that determination, then the district court has a duty to

actually decide it and not accept it as true or construe it in anyone’s favor.” Brown v. Electrolux Home

Prods. Inc., 817 F.3d 1225, 1234 (1 lth Cir. 2016) (emphasis in original).

 

However, “the district court can consider the merits ‘only’ to the extent ‘they are relevant to

 

3 “Although an unpublished opinion is not binding . . ., it is persuasive authority.” United States v. Futrell, 209
F.3d 1286, 1289 (1 lth Cir. 2000). See generally Fed. R. App. P. 32.1; 1 lth Cir. R. 36-2 (“Unpublished opinions are not
considered binding precedent, but they may be cited as persuasive authority.").

16

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 17 of 178 Page|D 43897

determining whether the Rule 23 prerequisites for class certification are satisfied.”’ _Bro_wn, 817 F.3d
at 1234 (quoting Amgen lnc. v. Conn. Ret. Plans & Trust Funds, 568 U.S. 455, 466 (2013)). “[l]f a
question of fact or law is relevant to that determination, then the district court has a duty to actually
decide it and not accept it as true or construe it in anyone’s favor. '@ (emphasis in original) (citing

Comcast, 569 U.S. at 33-34). The Supreme Court admonishes:

Although we have cautioned that a court’s class-certification analysis must
be “rigorous” and may “entail some overlap with the merits of the plaintiffs
underlying claim,” Wal-Mart Stores Inc. v. Dukes, 564 U.S. 338, 351 (201 1)
(intemal quotation marks omitted), Rule 23 grants courts no license to engage
in free-ranging merits inquiries at the certification stage. Merits questions
may be considered to the extent - but only to the extent - that they are relevant
to determining whether the Rule 23 prerequisites for class certification are
satisfied. § L, at 351 n. 6 (a district court has no “"authority to conduct a
preliminary inquiry into the merits of a suit”’ at class certification unless it is
necessary “to determine the propriety of certification” (quoting Eisen v.
Carlisle & Jacguelin, 417 U.S. 156, 177 (1974)); Advisory Committee’s 2003
Note on subd. (c)(l) of Fed. Rule Civ. Proc. 23, 28 U.S.C.App., p. 144 (“[A]n
evaluation of the probable outcome on the merits is not properly part of the
certification decision.”).

 

 

Amgen, 568 U.S. at 465-66.

Plaintiffs argue that their motion for Class Certification mirrors their motion filed in a previous
antitrust class action brought by customers against the Defendant Manufacturers and two trade
organizations for ECPs alleging a conspiracy to restrict the supply of replacement contact lenses to
drive up prices. They contend that like that earlier class action, their Motion f`or Class Certification
should be granted and a nationwide class certified. (Docs. 396 at _10; S-404 at 10 (citing In_re

Disp_osable Contact Lens Antirmst Litig., 170 F.R.D. 524 (M.D. Fla. 1996) (“MDL 1030 ”)).

Plaintiffs cite to the testimony of two experts in support of their Motion for Class Certification,

Dr. John L. Solow (“Dr. Solow”) and Dr. Michael A. Williams (‘-‘Dr. Williams”). Noting that'Dr.

17

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 18 of 178 Page|D 43898

Solow offered expert testimony in MDL 1030, Plaintiffs state that based on his review of documents
and data both publically available and produced by Defendants, Dr. Solow offers testimony describing
“[t]he features of the contact lens industry that made it conducive to an illegal [minimum resale price
maintenance] scheme.”’ (Docs. 396 at 15; S-404 at 15). Dr. Solow concludes that “[e]conomic theory
and the facts of this case . . . present a predominant common issue.” Ld. at 16. Plaintiffs offer Dr.
Williams’ testimony for purposes of conducting an economic analysis, using the “standard statistical
methodology of multiple regression analysis to demonstrate that Plaintiffs paid a higher price for their
contact lenses” because of the Defendants’ conduct. (Doc. S-404 at 16). Plaintiffs describe Dr.
Williams’ analysis as using “the well-accepted ‘before-during’ method to estimate overcharges related
to the horizontal and vertical theories,” relying on data from third-party distributors in order to

estimate overcharges g

Defendants argue that the issues presented by the instant case are “very different” from those
presented in MDL 1030, which they argue involved an alleged conspiracy between three manufacturers
and two trade associations to “boycott sales of the manufacturers"sofi contact lenses to any business
that sought to compete with independent [ECPs].” (Docs. 505 at ll; S-540 at 1 1). They contend that

this case is not appropriate for class certification because the evidence establishes that:

(1) each of the Manufacturer Defendants came up with a different UPP, on
different products, at different times and with different effects; (2) ECPs
and retailers charged widely varying prices for contact lenses covered by a
UPP and ofien determined their prices without regard to any UPP; and (3)
consumers often paid less and sometimes paid nothing for contact lenses
subject to a UPP due to rebates, discounts and insurance.

g at l 1-12 (emphasis in original). Defendants argue that whether a contact lens purchaser was

impacted by a UPP depends on an individualized inquiry of each individual class plaintiff into whether

18

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 19 of 178 Page|D 43899

the person:
' bought a contact lens subject to a UPP at a time when the UPP was in effect;

~ purchased a contact lens from an ECP/retailer that was part of an alleged
conspiracy;

- acquired a contact lens from an ECP/retailer that determined his or her price
pursuant to a UPP price;

- would have bought the same contact lens in the absence of a UPP;

' would have paid any less for the same contact lens in the absence of a UPP;
and

~ was insulated from any potential impact due to rebates, discounts and
insurance reimbursements

§ at 12. Additionally, Defendants argue that to establish a vertical conspiracy, each Plaintiff must
establish that he or she purchased contact lenses from a retailer who actually conspired with
Defendants by agreeing to adhere to one or all of the differing UPPs, creating yet another
individualized inquiry into whether the Plaintiff was impacted by the alleged conspiracy between

Defendants § at 12.

Defendants argue that since the MDL 1030 Order approving class certification in 1996, the

Supreme Court has heightened the requirements for class certification with its decisions in Wal-Mart

 

 

Stores Inc. v. Dukes, 564 U.S. 338 (2011) and Comcast, 569 U.S. at 33. (Docs. 505 at 13; S-540 at
13). They contend that Plaintiffs’ Motion for Class Certification is “devoid of any evidence related to
the experiences of the named Plaintiffs and the ECPs who treated them,” § (emphasis in original),

and that it fails to survive the “rigorous analysis” now required. § at 17. (citing Brown, 817 F.3d at

 

1234). Defendants assert that the “Court . . . cannot certify a class on less than a finding that Plaintiffs’
proposed expert proof of common impact and damages is a reliable method of fully adjudicating injury

and damages claims for all class members.” § at 31; see also § at 34 (arguing that Plaintiffs’

 

19

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 20 of 178 Page|D 43900

reliance on expert testimony to demonstrate how that antitrust impact can be proven on a classwide

basis should be rejected because Plaintiffs’ expert testimony is inadmissible under Daubert.).

 

III. Discussion
A. Daubert Motions

In support of their Motion for Class Certification, the Plaintiffs rely on the expert testimony of
Drs. Solow and Williams. The Defendants have filed Daubert motions challenging the admissibility
of both Drs. Williams’ and Solow’s opinions Defendants have proffered the reports of two experts,
Dr. Edward A. Snyder (“Snyder”) and Dr. Pierre-Yves Cremieux (“Cremieux”), in support of their
Daubert motions Plaintiffs do not seek to exclude the testimony of Drs. Snyder and Cremieux.

9“

Because Plaintiffs expert testimony is both challenged and critical to class certification, the Court
cannot grant certification without first engaging in the analysis required by Federal Rule of Evidence

702 (“Evidence Rule(s)”) and Daubert v. Merrell Dow Pharms. lnc, 509 U.S. 579 (1993).” In_re

 

Delta/AirTran Baggage Fee Antitrust Litigation, 317 F.R.D. 675, 683 (N.D. Ga. 2016) (citing Local

 

703. I.B. of T. Groceg¢ & Food Emps. Welfare Fund v. Regions Fin. Co;p., 762 F.3d 1248, 1258 n.7

(1lth Cir. 2014)); see also Sher v. Ray_theon Co., 419 F. App’x 887, 890 (l lth Cir. 2011)(“[W]hen an

 

expert’s report or testimony is critical to class certification, . . . a district court must conclusively rule
on any challenge to the expert’s qualifications or submissions prior to ruling on a class certification
motion.” (citation omitted)); PB Prop. Mgmt.l lnc. v. Goodman Mfg. Co.l L.P., No. 3:12-cv-1366-

HES-JBT, 2016 WL 7666179, at *9 (M.D. Fla. May 12, 2016).

Defendants assert that the Court is obliged at thisjuncture to resolve the “battle of the experts”

and accept the opinions of their experts over those of Plaintiffs’ experts (B Docs. 674 at 18, 20; S-

20

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 21 of 178 Page|D 43901

681 at 18, 20 (citing Sher, 419 F. App’x at 890).

In Ler, the Eleventh Circuit required the Court to “resolve.any challenge to the reliability of
information” presented in an expert’s report which is being offered in support of a motion for class
certification §me_r, 419 F. App’x'at 890-91 (citation omitted). The Eleventh Circuit held that the
district court erred as a matter of law “by not sufficiently evaluating and weighing conflicting expert
testimony on class certification” and that it was “error for the district court to decline to declare a
proverbial, yet tentative winner.” § at 890. The court concluded that where an expert opinion
necessary to class certification is challenged, such as in this case, the Court must perform a full

Daubert analysis

Under Daubert, this Court serves a gatekeeper role in evaluating the admissibility of expert

evidence and testimony. ln Kumho 'I`ire Co. Ltd. v. Carmichael, 526 U.S. 137, 141 (1999), the Court

 

explained “Daubert ’s general holding-setting forth the trial judge’s general ‘gatekeeping’ obligation-
applies not only to testimony based on ‘scientific’ knowledge, but also to testimony based on
‘technical’ and ‘other specialized’ knowledge.” § Federal Rule of Evidence 702, governing the

admissibility of expert evidence provides:

A witness who is qualified as an expert by knowledge, skill, experience,
training, or education may testify in the form of an opinion or otherwise if:

0

(a) the expert’s scientific, technical, or other specialized knowledge
will help the trier of fact to understand the evidence or to determine a fact in
issue;

(b) the testimony is based on sufficient facts or data;

(c) the testimony is the product of reliable principles and methods; and

21

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 22 of 178 Page|D 43902

(d) the expert has reliably applied the principles and methods to the
facts of the case.

Fed. R. Evid. 702; see also Daubert, 509 U.S. at 589-90. The Eleventh Circuit has adopted a three part

 

analysis for determining whether expert testimony is admissible under Daubert and Federal Rule of
Evidence 702, Under this analysis, expert evidence is admissible if the court finds: (1) the expert is
competent and qualified to testify regarding the matters that he intends to address; (2) the methodology
by which the expert reaches his conclusions is sufficiently reliable; and (3) the expert, through
scientific, technical or specialized expertise, provides testimony that will assist the trier of fact to
understand the evidence or determine a fact in issue. w Quiet Tech. DC-8, lnc. v. I~lurel-Dubois UK
M, 326 F.3d 1333, 1340-41 (l lth Cir.2003) (citing City of Tuscaloosa v. Harcros Chems., Inc., 158

F.3d 548, 562 (11_ch Cir.199s) (citing Daubert, 509 U.S. ar 589)); Maiz v. virani, 253 F.3d 641, 665

 

(1 lth Cir.2001). In ruling on the admissibility of expert testimony, “[t]he focus must be ‘solely’ on the
expert’s ‘principles and methodology, not on the conclusions that they generate.”’ KW Plastics v.

United States Can Co., 131 F. Supp. 2d 1289, 1292 (M.D. Ala. 2001) (quoting Daubert, 509 U.S. at

 

594-95). lf the expert predicates his testimony on an assumption that is belied by the evidence, the
expert’s testimony is properly excluded. Ferguson v. Bombardier Servs. Cor_‘p_., 244 Fed App’x. 944,

949 (1 lth Cir. 2007).

ln the end, although rulings on admissibility under Daubert inherently require
the trial court to conduct an exacting analysis of the proffered expert’s
methodology, . . . it is not the role of the district `court to make ultimate
conclusions as to the persuasiveness of the proffered evidence, . . . [A] district
court’s gatekeeper role under Daubert is not intended to supplant the
adversary system or the role of the jury ..... Quite the contrary, vigorous
cross-examination presentation of contrary evidence, and careful instruction
on the burden of proof are the traditional and appropriate means of attacking
shaky but admissible evidence. . . . By attempting to evaluate the credibility
of opposing experts and the persuasiveness of competing scientific studies,

22

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 23 of 178 Page|D 43903

the district court conflated the questions of the admissibility of expert
testimony and the weight appropriately to be accorded such testimony by a
fact finder.

Quiet Tech., 326 F.3d at 1341-42 (intemal quotation marks and citations omitted). The party offering
the expert’s testimony has the burden of proving that it is admissible by a preponderance of the

evidence. Allison v. McGhan Med. Com., 184 F.3d 1300, 1306 (1 lth Cir. 1999).
1. Dr. Solow

Dr. Solow has submitted an Expert Report, dated March 3, 2017, in support of Plaintiffs’
Motion for Class Certification. (Docs. 397; S-405) (“Solow Report”). ln the Solow Daubert Motion,
Defendants request that the Court strike Sections X and XI of the Solow Report “and preclude Dr.
Solow from offering testimony regarding alleged collusion relating to any of the Manufacturer
Defendants’ unilateral proving policies (‘UPPs’).” (Docs. 500 at 6; S-531 at 6). Defendants
characterize Sections X and XI as purporting “to conduct a ‘common analysis of conduct’ regarding
the adoption of UPPs by the various Manufacturer Defendants in this suit, concluding that ‘the
manufacturers worked cooperativer with influential ECPs and/or ABB to design promote, and
enforce the policies,’ including communications supposedly facilitated by Defendant ABB and the
third-party Contact Lens lnstitute (“”CLI”).” (Doc. S-531 at 6 (citing Doc. S-405 at 39, 67-68, 73

(solow Report 1111 68, 1 19, 128)).

Defendants contend that Dr. Solow’s opinions regarding alleged collusion are speculative and
contrary to the evidence in the record inasmuch as there is “no evidence of direct communications
between the Manufacturer Defendants regarding the supposed conspiracy,” or indirect communications

among the Manufacturer Defendant through ABB and CLI. (Docs 500 at 7; S-531 at 7). Defendants

23

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 24 of 178 Page|D 43904

criticize Dr. Solow’s methodology as unreliable, saying he relied upon a small number of documents
handpicked by Plaintiffs’ counsel, taking documents out of context, and failing to consider alternative
explanations § Defendants argue that Dr. Solow’s opinion as “’conspiracy’ advocate” would be of
no assistance to the Court, because it does nothing more than review documents that the Court is
capable of reviewing. § at 7-8. Defendants argue that Dr. Solow has no experience in the contact

lens industry. § at 8.

a. The Solow Report

Dr. Solow is a professor of economics at the University of Iowa where he has been employed
since 1981. He has taught courses in industrial organization micro economics, and antitrust
economics (Docs. 397 at 4; S-405 at 4 (Solow Report 11 l)). He has been a visiting professor at
Stanford University and the University of Auckland in New Zealand, has published numerous articles,
and co-authored three volumes in a leading antitrust treatise. § 1111 1, 2; (Doc. 399-2 ). He has offered
economic expert testimony in antitrust litigation including the MDL 1030 case. (Docs. 397 at 4-5; S-
405 at 4-5); (Doc. 399-3). Dr. Solow states that he received the following directive from Plaintiffs’

counsel :

9. With respect to these proposed classes I have been asked to focus on
whether the liability elements of Plaintiffs’ claims are subject to common
economic proof. More specifically, my task is to investigate the structure,
conduct and performance of the contact lens industry to determine: a) whether
common economic proof is available to establish the antitrust liability
elements of Plaintiffs’ claims on a class-wide basis; and b) whether common
economic proof is available to establish the causation elements of Plaintiffs’
claims (also known as antitrust “impact”) on a classwide basis

Dr. Michael Williams is providing a separate expert report on how damages
to members of the proposed classes can be demonstrated on a class wide basis
through common evidence.

24

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 25 of 178 Page|D 43905

(Docs. 397 at 8; S-405 at 8 (Solow Report ‘{l 9)). In preparing his Report, Dr. Solow reviewed
pleadings filed, including Plaintiffs’ Complaint; business documents produced by the parties;
publically available information about the contact lens industry; trade publications; Federal Trade
Commission reports regarding the contact lens industry; federal statutes and regulations regulating the
contact lens industry; and pricing and other statistical data. § at 6-10 (Solow Report 1111 10, 12-32).

Based upon his review, Dr. Solow concludes:

a) Common economic evidence can be used to support Plaintiffs’
allegations of collusive conduct by Defendants A number of economic
factors are conducive to and consistent with the coordinated pricing policies
that Plaintiffs have alleged. This economic evidence is common to the
proposed classes, that is, all members of the classes would present this type
of evidence and benefit from it.

b) Economic evidence shows that the alleged conspiracy would have
been widely and generally successful, impacting all or nearly all members of
the proposed classes in that all customers would have paid higher prices than
they would have in the absence of the conduct. In particular, the economic
structure, conduct and performance of the industry was consistent with
coordinated behavior having widespread impact on disposable contact lens
prices paid by customers This evidence can be used'by all class members as
proof of the causation (or antitrust “impact”) element of their claims

§ 11 11; M § 11 67 (Based upon his review of the materials listed, and his “knowledge of the
contact industry, it is my opinion as an economist that the wholesale market for replacement
disposable contact lenses was in the relevant time period conducive to cooperative behavior
coordinated by one or more representatives of the ECPs, as occurred previously.”). Dr. Solow further

opined:

157. Based on the foregoing, I believe from my analysis of industry
structure, conduct, and performance that (I) the characteristics of the
disposable contact lens market were conducive to collusion during the
relevant period and (ii) there is sufficient evidence and methods from which

25

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 26 of 178 Page|D 43906

Plaintiffs could show that the impact from Defendants’ conduct was common
and widespread to all, or virtually all, of the members of the proposed
Classes. Moreover, l believe that the analysis used to establish the foregoing
could be applied uniformly to all of the members of the Classes [footnote
omitted]. '

158. To summarize, the following categories of economic analysis and
opinion can be used to establish liability and damages in this litigation for all
class members: (l) market structure analysis of the contact lens industry; (ii)
analysis explaining the basic economics of minimum resale price
maintenance in general and its application in the contact lens industry in
particular; and (iii) analysis of conduct and economic performance in the
contact lens industry during the relevant period, including the nature, timing,
and communications surrounding resale price maintenance, the corresponding
trends in pricing over time, and econometric analysis showing widespread
impact.

(Docs. 397 at 87-88; S-405 at 87-88 (Solow Report 1111 157, 158)). Dr. Solow added the following:

It should be noted that since (a) discovery is not complete and (b) my
analysis to date has focused on class certification issues (that is, whether
common economic proof is available regarding the elements of Plaintiffs’
claims), my opinions may be supplemented or amended as discovery proceeds
and as I conduct further analysis

§ Dr. Solow offers no opinion on the legality of Defendants’ alleged conduct. (Doc. S-405 at 40, 42,
45, 65-66 (Solow Report 1111 71, 75, 80, 116)). At the evidentiary hearing, Dr. Solow provided an

overview of his findings supported by citation to evidence in the record.

Concerning the genesis of Defendants’ UPPs, Dr. Solow testified that the implementation of the
UPPs came about as a response to ECPS’ concerns about the difficulties in competing with alternative
contact lens distributors who sold contact lenses at lower margins. (Doc. 866 at 65-66). He testified
that, at least three years before Alcon announced the first UPP, influential ECPs_ “ones who had the

ear of the manufacturers”-lobbied Defendants to set minimum retail prices for their products § The

26

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 27 of 178 Page|D 43907

idea, according to Dr. Solow, was that if the ECPs could successfully convince one manufacturer to
adopt a minimum retail price, it could be leveraged by the ECPs against the remaining manufacturers
who would be pressured to adopt a minimum retail price themselves or risk losing the ECPs’ business
§ at 67, 70. Dr. Solow supported these assertions with reference to evidence in the record;
specifically the emails of Dr. Barry Eiden, an infiuential ECP and member of Alcon’s Global
Professional Affairs Advisory Board. ln the emails, Dr. Eiden takes some credit for Alcon’s decision
to implement a UPP, and thought that the other manufacturers would be forced to follow suit or risk

losing business (§ at 69-70).

k Regarding the market impact of the UPPs, Dr. Solow testified that Defendants’ adoption of
minimum retail prices eased the competitive pressures ECPs were facing from low-cost competitors
§ at 73-74. He stated that whether or not individual ECPs knew about (or chose to comply with ) the
UPPs was irrelevant in evaluating the market impact of the policy; that lower-priced sellers of contact
lenses were required to raise their prices allowed individual ECPs to also raise their prices without the

risk of losing a substantial amount of customers § at 74.

Dr. Solow also testified regarding whether any competitive justifications existed for Defendants’
implementation of UPPs Dr. Sollow suggested that while UPPs might be pro-competitive in certain

contexts, those considerations were absent in this case:

[T]he impetus for this policy was to restrain competition between Intemet sellers
and the big box sellers on the one hand, and independent ECPs on the other who
felt that they could not -- they couldn’t make any money at those prices

And in a competitive market, if you can’t make money against your competitors,
then you probably shouldn’t be in that business But here, [the ECPs] reached out
to the manufacturers and said: Handicap those people for us Make -- level the
playing field. Make it so that they can’t out-compete us, and then we can make

27

l Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 28 of 178 Page|D 43908

money.

§at81.

Defendants, in their Daubert motion, seek to exclude Sections X and XI of the Solow Report,
which examine the circumstances of each Manufacturer’s adoption of a UPP and the roles of ABB

and the CLl in the alleged antitrust conspiracy.
1) §_ecfio_nX

Section X of Dr. Solow’s Report is entitled “Common Analysis of Conduct in the Contact Lens
lndustry.” (Doc. 397 at 39); (Doc. S-405 at 39). Dr. Solow recounts how the four Manufacturer
Defendants adopted UPPs seriatim, starting on June`l, 2013, with Alcon, followed in February 2014
by B&L, June 2014 by JJVC, and September 2014 by CV. (Doc. S-405 at 39 (Solow Report 11 68
(citing Doc. S-410-8, S-410-9, S-410-10, 410-11))). He opines that “the manufacturers worked
cooperatively with influential ECPs and/or ABB to design, promote, and enforce the policies,” and that
ABB advocated for the adoption of minimum resale price maintenance to B&L, JJVC, and CV
following Alcon’s introduction of its UPP. § (Solow Report 11 68). Dr. Solow starts with a
discussion of Alcon’s introduction of a UPP in 2013, in the face of “’fiat to minimum growth.”’ (Doc.
S-397 at 39 (Solow Report 11 69 (quoting Doc. S-4lO-6 at 2))). Dr. Solow cites to evidence that Alcon
was being pressured by ECPs prior to the introduction of UPPs in June 2013. (Doc. S-650 at 18-20
(Solow Supp. Report 1111 37-42 (citing Docs. S-66l-86, S-661-87, S-66l-88, S-661-89, S-661-90, S-
661-91, S-661-92))). Alcon introduced UPPs as part of the introduction of its new DAILIES
TOTALI® (“DTI”) lenses on June 1, 2013. (_S_e_e Doc. S-405 at 39 (Solow Report ‘[[ 69)). Alcon’s

General Manager J im Murphy, in an April 12, 2013 presentation announced that the UPP “is designed

28

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 29 of 178 Page|D 43909

to alleviate focus on price and allow for features and benefits to become the focus,” which will “1ead
the contact lens market back to more of a medical market model where the doctor and manufacturer
share the responsibility for care, education and patient liability.” (Doc. S-410-6 at 17); (_S_ecM)_ Doc.
S-405 at 39-40 (Solow Report 11 70)). Alcon recognized the need to have “’legal footing”’ for its UPP,
and that merely “suggesting” a price would “’not get followed.’” (Doc. S-405 at 40 (Solow Report 11
71 (quoting Docs. S-410-l2 at 1, S-410-13, and 410-14 at 1))). Dr. Solow reviewed communications
between Alcon representatives and ECPs regarding pricing and ECPs, including the creation of an
ECP advisory board for the planning and introduction of a “minimum retail price.” § at 40-44
(Solow Report 1111 72-77 (citing Docs. S-410-15 at 1-2, S-410-16 , S-410-17 at l, Doc. S-410-18, Doc.
S-410-19)). l-le cites to documentation that ECPs signed UPP pricing agreements with Alcon. § at
45-46 (So|ow Report 1| 80 (citing Docs. S-410-24, S-410-25 at 2, S-410-26, S-410-27 at 3, S-410-28 at
l)). Alcon also sought to elicit the support of ABB in its communication with ECPs regarding the sale
of contact lenses on a monthly payment plan § at 46 (Solow Report 11 81 (citing Doc. S-410-29)).
For example, after receiving a complaint from an ECP that a discount retailer was selling an Alcon
lens at less that the UPP price, Alcon “responded by telling ABB not to sell to [the discount retailer .”
§ at 46-47 (Solow Report 11 82 (citing Docs. S-410-30; S-410-311 S-410-32)). ABB also notified
Alcon about retailers selling Alcon lenses below the UPP price, § at 47 (Solow Report 11 83 (citing
Doc. S-410-33)). Subsequently, Alcon extended UPPs to DAILIES® Aqua Comfort Plus® Multifocal
and DAILIES® Aqua Comfort Plus® Toric contact lenses § at 45 (Solow Report 11 79 (citing Doc.
410-22 at 2)). ln April 2014, Alcon adopted UPPS for AIR OPTIi(® COLORS contact lenses, and
“raised wholesale prices by 10% on its older non-UPP products in order to ‘encourage migration’ to

the UPP products” which was the new technology. § (Solow Report 11 79 (quoting Doc. 410-23 at

29

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 30 of 178 Page|D 43910

9)).

B&L implemented a UPP in February, 2014, for its ULTRA TM line of contact lenses. (Doc. S-
405 at 48 (Solow Reporti| 85 (citing Doc. S-410-9))). B&L received feedback from ECPs in support
of UPPS. § at 48-49 (Solow Report 11 87 (citing Docs. S-410-36; S-410-37)). ln adopting its UPP,

B&L communicated with ECPs:

Eliminating lntemet: No longer have to compete on pricing
without Uniforrn Pricing Policy. Ultra Lens will not be priced
below $60. . . .

§ at 49 (Solow Report 11 88 (quoting Doc. S-410-38)). ECPs communicated with B&L about
violations of UPPs, and B&L took action; “we need to be relentless in addressing these [complaints]
when they come up.” (Doc. S-410-124); (see also Doc. S-405 at 50 (Solow Report 11 89 (citing Docs.

S-410-124; S-4lO-40 at 5-6; S-410-41))).

Sti|l in Section X of his Report, Dr. Solow then provides an overview of JJVC’s adoption of
UPPs for its products in June 2014, at the same time that it discontinued contact lens lines that would
not be subject to a UPP. (Doc. S-405 at 50-57 (Solow Report 1111 90-102 (citing Doc. S-410-10))).
JJVC adopted UPPs for the following contact lines: l-Day ACUVUE® MOIST®, l-Day ACUVUE®
MOIST® for ASTIGMATISM, l-Day ACUVUE® 'I`ruEye®, AC_UVUE® OASYS® with
HRDRACLEAR®, ACUVUE® OASYS®for ASTIGMATISM, and ACUVUE® OASYS® for
PRESBYOPIA. § at 50 (Solow Report 11 90 (citing Doc. S-410-42)). Leading up to the
implementation of UPPs in the summer of 2014, JJVC received its private consultant’s Vision Care

Pricing Strategy Assessment dated July 22, 2013, which included an assessment of “competitive

 

pricing strategies” and “pricing philosophies” (Doc. S-410-44 at 1, 4); (see also Doc. S-405 at 51

30

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 31 of 178 Page|D 43911

(Solow Report 11 91 )). JJVC considered creating an ECP advisory board in August 2013, (Doc. S-405
at 51 (Solow Report 11 91 (citing Doc. S-410-43))), and created a presentation with ABB,'dated March
19, 2014, entitled “Partnership for Category Growth,” which included a page listing a UPP price
increase for ACUVUE® OASYS®. § at 51 (Solow Report 11 92‘(citing Doc. S-410-45 at 1, 13)).
Dr. Carol Alexander, Director of Professional Affairs at JJVC met with ECPs on April 11, 2014. and

reported on the positive response of practitioners to Alcon’s UPP, stating:

1. Overwhelmingly positive response by practitioners in
private practices and schools as it “levels the playing field,
and CL [contact lens] conversations can now center on the
care and the product - not the price, We no longer have to
justify what we charge for lenses or compete to keep the
patient by lowering our prices.”

§ at 47 (Solow Report 11 84 (quoting Doc. S-410-34 at 1-2)). An April 16, 2014 JJVC presentation

stated that the “Benefits of UPP” included:

Removes patient incentive to shop online or with big box
retailers

Brings patient sale back to prescribing ECP’s office
Retums revenue back to appreciative ECPs
Enables manufacturers to regain control of product pricing

'l`he presentation also discussed the “significant risk of NOT enforcing violations promptly.” (Doc. S-

410-46 at 4, 10); (see also Doc. S-405 at 51-52 (Solow Report11 92)). ln May, 2014, a JJVC

 

presentation recounted that

Today, many of [JJVC’S] OASYS contracts and pricing are
inconsistent JJVC has long been interested in standardizing
its pricing across the brand and recent introductions of
Unilateral Pricing Policies (UPP) by competitors have
increased pressure to make this change sooner rather than

31

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 32 of 178 Page|D 43912

later.

(Doc. S-405 at 52 (Solow Report 11 92 (quoting Doc. S-410-47 at 3))). JJVC studied Alcon’s UPP
pricing strategy, § at 52 (Solow Report 11 92 (citing Doc. S-410-48 at 1-2)). Dr. Solow observes that
“[a]s it was considering adoption of UPPs, [JJVC] hired DDP, a third-party, to conduct detailed
interviews of personnel who were formerly employed at Alcon and B&L, and who had knowledge
about how those respective companies implemented UPPs” § at 45, 49 (Solow Report 1111 80, 88)
(citing Doc. S-410-24)). ln June, 2014, Laura Angelini, former President of JJVC, wrote in a letter to
ECPs, that JJVC had six months earlier had asked for ECPs’ feedback on pricing strategy, and that
JJVC, in response, implemented the changes the ECPs said were needed. Angelini wrote that to
“’further demonstrate [JJVC’s] commitment to prescribers,”’ JJVC was announcing the
implementation of its new pricing strategy in the United States, including a UPP. § at 52-53 (Solow
Report 11 93 (quoting Doc. S-410-49 at 2-4)); (YM Doc. S-4l0-50 at 8 (December 14, 2014
Angelini letter confirming that JJVC had asked for ECP feedback “one year ago”)). JJVC received a
positive response to the UPPs from the ECPs, (Doc. S-405 at 53-54 (Solow Report 1111 95, 96 (citing

Docs. S-410-51 at 2; S-410-52, S-410-53)).

JJVC also worked with ABB in connection with JJVC’s implementation of the UPPs.. On June
19, 2014, Michael Dari, Vice President of sales for ABB, wrote in an email that he “just got [JJVC] to
commit to provide us ALL of their communications so we will be sending it to the field by tomorrow.”

(Doc. S-410-54 at 1); (see also Doc. S-405 at 54 (Solow Report 11 .97)). Jack Jenkins, director of

 

strategic accounts at ABB wrote to Dari that he had.spoken with “the [JJVC] management team” on
June 19, 2014, regarding JJVC’s new pricing policy and transitioning to UPP covered products and
that “ABB cover half targets and [JJVC] the other half.” (Doc. S-410-54 at 1-2); (see also Doc. S-410-

32

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 33 of 178 Page|D 43913

55 at 1 (Dari with ABB on June 3, 2014: “We are working through plans with VK [JJVC] now.”);
Doc. S-410-39 (Dari with ABB on June 4, 2014: “I am working with VK to come up with a plan”);
Doc. S-410-56 at 1-2 (June 11, 2014 e-mail chain conversation between Dari with ABB and Angel
Alvarez, Chief Executive Officer of ABB, regarding ABB’s efforts to boost JJVC sales and the
“Significant decline in overall pricing/margin of VK [JJVC] products,” by focusing on Oasys 24-pack
pricing and selling annual supplies noting that the “UPP should keep the patient from shopping BUT
this completely removes them from the market.” Alvarez responded that Dari “please align with
Vistakon [JJVC] sales management.”); (Doc. S-410-57 (June 20, 2014 email recounting meeting notes
and key points of a meeting between JJVC and ABB representatives including JJVC providing ABB
“more detailed information for [ABB] to communicate to the sales team on UPP pricing” and JJVC
“will be conducting third party monitoring on the UPP pricing program.”). Dr. Solow states that
“[t]here is also evidence that [JJVC] and ABB acted co- operative-ly to enforce UPPs, citing to JJVC’s
use of ABB’s publication Retail Price Monitor, and ABB reports about retailers selling below the UPP
price as a “violation of detection tool[s].” (Doc. S-405 at 57 (Solow Report 11 102 (citing Docs. S-410-
57, S-410-70, S-410-71, S-410-72, S-410-73, S-410-74, S-4lO-76? S-410-77, S-410-78, S-410-123)).
He notes that JJVC “shared ‘Do Not Sell’ customer lists with ABB for such violations.” § at 57

(Solow Report 11 102 (citing S-410-78 at 3)).

J._lVC adjusted and modified its UPPs several times during the summer of 2014 in response to
concerns fr_orn customers and retailers (Doc. S-405 at 55 (Solow~Report 11 98). For example, Dr.
Solow recounts that in response to concerns by discount club retailer reseller Costco Wholesale
Corporation (“Costco”), JJVC, working with Costco, announced on October 5, 2014, a “Club Channel

Exception” to the UPPS that permitted a 10% discount at club stores which could be used on products

33

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 34 of 178 Page|D 43914

other than contact lenses § at 56 (Solow Report 11 99 (citing Docs. S-410-60, S-410-65, S-410-66, S-

410-89)).

JJVC eventually discontinued the UPP in April 2016. In the run-up to announcing the UPP
“retirement,” JJVC director of professional communications Dr. Carol Alexander wrote to her

colleagues at JJVC regarding who to announce the shift:

In our advocacy efforts the story that we use around [JJVC]
embraced the UPP as a good one, i.e. because we realized our
prices were too high in the market place and we reset
wholesale prices and implemented UPP to draw retail prices
down. lt worked. The tough part is that in 1:1 sales meetings
we may have sold the UPP in to customers as a “gifi to the
IECP”. And it is those customers that are going to feel
distrustful.

[W]e know that retail price differences were at times 40%
lower at Costco than the independent channel. Even with
UPP we unsettled trust a bit when we allowed Costco to offer
additional deals within the warehouse further incenting [sic]
patients to buy in that channel.

(Doc. S-410-68 at 1); (see also Doc. S-661-53 at 3 (referring to JJVC “ECP [Wholesale] Reset

 

Required Given New Market Reality” expected to “Breakeven” in 2.3 years”)).

In September 2014, CooperVision, lnc. (“CV”) made the decision to maintain a UPP for its
Clariti contact lens line which it acquired through its August 2014 purchase of Sauflon, another
contact lens manufacturer that had instituted a UPP on the Clariti lenses (Doc. S-405 at 58 (Solow
Report 11 103 (citing Doc. S-410-1 l)). Despite initial reservations about the wisdom of enacting a
UPP, CV elected to continue with the UPP on Clariti. (Doc. S-405 at 59 (Solow Report 1111 106, 107).

Dr. Solow cites to evidence that CV consulted with ECPs regarding the implementation of UPPs on its

34

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 35 of 178 Page|D 43915

contact lens lines and that ECPs “pressured” CV to adopt UPPs § at 59-65 (Solow Report 1111 107-
113 (citing Docs. S-410-84 (September 25, 2013 internal CV email exchange about ECPs wanting CV
to consider adopting a UPP and that “some ECPs are embracing this policy”), S-410- 85 (April 28,
2014 internal CV e-mail reporting that ECPs were in “unanimous agreement that UPP provides a very
positive benefit to their practices,” and that they “strongly urge [CV] to adopt this policy as we release
new products.”), 399-111 (CV President Robert Atkinson testifying before a Congressional

958

subcommittee on July 31, 2014 regarding optometrists professional collusion” in conveying their
“desire to prescribe UPP lens”), S-410-86 (June 25, 2014 email from the president of United Eye Care
Providers to CV’s president of North America operations regarding an informal survey of Chicago
area ECPs who “have mentioned they are forming ‘closer ties’ to the companies embracing UPP, and
even two have used the word ‘boycott’ of companies that are not actively moving in that direction”),
S-410-87 (notes regarding a September 2014 conversation with owner of intemet retailer lens.com that
“a group of ECP’s are threatening [CV] with the possibility of not prescribing [CV] products unless
[CV] adopts a UPP approach.”), S-410-88 (July 30, 2014 email in which CV’s Dennis Murphy wrote
to ABB that “ECPs are starting to view UPP vendors as champions of the cause,” and of CV’s “need to
let some pressure out of the UPP issue.”), S-410-90 (September 2014 CV internal memo reporting on
CV’s consultation with ECPs regarding UPPs finding that ECPs are “favorable or somewhat favorable
on UPP,” and while “not negative” on CV, they “question [CV’s] reluctance” to adopt a UPP), S-410-
91 (September 21, 2014 internal CV memo discussing loss of sales and damage to reputation among
“accounts”), 399-l 18 (September 19, 2014 CV announcement of UPP for Clariti contact lens line

announcing CV “’held 12 focus groups and spoke with 100 ECPs, who felt UPP was consistent with

helping them maintain their relationships with their patients”’), 399-1 19 at 2 (CV President stating in a

35

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 36 of 178 Page|D 43916

September 19, 2014 article that “’[t]here was a strong voice that UPP is an important requirement for
independent eyecare practitioners . . . It was important that we understood the voice of the
independents and we’re responding to it.”’), S-410-93 (October 2014 survey finding “most” ECPs
view UPP in a positive light.”)). Dr. Solow cites to a post-UPP l\/larch 2015 CV analysis of UPPs

concluding that the “Anticipated Benefits” from the UPP were:

’ Seen as Protecting the ECP’s Price Point from
substantial intemet or Mass Merchandisers as it relates
to retail sell price

' Seen as eliminating the threat from “Mom and Pop”
intemet retailers

' Demonstrates [contact lens] Share Leaders are
dedicated to the ECP in the States.

- Encompasses the Distributor Channel.

' Protects margins for the Contact Lens company -
Alcon one price for all with Total 1.

(Doc. S-405 at 65-66 (Solow Report 11 115 (citing Doc. S-410-95 at 2). The same analysis listed the

“Potential Downsides” of the UPP:

' Does not control the Gray Market which is the biggest
source of downward pressure on ECP price
management. Intemet sites will still be an issue in
under cutting retail prices

' Competitive Pressures for ECP’s and retailers will be
significant with today’s consumer.

' Enforcement will be complex and challenging on a

36

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04118 Page 37 of 178 Page|D 43917

global scale

~ Consumer activism may generate government review
and potential legal action -

' Ensuring the local representations does not resolve or
address breaches in the UPP

- Applying UPP’s to [contact lenses] already in the
market with various price points

' Global price coordination
§ at 3.
2) Section XI

Defendants seek to exclude Section XI of Dr. Solow’s Report, which is entitled “The Roles of
ABB and the Contact Lens Institute.” In this Section, Dr. Solow opines that ABB “facilitat[ed]
collusion” through “inter-firrn communications either through intermediaries or directly through
meetings.” (Docs. 397 at 67; S-405 at 67). ABB is “America’s leading authorized distributer of all
major sofi contact lens manufactured permeable contact lenses” serving “nearly two-thirds of eye care
practitioners nationwide.” (Doc. S-399-7 at 1 (ABB promotional material)). The Third Quarter 2014
issue of ABB’s publication “The Profit Advisor, Business Strategies for ABB Optical Group
Customers,” reports that “UPP Brings a Fundamental ShiR to the lndustry,” that “ca_n level the playing
field,” and that “Most ABB Optical Group Accounts Say 'l`hey Welcome UPP,” (Doc. S-410-20 at 3-
4). Dr. Solow quotes the “Profit Advisor” article as recommending that ECPs price their contact
lenses above the UPP price by “several dollars” and promise to match any-legitimate price on the

contact lens because “’You already know what the price is; it’s the UPP price,'”’ and the competition is

37

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/_18 Page 38 of 178 Page|D 43918

bound by the UPP price or “run the risk of being unable to purchase lenses from that manufacturer. . . .
As a result of UPP, . . . the prescribing practitioner will be able to retain a higher percentage of patient

revenue.”’ (Doc. S-405 at 69-70 (Solow Report 11 122 (citing Doc. S-410-20 at 3)).

Dr. Solow opines that the evidence suggests “that ABB coordinated the adoption of UPPs by the
four manufacturers.” (Docs. S-405 at 70-71 (Solow Report 11 124 (citing Docs. 410-105 (a June 19,
2014 e-mail in which Angel Alvarez, chief executive officer of ABB states tha “’[w]e have worked
hard with manufacturers to develop Universal Product Pricing, UPP, that will not allow any group,
including managed care, to under sell the prescribing practitioner.”’), S-410-106 (September 22, 2014
e-mail from ABB director of marketing Aaron See to Alvarez asking for approval of a proposed quote:
“ABB has been working closely with manufacturers to develop Unilateral Pricing Policies, which we
believe enables a better overall patient experience, by supporting competitiveness of prescribing
practitioners,” which was apparently approved and was published in October 2014.)))). (See also Doc.
399-136 at 3)); (Doc. S-397 (Solow Report11 119 (citing Doc. S-410-1 at 3 (In a July 2015 analysis
Alcon set as a goal to “‘[c]ollaberate externally’ and ‘[s]upport A13B and other distributors in their

service and support of ECP sales growth.”’)))).

Dr. Solow also opines that “ABB also apparently played a central role in the implementation of
UPPs.” (Doc. S-405 at 71 (Solow Report 11 124 (citing Doc. 410-107 at 2 (a July 18, 2014 email in
which ABB shares with JJVC its strategy to advise ECPs regarding suggested retail pricing with the
“UPP as the lowest price and use it as needed.”)))). On June 24, 2014, Angel Alvarez with ABB

Wl'OlCZ

Concerning UPP...it’s a classic brand protection move by the
manufacturers to protect their products from becoming a low

38

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 39 of 178 Page|D 43919

cost commodity. The bottom line is that there is real time and
effort (cost) in fitting contact lenses and this move is to
protect the industry by making sure that the prescribing
practitioners keep engaged in the effort. No reason to fit
contacts if you cannot make any money . . . I’m a huge fan and
have been lobbying for years for UPP!!

(Doc. S-661-64 at 4). On June 19, 2014, Mr. Alvarez wrote: “We have worked hard With the
manufacturers to develop Universal Product Pricing, UPP, that will not allow any group, including
managed care, to under sell the prescribing practitioner.” (Doc. S'-661-156 at 2). On September 22,
2014, Mr. Alvarez approved a statement for an optometry trade publication that “’ABB has been
working closely with manufacturers to develop Unilateral Pricing Policies which we believe enables a
better overall patient experience, by supporting competitiveness of prescribing practitioners”’ (Doc. S-

661-157 at 2); (see also Docs. S-661-162 at 3; S-66l-147 at 4). D'r. Solow cites to evidence in which

 

ABB and the Manufacturer Defendants refer to each other as “partners” and had a “cooperative
relationship.” (Doc. S-405 at 72-73 (Solow Report 1111 126, 127 (citing Docs. 410-109 at l (September
16, 2013 email from B&L to ABB thanking ABB for hosting B&L’s team and “providing an overview
of ABB’s business and the partnership with B&L”), S-410-110 at’l (September 18, 2013 email in
which B&L executive said “I have calls into ABB to understand how our competitors tackle this one,”
referring to locking in large customers who do not buy inventory), S-410-1 ll at 2 (January 22, 2015
B&L internal e-mail regarding ABB giving B&L confidential market share data and the need to keep
the ABB source of the material confidential as being from a “third party,” in accordance with “the
contract with ABB”), S-410-45 (JJVC presentation dated March 19, 2014 titled “Partnership for
Category Growth” between .1.1 VC and ABB), S-410-113 (April 7, 2014 JJVC powerpoint presentation

about Oasys in which JJVC states that it is “[p]artnering with external supplier to monitor compliance

39

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 40 of 178 Page|D 43920

with pricing policy”), S-410-114 at 1-2 (July 17, 2014 email regrading the “CooperVision/ABB Visit,
July 15, 2014,” in which ABB’s head of sales Mike Dari states to CV that “[o]ur sales team looks
forward to partnering with Cooper in new ways,” and that”[w]e will continue to elevate our
communication to the sales team so we see the right level of mutual partnership” to which CV replied

“it [is] great to see so much mutual opportunity.”))).

Dr. Solow opines that in addition to ABB, the Manufacturer Defendants used the CLI (Contact
Lens lnstitute) “to coordinate their activity.” (Doc. S-405 at 73 (Solow Report11 128)). CLI
“’represent[s] the interests of its members,”’ (Docs. 397 at 73; S-405 at 73 (Solow Report 11 128
(quoting Doc. 399-146))), and its board of directors consists of one executive from each of the four
Defendant Manufacturers. § (Solow Report 11 128 (citing Doc. 3199-147)). Dr. Solow cites to the CLI
website which discusses CLI’s quarterly statistical program to provide participants with consolidated
market data including “manufacturer shipment data of Contact Lens . . . products,” § at 73-74 (Solow
Report 11 129 (citing Doc. 399-149 at 2)). He states that “’the CLl Board encourages members of the
CLI committees and board from each company to communicate with each other.”’ (Doc. S-405 at 74
(Solow Report 11 129 (quoting Doc. 410-64 at 3 (CLl Meeting Minutes dated March 27, 2013)))). In
2014, CLI created a new “’Category Growth and Market Creation Committee,”’ with the objective to
develop “’a plan to help improve trend/growth in the overall market for contact lenses.”’ § at 75
(Solow Report 11 133 (quoting Doc. S-410-115 at l (April 10, 2014 (CLI conference call minutes))).
Among the strategies discussed was focusing on ECPs, “so a united CLI approach could look very
good to that audience.” (Doc. S-4lO-115 at 2) (M Doc. S-405 at 75 (Solow Report 11 133)). In
June, 2014, the Committee discussed the ECP campaign as being positive; “’[s]uch a campaign was

also felt to provide a positive message for ECPs that CLl members are working together to have an

40

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 41 of 178 Page|D 43921

impact on the overall market.”’ (Doc. S-405 at 76 (Solow Report11 133 (quoting Doc. S-410-104 at 3
(June 3, 2014 conference ca11 minutes)))). The Committee members circulated notes regarding the
“ECP campaign” with the “objective” of a “’united front of four major manufacturers to inspire ECPs
to proactively pursue opportunities to fit [contact lenses] so that their patients and practice will

benefit.”’ § (Solow Report 11 133 (quoting Doc. S-410-117 at 8)).

b. Defendants’ Arggments

Defendants contend that aside from citing to a “hodgepodge” of documents Dr. Solow does not
support his testimony with record evidence. They argue that Dr. Solow rendered his opinion prior to
reading any deposition testimony, or speaking with any ECPs or the named class members (Doc. S-
531 at 9 (citing Doc. 532-l at 19-20, 33-34 (Solow Dep. at 18-19,432-33))). Citing to Dr. Solow’s
deposition testimony, Defendants state that Dr. Solow “admits” that he has seen no direct evidence that
any communications among any of the Manufacturer Defendants took place - whether facilitated by
third parties through ABB and ECPs or not. § at 9, 25-26 (citing Doc. 532-1 at 35-36, 40, 42, 44-45,
49-50, 60-61, 66 (Solow Dep. at 92-93, 95-97, 99, 101-102, 106-_107, 114-116, 123-125, 139, 153-
154, 192, 217 )). They argue that the Solow Report is not based on reliable methodology, (Docs. 500
at 11; S-531 at 11-12), and that he “misrepresents the record” and cites evidence out of context
regarding the Manufacturer Defendants’ adoption of UPPs and communications between the
Manufacturer Defendants (Doc. S-531 at 17-27). Defendants also contend that in rendering his
opinions Dr. Solow ignored the “broader story” found in the record of the Manufacturer Defendants
“myriad” of legitimate reasons for adopting UPPs, including support of new contact lens technology,
simplifying price structure by eliminating rebates to increase “transparency.” (B Doc. S-531 at 21 ,
23) (citing Docs. S-532-10 (fact sheet regarding B&L UPP), S-532-5 at 10-16 (Donley Dep. at 305-

41'

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 42 of 178 Page|D 43922

t

309, 319-20), S-532-11 at 5-6 (Sommer Dep. at 72-73), S-532-l4 at 4-5 (Miura Dep. at 296-297), S-

532-15 at 5-7 (Helms Dep. at 51-52, 60), S-532-l6 at 9 (JJVC presentation))).

Defendants argue that Dr. Solow’s opinions are not based upon “reliable or scientifically valid
methodology,” because he relied upon only “a small subset of documents - most of which were pre-
selected for him by Plaintiffs’ counsel,” and he “ignores the vast majority of the record evidence.”
(Doc. S-531 at 12). They cite to Dr. Solow’s deposition testimony that he reviewed 380 documents
out of 600,000 documents produced, and that he has spoken only with Plaintiffs’ counsel and with Dr.
Williams. (Doc. S-53l at 13-14 (citing Doc. S-532-l at 19-20 (Solow Dep. at 18-19) and Doc. S-405
at 89 (Solow Dep. Appendix)). Defendants also criticize Dr. Solow’s Report as being “rife with errors
and factual misinterpretations of the evidence,” and devoid of citation to any evidence providing any
details of the alleged antitrust conspiracy. (Doc. S-531 at 12, 16).' Defendants argue that Dr. Solow is

nothing more than “Plaintiffs’ ‘conspiracy’ advocate.” (Docs. 500 at 7; S-53l at 7).

c. Plaintiff’s Response

Plaintiffs respond that the purpose of Dr. Solow’s Report and opinion at this stage of the
litigation is “only to determine ‘whether the liability elements of Plaintiffs’ claims are subject to
common economic proof.”’ (Docs. 549 at 13; S-558 at 13 (citing Docs 397 at 8; S-405 at 8 (Solow
Report 11 9)). Plaintiffs contend that Dr. Solow’s opinion is not due to be stricken as inadmissinble h

under Daubert because Dr. Solow did not view all 600,000 documents in the record at the time of the

 

Report, (Docs. 549 at 15; S-558 at 15). Additionally, Plaintiffs cite to Dr. Solow’s deposition
testimony in which he stated that he reviewed documents not only pointed out by Plaintiffs’ attomeys,

but also documents he located on the case database as well as from a search for documents on his own

42

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 _Page 43 of 178 Page|D 43923

(Doc. S-558 at 16 (citing Doc. 532-l at 20 (Solow Dep. at 19)).
d. Lcusw

l)Co_mP.sM

The Eleventh Circuit observes that “experts may be qualified in various ways,” United States v.

Frazier, 387 F.3d 1244, 1260 (1 lth Cir. 2004). “While scientific training or education may provide

 

possible means to qualify, experience in a field may offer another path to expert status.” I_d_ at 1260-61
(“expert status may be based on ‘knowledge, skill, experience, training, or education.”’ (quoting Fed.
R. Civ. P. 702 (emphasis omitted))). The “‘proposed expert testimony must be supported by

appropriate validation - @, “good grounds” based on what is known.”’ § at 1261 (quoting Daubert

 

509 U.S. at 590). “Determining whether a witness is qualified to testify as an expert requires the trial
court to examine the credentials of the proposed expert in light of the subject matter of the proposed
testimony.” Feliciano v. City of Miami Beach, 844 F. Supp. 2d 125 8, 1262 (S.D. Fla. 2012) (internal

quotation marks and citation omitted).

Dr. Solow satisfies the qualification requirement. Based on his training and experience, Dr.
Solow is qualified as an expert to testify regarding whether common economic proof is available to
establish antitrust liability and causation of economic damages to a class of Plaintiffs (E Docs. 397
at 7; S-405 at 7 (Solow Report11 9)). l-Ie has extensive education and teaching and writing experience
in the fields of industrial organization microeconomics, and antitrust economics He has been
qualified as an expert and has offered economic expert testimony in antitrust litigation including the

MDL 1030 case, Defendants’ do not mount a serious challenge to Dr. Solow’s qualifications

2) Reliabilig gMethodology[

43

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/.18 Page 44 of 178 Page|D 43924

When an expert’s proposed testimony is scientific in nature, “the trial judge must assess
‘whether the reasoning or methodology underlying the testimony is scientifically valid and . . .

whether that reasoning or methodology properly can be applied to' the facts at issue.”’ Frazier, 387 F.3d

 

at 1261-62 (quoting Daubert, 509 U.S. at 592-93). The Eleventh Circuit considers the following non-

exhaustive factors when evaluating the reliability of scientific expert opinion:

(1) whether the expert’s theory can be and has been tested; (2)
whether the theory has been subjected to peer review and
publication; (3) the known or potential rate of error of the
particular scientific technique; and (4) whether the technique
is generally accepted in the scientific community.

Frazier, 387 F.3d at Id. at 1262 (citation omitted). “The Frazier Court went on to explain that

 

 

“‘[s]ometimes the specific Daubert factors will aid in determining reliability; sometimes other

 

questions may be more useful.”’ PB Prop. Mgmt., 2016 WL 7666179, at *8 (quoting Frazier, 387 F.3d

at 1262).

“Scientific evidence encompasses so-called hard sciences (such as
physics, chemistry, mathematics and biology) as well as soft sciences
(such as economics, psychology, and sociology), and it may be offered
by persons with scientific, technical, or other specialized knowledge
whose skill, experience, training, or education may assist the trier of fact
in understanding the evidence or determining a fact in issue.”

Frazier, 387 F.3d at 1261 n 14 (quoting William W. Schwarzer & Joe S. Cecil, “Management of

 

Expert Evidence,” Reference Manual on Scientific Evidence 39 (f`ederal Judicial Center, 2d ed.
2000)). “'I`he trial judge has ‘considerable leeway’ in deciding the reliability of expert testimony, but
importantly, ‘what remains constant is the requirement that the trial judge evaluate the reliability of the

testimony before allowing its admission at trial’ in every case.” PB Prog. Mgmt., 2016 WL 7666179,

44

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 45 of 178 Page|D 43925

1

at *8 (quoting Frazier, 387 F.3d at 1262).

 

Defendants argue that Dr. Solow’s citation to the record is inaccurate. For example,
Defendants argue that Alcon adopted a UPP to support its innovative new contact lens and bring back
“drop out” consumers to the contact lens market. (Doc. S-53l at 18 (citing Doc. S-410-6 at 4)).
Defendants fail to address the UPP portion of that same Alcon slide show report in which Alcon’s
general manager J im Murphy states that Alcon’s UPP “is designed to alleviate focus on price and
allow for features and benefits to become the focus,” which will “lead the contact lens market back to
more of a medical market model where the doctor and manufacturer share the responsibility for care,
education and patient liability.” (Doc. S-410-6 at 17). The latter slide tends to support Dr. Solow’s
conclusion that Alcon adopted UPPs to “incentivize ECPs to prescribe its new lenses” (Doc. S-405 at
39 (Solow Report 11 70)). To be sure, Dr. Solow appears to overstate that an e-mail chain between
Alcon, A13B and an influential ECP was directed at “implementing and enforcing UPPS.” (E Doc.
S-405 at 46 (Solow Report 11 81 (citing Doc. S-410-29))). However, the interchange was concerning
monthly payment plans for ECPs, and illustrates that Alcon, ABB and ECPs collaborated regarding

pricing options

Defendants criticize Dr. Solow’s deposition testimony in which he observes that B&L’s
announcement of its UPP policy “virtually plagiarizes Alcon’s policy . . . . [T]hey use the exact, almost
virtually identical language. . . . [C]ertainly they were aware of what was being done to the point where
they actually just copied it.” (Doc. S-532-1 at 43 (Solow Dep. at 100)); (s_qe_ Doc. S-531 at 19).
Defendants contend that Dr. Solow could cite to no communications between B&L and Alcon, and
that there were differences between Alcon’s and B&L’s UPPS regarding advertising based on the
availability of a manufacturer’s rebate. (Doc S-53l at 18-19 (citing Doc. S-532-5 at 17-18 (Donley

45

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 46 of 178 Page|D 43926

Dep. at 354-55)). Defendants fail to cite the Court to the nearly identical UPP announcements to
which Dr. Solow was referring. (Compare Doc. S-410-8 (Alcon announcement) M Doc. S-410-9
(B&L announcement)). Dr. Solow’s citation to an ECP e-mail to B&L supports his statement that
B&L had consulted with ECPs leading up to the adoption of its UPP, (B Doc. S-405 at 48 (Solow
Report 11 87)), and was not cited to “concoct a relationship between B&L and Alcon” as Defendants
suggest. (Doc. S-53l at 19). Dr. Solow’s citation to references that B&L and ABB had a “cooperative
relationship” and referred to themselves as “partners” (Doc. S-405 at 72 (Solow Report11 126)), is
characterized by Defendants as being “nothing more than a business relationship.” (Doc. S-531 at 20).

The two characterizations are not irreconcilable and their import is left to the trier of fact.

As to JJVC, Defendants criticize Dr. Solow for citing to a.JJVC Power Point presentation

dated March 19, 2014 for the proposition that JJVC solicited feedback on other manufacturers’ UPPs

~ from ABB and ECPs JJVC created a presentation called “Partnership for Category Growth” with
ABB, Defendants argue that the presentation had on its face been created afier the JJVC July 2014
implementation of a UPP. (Doc. S-53l at 21-22 (citing Docs. S-4)05 at 51, 72 (Solow Report 1111 92,
127), S-410-45 at 1, 4, and S-532-l at 63-66 (Solow Dep. at 136-39))). The JJVC power point
presentation embracing a “partnership” between JJVC and ABB and explaining that the UPP “enables
[ECPs] to feel confident that Eye l-lealth and patient experience will be at the center of your dialogue
with patients not cost,” (B Doc. S-410-45 at 1, 4), is relevant to Plaintiffs’ allegations of conspiracy
and Defendants’ motivations notwithstanding that the presentation was created after JJVC’s UPP

launch.

Defendants also take issue with Dr. Solow’s references to.JJVC’s interviews of personnel who
were formerly employed at Alcon and B&L regarding those companies’ adoptions of UPPs (Doc. S-

46

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 47 of 178 Page|D 43927

531 at 22 (citing Docs. S-405 at 45, 49, 51 (Solow Report1111 80, 88, 91)). Nothing in Dr. Solow’s
deposition testimony cited by Defendants dispels the relevance of Dr. Solow’s reference to the third
party interviews (E Doc. S-531 at 22 (citing Doc. 532-1 at 58-59 (Solow Dep. at 121-22 (“1 think
under some circumstances it could be [competitive intelligence]. I think under some circumstances it

could be anticompetitive.”))).

Finally, as to CooperVision, by recounting how CV acquired the Clariti line of contact lenses
from a prior owner Sauflon, which had implemented a UPP, Defendants contend that Dr. Solow
“concedes” that CV unilaterally adopted a UPP on September 2014, rather than in collusion with the
other Defendant Manufacturers. (Doc. S-531 at 23 (citing S-405 at 58 (Solow Report11 103))).
Defendants argue that Dr. Solow has no information on how or why Sauflon adopted the UPP on the
Clariti line. § at 24 (citing Doc. S-532-1 at 67-68 (Solow Dep. at 140-41)). Defendants also contend
that Dr. Solow mischaracterized the evidence as supporting his opinion that CV was pressured by
ECPs to implement UPPs on its contact lens lines citing to ECP complaints about other CV lines of
contact lenses which did not have a UPP. § at 24. The evidence cited by Dr. Solow (§Q Doc. S-405
at 63, 66 (Solow Report 1111 107, 110 (citing Docs. S-410-84, S-410-91, S-410-95, S-410-98))
demonstrates ECPs’ desire that CV maintain UPPs on its products including a communication from an
ECP regarding CVs lack of a UPP on another line of contact lenses Biofinity, and is not contrary to
Dr. Solow’s opinion that CV was being pressured by ECPs regarding pricing and UPPs On this point,
Dr. Solow testified that CV’s decision to maintain the Sauflon UPP on the Clariti contact lens line “is
still a decision . . . lt chose to do that once it took over [Sauflon]. . . . And then extended that to . . . the
MyDay line.” (Doc. S-532-1 at 79-80 (Solow Dep. at 195-96)). 131 Solow testified that CV was

“under pressure from ECPs generally. They met with a dozen focus groups and a hundred ECPs, and

47

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 48 of 178 Page|D 43928

they heard from Dr. Eiden.” § at 80 (Solow Dep. at 196).

Defendants also take issue with Dr. Solow’s statement that “[e]conomic theory indicates that
UPPs could be expected to adversely impact consumers,” (_se_e Docs. 397 at 83; S-405 at 83 (Solow
Report 11 148)) because Defendants contend that Dr. Solow fails to recognize CV provided rebates on
three contact lens lines that were subject to UPPs, dropping the actual price for consumers below the
UPP price. (Doc. S-53l at 24-25 (citing Doc. 501-18)). And they assert that Dr. Solow was unable to
testify regarding any CLI communications at a CLl meeting regarding UPPs, or that there is any
evidence that the CLI was “‘used in an anticompetitive fashion.”’ § at 26 (citing Doc. S-532-1 at 74-
75~ (Solow Dep. at 169-170)). Dr. Solow did respond, however, that he “think[s] the sharing of
information among rivals in an oligoplastic industry, . . . is something that can be anticompetitive, but

need not be anticompetitive.” (Doc. S-532-1 at 75 (Solow Dep. at 170)).

In In re Urethane Antitrust Litig., 768 F.3d 1245, 1255 (10th Cir. 2014), Dr. Solow testified at
trial regarding the existence of a manufacturer defendant’s conspiracy to fix prices for polyutethane

products observing “four types of collusive conduct”: l) a series of “’lockstep price increase

993 999

announcements within weeks of each other; 2) “‘a widespread pattern of communication among

the top executives of the defendant companies held in secret and close to the time of the price

999

increases; 3) a “‘price over volume strategy, where the companies would stick to their list prices
“‘even if it meant walking away from opportunities to earn business or make sales at lower, but still
profitable, prices’”; and 4) the defendant companies monitored one another to prevent cheating and to
discipline any supplier that was found cheating. In re Urethane Antitrust Litig., 768 F.3d 1264-65
(citing trial testimony). Dr. Solow also testified in MULM& that the “the

polyurethane industry was ‘ripe for collusion’ based on six features” many of which are present here:

48

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 49 of 178 Page|D 43929

l) “sales of polyurethane products were ‘concentrated in the hands of only a handful of firms’ during
the conspiracy period”; 2) “the market had high barriers to entry”;l 3) polyurethane products are
homogenous; 4) “there were no close product substitutes available to customers”; 5) there was excess
capacity and 6) “the industry has several trade associations which provided ‘an opportunity to engage
in price fixing behavior.”’ § at 1265. The court affirmed thejury verdict in favor of Plaintiffs
finding the evidence was sufficient to support finding that a price fixing agreement was implemented.
§ at 1264-66. While Dr. Solow acknowledges that he had found no direct evidence of
communications between the executives of the Manufacturer Defendants as he did in In re Urethane,
he asserts that “there was communication between ABB and the executives of the companies.” (Doc.
S-532-1 at 27 (Solow Dep. at 26)). Defendants’ criticisms and attempts to distinguish In re Urethane,
(B Doc. S-531 at 27), are properly the subject of cross examination and argument for the eventual
trier of fact to consider, and do not amount to a basis to not consider Dr. Solow’s Report in

conjunction with Plaintiffs’ Motion for Class Certification.

“Courts in this circuit and others regularly admit expert testimony that certain conduct or
evidence is ‘consistent with a finding that Defendants engaged in a conspiracy to fix prices.”’ lui
Delta/Airtran Baggage Fee Antitrust Litig., 245 F. Supp. 3d 1343, 1359 (N.D. Ga. 2017) (quoting §§
Polygropylene Cgmet Antitrust Litig., 93 F. Supp. 2d 1348, 1355 (N..D Ga. 2000) and citing Qi_ty_o_f
Tuscaloosa, 158 F.3d at 565 (holding that expert testimony is admissible so long as it “constitute[s]
one piece of the puzzle that the plaintiffs endeavor to assemble before the jury”), aff’_d 714 F. App’x

986 (1 lth Cir. 2018); see also ln re Urethane Antitrust Litig., 152 F. Supp.3d 357, 359-61 (D.N..l.

 

2016) (admitting expert economic testimony that certain evidence was “not consistent with the

existence of a price-fixing conspiracy”); In re Processed Egg Prods. Antitrust Litig., 81 F. Supp. 3d

49

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/,18 Page 50 of 178 Page|D 43930

412, 424 (E.D. Pa. 2015) (“An economic expert may permissibly testify as to whether certain conduct
is consistent with collusion or an entity or individual’s self-interest.”); _U.S.l_nf§§yLM
Local Union No. 3, 313 F. Supp. 2d 213, 240 (S.D.N.Y. 2004) (“Economists often explain whether
conduct is indicative of collusion.”). Expert testimony that certain conduct or evidence is “consistent
with a finding that Defendants engaged in a conspiracy to fix prices,” has been held to be admissible in
antitrust cases Polypropylene Carpet, 93 F. Supp. 2d at 1355. There is no evidence that Dr. Solow
formed his opinion prior to reviewing the record evidence, that he‘ relied on one-sided data, or that he

ignored certain evidence in the record. Comgare PODS Enters lnc. v. U-Haul Int’l Inc., No. 8:12-cv-

 

1479-'1`-27MAP, 2014 WL 12628664, at *4 (M.D. Fla. June 27, 2014), Dr. Solow conducted an
independent investigation of the record evidence available at the time his Report was due to support
his conclusions and does not simply parrot the allegations of Plaintiffs’ Complaint, as Defendants
suggest. lf Defendants believe that the basis for Dr. Solow’s opinions is insufficient, they can explore
that with Dr. Solow on cross examination and argument for the benefit of the trier of fact; “’vigorous
cross-examination presentation of contrary evidence, and careful instruction on the burden of proof
are the traditional and appropriate means of attacking shaky but admissible evidence.”’ United States

v. A1a. Power Co., 730 F.3d 1278, 1282 (1 1111 cir. 2013) (quoting Anison, 184 F.3d ar 1311-12 and

 

citing Daubert, 509 U.S. at 596). This Court determines'that Dr. Solow’s opinion is sufficiently

 

 

reliable under Daubert to support Plaintiffs’ Motion for Class Certification.
3) Assist the Trier of Fact

Expert testimony assists the trier of fact “if it concerns matters that are beyond the

understanding of the average lay person.” Frazier, 387 F.3d at 1262. 'l`o satisfy the helpfulness

 

requirement, expert testimony must be relevant to an issue in the case and offer insights “beyond the

50

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 51 of 178 Page|D 43931

understanding and experience of the average citizen.” United States v. Rouco, 765 F.2d 983, 995
(1 lth Cir. 1985). “Proffered expert testimony generally will not help the trier of fact when it offers

nothing more than what lawyers for the parties can argue in closing arguments.” Frazier, 387 F.3d at

 

1262-63. Defendants argue that Dr. Solow’s report “merely provides his interpretations of business
documents and weaves a factual narrative designed to supplement Plaintiffs’ Motion for Class
Certification based on these documents.” They contend that the Court “is more than capable of
reading and interpreting these materials without Dr. Solow offering his own gloss” (Doc. S-531 at 28),
and that testimony by fact witnesses involved in creating the documents relied on by Dr. Solow would

better assist the trier of fact in determining the documents’ meaning. (Docs. 500 at 29;' S-53l at 29)
An expert’s testimony in an antitrust case

need not show a successful conspiracy to be admitted under [Evidence]
Rule 702 as circumstantial evidence of a conspiracy. As expert evidence,
the testimony need only assist the trier of fact, through the application of
scientific, technical, or specialized expertise, to understand the evidence or
to determine a fact in issue. As circumstantial evidence, [the expert’s]
testimony need not prove the plaintiffs’ case by [itself], [it] must merely
constitute one piece of the puzzle that the plaintiffs endeavor to assemble
before the jury.

City of Tuscaloosa, 158 F.3d at 564-65 (emphasis in original) (intemal quotations and citation
omitted) (testimony by statistician characterizing certain bids as “signals” to co-conspirators was
outside his expertise, and the trier of fact was capable of drawing such conclusions without technical
assistance from experts). But Courts may rely upon expert testimony regarding whether defendants
behavior “is consistent with anticompetitive coordination,” which is the focus of Dr. Solow’s Report,

w In re Delta/Airtran 245 F. Supp. 3d at 135 8-59; see also Polypropylene Cgpet, 93 F. Supp. 2d at

 

1353 (finding that expert’s testimony that “the climate of the polypropylene market during the relevant

51

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 52 of 178 Page|D 43932

time period was consistent with a finding that Defendants engaged in a conspiracy to fix prices” as a

general matter “may be helpful to the trier of fact”).

lf, as Defendants contend, Dr. Solow has based his opinions on misconstrued, misrepresented
or overstated facts provided by a biased source, i.e. Plaintiffs’ counsel, Defendants can bring this to
the attention of the trier of fact through cross-examination An expert is permitted “wide latitude to
offer opinions including those that are not based on firsthand knowledge or observation.” Daubert,
509 U.S. at 592. “An expert may base an opinion on facts or data in the case that the expert has been
made aware of or personally observed.” Fed. R. Evid. 703. The potential weaknesses in his testimony
only go to the weight of the opinions_not their admissibility_and are thus not grounds for exclusion

under Daubert of Dr. Solow’s opinion in support of Plaintiffs Motion for Class Certification, See

 

Viterbo v. Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987) (“[Q]uestions relating to the bases and
sources of an expert’s opinion affect the weight to be assigned that opinion rather than its admissibility
and should be left for the jury’s consideration.”); PODS Enters., 2014 WL 12628664, at *2 (finding

66

that expert’s methodology and conclusions are sufficiently reliable to be admissible, notwithstanding
that virtually all of the materials he examined were provided to him by . . . counsel. While that may be
fruitful cross examination bearing on the weight of his opinions it does not render his methodology of
usage and context unreliable.”). Defendants’ criticisms of the factual foundations for Dr. Solow’s
opinions bear more on the weight of the evidence than its admissibility Dr. Solow identified
documents produced that he considered to support his opinions Evidence Rule 702 recognizes that “it
might also be important in some cases for an expert to educate the factfinder about general principles”

and to apply these principals to the facts of the case.” Fed. R. Evid. 702 (2000 Amendments advisory

committee notes). “For this kind of generalized testimony, [Evidence] Rule 702 simply requires that:

52

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 53 of 178 Page|D 43933

(1) the expert be qualified; (2) the testimony address a subject matter on which the factfinder can be
assisted by an expert; (3) the testimony be reliable; and (4) the testimony ‘fit’ the facts of the case.” §

One function of an expert in a case such as this where tens of thousands of documents have
been exchanged through discovery, is to review the documentation and highlight and interpret those
pieces of evidence by applying their specialized knowledge and skill, that are relevant to the respective
theories in the case. To the extent Dr. Solow relied upon documentary exhibits found in the record,
and the fact that he did not review deposition testimony _assuming that testimony was in existence at
the time he prepared his March 3, 2017 Report-does not negate his analysis of the documents

reviewed. §§ generally United States v. U.S. Gypsum Co., 333 U.S. 364, 396 (1948).
2. Dr. Williams

Defendants seek to strike the Report of Plaintiffs’ economic expert Dr. Williams, proffered by
Plaintiffs in support of their Motion for Class Certification, Dr. Williams’ Report is relevant to the
predominance requirement of Rule 23. Dr. Williams, through hisReport, seeks to demonstrate that
antitrust impact and damages can be shown as to all members of the proposed classes through common

proof.

Defendants contend that Dr. Williams’ analytical model regarding impact and damages l
allegedly caused by the Defendants’ UPPs “has nothing to say about whether any consumer suffered
any actual injury-it merely assumes that all consumers within a given retail channel suffered an
identical injury.” (Docs. 503 at 7; S-535 at 7 (emphasis in original) (citing Doc. S-534 at 215
(Williams Dep. at 214 (“[M]y regression doesn’t say anything about persons My regression says that

the average effect in the different channels is statistically significant, different than zero.”)))); see also

53

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Pagé 54 of 178 Page|D 43934

§ at 11, 18. As a result, Defendants argue that Dr. Williams’ Report is not reliable and should be
excluded because it does not account for that the fact, for example, that “consumers bought contact
lenses from 1-800-Contacts for far less than Dr. Williams’ claimed ‘average effect’ and other
consumers paid nothing for contact lenses due to rebates, discounts and insurance.” (Doc. S-535 at 7-

8 (emphasis is original)).

a. The Williams Report

Dr Williams is Director of the consulting company Competition Economics, LLC. He
specializes in analyses involving antitrust, industrial organization and regulation (Docs. 398 at 3; S-
406 at 3 (Williams Report 11 l)). He has produced extensive publications and has testified as an expert
in numerous court cases § at 3, 19-26 (Williams Report 1111 1, 2 and Appendix l)). Dr. Williams
concluded that Defendants’ alleged horizontal and vertical agreements resulting in the UPPs applicable
to certain contact lens lines resulted in “statistically significant price increase[s]” for those particular
contact lens lines (Doc. S-406 at 12-16 (Williams Report1111 21-35)). This is reflected in his Report,

dated March 3, 2017. (Docs. 398; S-406).

ln compiling his Report, Dr. Williams relied upon numerous documents in the record. (Docs.
396 at 4; 28-33; S-406 at 4, 28-33 (Williams Report 11 3 and Appendix Il)). Dr. Williams states that
Plaintiffs’ counsel requested that he assume Defendants “will be found liable on: (1) Plaintiffs’ First
Cause of Action (‘horizontal agreement’ claim) and (2) Plaintiffs’ Second Cause of Action (‘vertical
agreements’ claim),” and “to determine whether economic methodologies exist and are supported by
sufficient data that can be used to reasonably estimate class-wide damages for both of Plaintiffs’

causes of action.” § at 6 (Williams Report 11 6). Dr. Williams says that he focuses his “econometric

54

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 55 of 178 Page|D 43935

analysis . . . to determine whether and, if so, to what extent Defendants’ illegal actions caused
Plaintiffs to pay higher contact lens prices than they would have paid but for the alleged actions” using
what he calls a “standard and widely accepted statistical methodology - multiple regression analysis”
(Doc. S-406 at 6 (Williams Report.117). Dr. Williams concludes that his analysis “demonstrates that
Plaintiffs paid higher contact lens prices for products subject to Defendants’ ‘unilateral pricing
policies’ (‘UPPs ‘), than they would have paid but for Defendants’ alleged illegal actions.” § At the
evidentiary hearing, Dr. Williams testified that his analysis follows the computational methodology set

forth by the American Bar Association. (Doc. 866 at 187).

Dr. Williams describes his multiple regression analysis which he cites as commonly used in

antitrust cases as follows:

The determination of overcharges if any, attributable to alleged illegal
conduct typically involves the comparison of (1) actual prices during the
period affected by the alleged illegal conduct (the “damages period”) to (2)
estimated but-for prices in the absence of the alleged illegal conduct in that
period. Multiple regression analysis is, in my experience, the most
common statistical methodology for performing damages analysis
[Footnote omitted]. When used to estimate overcharges in antitrust cases
multiple regression analysis entails the specification of a model - that is an
equation - that relates price (or a function of price) to factors that may affect
price when the alleged illegal conduct does not occur. The model analyzes
prices during damages and “benchmark” (i.e., non-damages) periods to
calculate “but for” prices i.e., prices that Plaintiffs would have paid but for
the alleged illegal conduct. The comparison of actual prices to but-for
prices quantifies the overcharge and provides a reasonable basis for
calculating the amount of damages attributable to the alleged illegal
conduct.

(Doc. S-406 at 6-7 (Williams Report 11 8)). He designated the “damages period” as the period of time
in which a given contact lens product was subject to a UPP. § at 7 (Williams Report 11 9). He did

“not assume there were damages during that period for the given UPP product.” §

55

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 56 of 178 Page|D 43936

Dr. Williams first applies the regression model to estimate overcharges if any, which resulted
from Defendants’ “alleged horizontal agreement,” Plaintiff' s First Cause of Action. “Because the
objective is to compare prices between the benchmark and damages periods price is specified as the
dependent variable in the model.” (Doc. S-406 at 7 (Williams Report 11 10)). Dr. Williams uses “retail
prices from various transactional and survey datasets over the 2008-2016 period” in his analysis, and
“estimate[s] the price effect of Defendants’ alleged horizontal agreement using a benchmark of two
groups: (1) Defendants’ pre-UPP-period prices for products that later had a UPP, and (2) Defendants’
pre-UPP-period prices for products that never had a UPP.” § at 8¢(Williams Report 1110)). He calls

this the “Horizontal Agreement Model.” §

As to the alleged Vertical Agreements Dr. Williams states that he “estimate[s] the price effect
of each Manufacturer Defendant’s alleged illegal vertical agreement using a benchmark of two groups:
` (1) each Manufacturer Defendant’s pre-UPP-period prices for products that later had a UPP and (2)
each Defendants’ pre-UPP-period prices for products that never had a UPP.” (Doc. S-406 at 8
(Williams Report 11 11)). ln each of the four regressions Dr. Williams uses “only a given

Manufacturer Defendant’s data.” § He calls this the “Vertical Agreement Model.” §

In conducting his multiple regression analysis, Dr. Williams considers the following variables

which could affect price:

4 (1) Product Characteristics (“The regression models allow contact lens
prices to differ if the products are (1) in different categories (i.e., sphere,
toric, or multifocal); (2) produced by different manufacturers (3) in
different package sizes; or (4) color lenses or not,” and

(2) UPP and Post-UPP Indicators, measuring observed prices during the
damages period compared to prices in the same period “but for the UPP.”

56

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 57 of 178 Page|D 43937

(Doc. S-406 at 8-9 (Williams Report 1111 12, 13)); (Doc. S-561-1 at 98 (Williams Dep. at 97)). This
latter variable included observations of (1) non-UPP products during the damages period; (2) UPP
products in post-UPP periods; and (3) non-UPP products in post-UPP periods § at 9 (Williams

Report 11 13).

In his initial Report, Dr. Williams used the following data sets: the retailer 1-800-Contacts
Survey, which consists of compilations of competitor gross retail prices collected by l-800-Contacts
between January 6, 2011 through November 30, 2016; retailer Costco transactional datasets regarding
Costco sales costs discounts and rebates by time period, manufacturer and product to determine
Costco net prices from September 2013 through November 30, 2016; retailer National Vision datasets
of transactions made on its websites, including prices discounts and quantities sold by date and
product, for the period October 24, 2008 through November 30, 2016; retailer Walgreens monthly
transactional datasets on orders shipped, including sales quantities sold, and retail prices by month,
and by manufacturer and product, from January 2013 through December 2016; and retailer 1-800-
Contacts transactional data through its website, including data on sales quantities sold, discounts
rebates and shipping revenues by date and product to determine l-800-Contact’s net prices covering
September 16, 2008 through June 4, 2016. (Doc. S-406 at 9-11 (11Villiams Report 1111 14-18)). He
eliminated “outlier” sales and prices from his observations such as prices charged when the products
were sold as a “’trial.”’ § at 11 (Williams Report 11 19)). According to Dr. Williams the 1-800-
Survey data “contain the most reliable data with respect to sales through the Retail and ECP channels.”

§ (Williams Report11 20); (see also Doc. S-541-34 at 35 (Williams Dep. at 133 (“[T]he ECP data in

 

my report came from . . . 1-800 Contacts survey data, and those are gross prices.”))).

Under various interpolations, using “Quantity-weighted regressions” “Revenue-weighted

57

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 58 of 178 Page|D 43938

regressions,” and “Unweighted regressions” Dr. Williams’ Horizontal Agreement Model reflects a
“statistically significant price increase” or “price effect” under each dataset. (Doc. S-406 at 12-13, 35-
37 (Williams Report 111121-23; Appendix III Tables 1-3)). Likewise, Dr. Williams’ Vertical
Agreement Model, under each interpolation and utilizing each data base, results in “statistically
significant price increase[s]” for each of the four Manufacturer Defendants (Doc. S-406 at 13-16, 35-

49 (Williams Report 1111 24-35; Appendix III Tables 4-15)).

Dr. Williams then estimated “overcharges and the associated Manufacturer Defendants’
respective revenues for UPP products sold during the damages periods . . . [to] estimate the resulting
dollar value of damages,” by first calculating “the average percentage overcharge for each of the four
channels,” referring to retailers by Intemet, “Club,” Retail, and ECP channels (Doc. S-406 at 16
(Williams Report 11 36)). “The damages are calculated as the associated Manufacturer Defendants’
respective revenues for UPP products sold during the damages periods multiplied by the average
percentage overcharges and then divided by one plus the average percentage overcharges.” § He
“estimated overcharges by the various retail channels purportedly affected by each alleged conspiracy,
with the estimated overcharges ranging from 3.4 percent to 89.2 percent.” (Doc. S-535 at 10-11 (citing
Doc. S-406 (Williams Report at 35-49))). Dr. Williams estimates separate damages for the Horizontal
Agreement Model, and for the Vertical Agreement Model as to each Manufacturer Defendant, using
the “Quantity Weighted Method” and the “Revenue Weighted Method.” (Doc. S-406 at 16-17, 50

(Williams Report 1111 36-41, Appendix III Tables 16, 17)).

In his initial Report, Dr. Williams estimates overcharges resulting from Defendants’ alleged
horizontal agreement, using the “Quantity Weighted Method” to be $392 million.. (Doc. S-406 at 16,
50 (Williams Report 11 37, Appendix Table 16). Using the “Quantity Weighted Method,” Dr. Williams

58

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 59 of 178 Page|D 43939

estimates the overcharges resulting from the alleged vertical agreements as follows: $120 million for
the JJCV channel; $144 million for the Alcon channel; $8 million for the CV channel; and $24 million

for the B&L channel. § at 17, 60 (Williams Report 11 38-41, Appendix Table 16).4

b. Defendants’ Argument

Defendants contend that “Dr. Williams’ regressions do not reflect a legitimate economic
approach, but instead reflect exactly the sort of outcome-driven approach for litigation that Daubert
forbids.” (Docs. 503 at 8; S-535 at 8). Defendants argue that Dr.~ Williams’ analysis is flawed in the

following ways:

(1 ) it produces “false positives,” attributing damages where none exist,
finding a “purported ‘overcharge’ attributable to a UPP where no UPP
existed,” (Docs. 503 at 16; S-535 at 8, 16-17; S-681 at 18);

(2) it implies that prices on certain lenses have increased when “in fact”
prices for four out of eight JJVC contact lens “high volume” lines
decreased, (Doc. S-535 at 8, 23 (citing (Doc. S-538 at 44-45 (Snyder
Report 1111 92-94));

(3) it fails to control for new technologies which could have caused an
increase in retail price, modality (frequency of replacement of a contact
lens), and the wholesale price of contact lenses (Docs. 503 at 20; S-535 at
8, 13, 20-21);

 

4 ln his Supp|emental Declaration, dated September 8, 2017, Dr. Williams revised his overcharge estimates
for Defendants JJVC, Alcon and B&L, taking into consideration additional data that had become available through
discovery since his March 3, 2017 initial Report. ln these revised estimates Dr. Williams calculated the percentage
change in “Price Effects of the UPP” using data from various sales channels for both the Horizontal Agreement Model
and the Vertical Agreement Model. w Doc. S-651 at 74-85, 124-41 (Williams Supp. Decl. 1111 135-57, Appendix
Tables 2-19). However, because he was continuing to review data and “perfonning additional economic analysis, [he
had] not performed new damages calculations for this report.” § at 85 (Williams Supp. Decl. 11 157)). On December
4, 2017, Dr. Williams reported that “[d]o|lar values of estimated damages are updated based on new data and
information and they confirm the core conclusion in both of my reports that UPPs caused price increases for all or
nearly all class members.” (Doc. S-723 at 50 (Williams 2d Supp. Decl. 11 40)).

59

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 60 of 178 Page|D 43940

(4) it uses unreliable survey data rather than available transactional
data, referring to Dr. Williams’ reliance on retailer 1-800-Contacts’
telephone survey, contending that he does not know the details of the
survey methodology, whereas “actual transactional data for sales by ECPs
leads to negative overcharges for most contact lens lines,” and takes into
consideration the effect of discounts rebates and other price reductions
which can vary with each consumer, (Docs. 503 at 23-24; S-535 at 8-9, 14,
23-24 (citing Doc. S-538 at 53-56 (Snyder Report1111 109-1 16) and Doc. S-
534 at 38, 137-43, 151-53, 156-160 (Williams Dep. at 37, 136-42, 150-52,
155-159); Doc. S-681 at 18); and

(5) it was not supported by any standard statistical testing by Dr.
Williams to “prove the reliability of his model.” (Docs. 503 at 9, 14, 25;
S-535 at 9, 14, 25-27 (citing Doc. S-534 at 199-215, 229-30(Wi11iams Dep.
at 198-214, 228-29))

Specifically, Defendants contend that Dr. Williams’ “regression model does not control for all
maj or factors that likely will affect the retail price of contact lenses such as whether the contact lenses
contained new technologies or materials higher wholesale prices,`or consumer preferences for certain
modalities” and thus improperly attributes any difference in retail prices to a UPP, where the price
differences “were likely caused by other explanatory factors” (Doc. S-535 at 21-22). Defendants cite
to the fact that Dr. Williams did not interview any witnesses including the named Plaintiffs or review
the named Plaintiffs’ purchases did not review any deposition transcripts; and “did not consider
manufacturer rebates, ECP discounts and insurance payments in his regressions.” § at 14, 17, 19

(citing Doc. S-534 at 26, 28, 129-30, 134-35 (Williams Dep. at 25, 27, 128-29, 133-134)).
Defendants argue that:

[b]ecause Dr. Williams’ regression results speak only to “averages” as
opposed to measures of impact on individual persons any overcharge that
the model detects is assumed to apply to the entire class but the model does
not test or address whether any individual member of the class actually paid
an overcharge.

60

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 61 of 178 Page|D 43941

(Docs. 503 at ll; S-535 at 1 1) (emphasis in original). As a result; contend Defendants “Dr. Williams’
model defects injury even in situations where an individual consumer paid far less than the UPP price
for a particular lens as Dr. Williams admitted in his deposition.” (Doc. S-535 at 11-12 (citing Doc. S-
534 at 129, 134, 181-83 (Williams Dep. at 128, 133, 180-82))). They assert that “ifDr. Williams’
‘average’ overcharge approach were followed, consumers who paid 40% or more less than the UPP
price at 1-800-Contacts would be permitted to recover claimed damages resulting from a UPP of 3.8%-
5% and consumers who paid nothing for their contact lenses because of manufacturer rebates, ECP and

retailer discounts and insurance would be able to recover because they supposedly paid ‘too much.”’

 

§at 17 (emphasis in original)); (see also § at 18, 19 (citing Doc. S-534 at 182-83 (Williams Dep. at
181-82)). (See generally § at 18 (citing Doc. S-538 at 48-51 (Snyder Report1111 100-105))).
Defendants assert that “[t]he fact that Dr. Williams’ model cannot determine whether any individual
member of the class was in fact, injured by the alleged conduct and simply assumes that an average
overcharge will apply to all members of the class is enough to exclude his conclusions as irrelevant
under Rule 702 and’Daubert for failing to advance any material aspect of the Plaintiffs’ claims” § at

19.

Additionally, Defendants argue that Dr. Williams’ lack of'control for higher cost modalities
and new technologies results in his failing to compare “apples to apples.” (Doc. S-535 at 22.). For
example, relying on their expert Dr. Snyder’s own regression analysis of JJVC UPP-products using
Dr. Williams’ data, Defendants argue the more precise product analysis “shows'that the retail prices on
four out of eight JJVC contact lens lines declined afier the UPP went into effect.” § at 23 (citing

Doc. S-538 at 44-45 (Snyder Report1111 92-94)).

Defendants criticize the disparity in Dr. Williams estimated damages for the alleged horizontal

61

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 62 of 178 Page|D 43942

conspiracy, which is $lOO million more than the total damages for all four alleged vertical

conspiracies (Doc. S-535 at 11 (citing $392 million and $297 million respectively)).

At the evidentiary hearing, Defendants’ expert, Dr. Snyder, reiterated his criticism of Dr.
Williams methodology; specifically, Dr. Williams’ assumption that his average overcharge applies to
all individuals in the proposed classes (Doc. 867 at 22). Dr. Snyder noted that, when individual
customers are taken into account, around 40 percent of those customers paid less for their contact

lenses while the UPPs were in effect than they did when the UPPs were discontinued. (§ at 23-24).

Defendants also ask the Court to exclude Dr. Williams opinion pursuant to Rule 37(c)(l),
because he “failed to disclose all of the facts and data he considered in forming his opinions as
required by Rule 26(a)(2)(B).” (Docs. 503 at 9-10, 15; S-535 at 9-10, 15 (citing l)oc. S-534 at 18-31,
70-76, 99-101, 229-30(Wi11iams Dep. at 17-30, 69-75, 98-100, 228-29)); (M Docs. 503 at 27-29;
S-535 at 27-29). Defendants contend that Dr. Williams testified in his deposition that he relied upon a
“’large number’ of documents that were produced,” but that were not disclosed in his Report,
precluding Defendants from cross examining him about the supportive documents § Defendants
contend that Dr. Williams’ determination of which contact lens features to control for in his regression

models “were based on the undisclosed discovery documents.” (Doc. S-535 at 28-29).

c. Plaintiffs’ Response

l) Plaintiffs’ Argument

Plaintiffs respond that Dr. Williams use of a multiple regression analysis is appropriate
“because it is the standard tool economists use to isolate the effect of a single variable (here, the

conspiracy) on the price of a good or service.” (Docs. 548 at 6, 15; S-559 at 6, 8, 15 (citing Doc. S-

62

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 63 of 178 Page|D 43943

406 at'6-7 (Williams Report1111 7, 9, 10))). They contend that the “use of averages is appropriate”
because the contact lens market “is a national market without significant price discrimination (i.e.,
different consumers generally pay the same price for the [contact lens])”, and that Dr. Williams relied
upon the best data available, controlling for the relevant variables las Defendants defined them in the
ordinary course of business (Docs 548 at 6-7; S-559 at 6-7). Plaintiffs noted at the evidentiary
hearing that Defendants’ experts acknowledged that an individual’s antitrust injury is determined by
comparing the actual price with the “but for” price, and that Dr. Snyder did not perform a regression
analysis Plaintiffs argue that controlling for the specified product,characteristic variables “allowed Dr.
Williams to isolate changes in price attributable to the UPPs,” showing “’but-for’ prices that Plaintiffs
and class members would have paid in the absence of UPPs.” (Doc. S-559 at 9). Regarding
Defendants’ request that the Court exclude Dr. Williams’ Report as a sanction for not listing all
documents relied upon Plaintiffs’ respond that Dr. Williams “identified all documents on which he
relied when building and analyzing his regressions and that he did not list some background
documents he reviewed, all but one of which Defendants produced by themselves (the exception is a
publicly- available government report)” and as such, sanctions are not warranted. (Docs. 548 at 7; S-

559 at 7) (emphasis omitted).

2) Dr. Williams’ Supp|emental Declaration

In response to Defendant’s Williams Daubert Motion, Plaintiffs submit a Declaration of
Michael A. Williams Ph.D. in Support of Plaintiffs’ Opposition to Exclude his Expert Report, dated
July 10, 2017, (Docs. 550; S-560; Williams Decl.). In the Declaration, Dr. Williams asserts that
notwithstanding Defendants’ citation to testimony of named Plaintiffs who said they paid less for
contact lenses during the UPP period, based on Dr. Solow’s opinion that the Manufacturer Defendants

63

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 64 of 178 Page|D 43944

imposed UPPs on contact lenses brands in a non-discriminatory manner and retail sellers did not price
discriminate, the Williams model “correctly takes the absence of price discrimination into account and
estimates the common impact of UPPs on retail prices paid by proposed class members.” (Docs. 550
at 6; S-560 at 6 (Williams Decl. 11 8)). He reiterates his conclusion that “all or almost all proposed
class members did suffer actual injury, i.e., antitrust impact.” § at 6; S-560 at 6 (Williams Decl. 11 9).

He states that:

In particular, all 50 regressions in my Opening Report show the UPPs
caused substantial increases in retail prices paid by proposed class
members and these price increases are all statistically significant at the one
percent level. [Footnote omitted.] These findings provide evidence that
customer-specific factors are unlikely to be important determinants of
overcharges ' "

(Doc. S-560 at 6-7 (Williams Decl. 11 9)). Moreover, as “Plaintiffs have not asserted that discounts
rebates, or insurance payments are ‘harrnful acts’ [by Defendants], . . . discounts rebates, and

insurance payments are [considered the to be] the same in the but-for world as they are in the actual

 

world.” § at 15 (Williams Decl. 1123); see also § at 30 (Williams Decl. 11 47 (“['I`]he but-for world
holds all other factors except one -the alleged conduct - the same in order to measure what prices
would have been but for the alleged conduct.”)). Thus, Dr. Williams’ regression analysis applies the
same discount, rebate and insurance payment to the “but-for” price as with the actual price paid during
the UPP damages period, § at 16 (Williams Decl. 11 24). He used “net pricing” data, which included

rebates and discounts where it was available, specifically in the Costco transactional datasets and the

l-800-Contacts transactional datasets (Doc. S-406 at 10-11 (Williams Report 1111 15, 18)).

Dr. Williams asserts that his regression model cannot be “tested” or disproved by information

from a single Plaintiff. (Doc. S-560 at 8-9 (Williams Decl. 1111 12-14)). In response to Defendants’

64

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 65 of 178 Page|D 43945

citation to his testimony that his regression model does not say anything about “persons” Dr. Williams

565

cites to the remainder of the relevant passage in his deposition where he testified that his regression

says that the average affect in the different channels is statistically significant Different than zero.”’
§ at 8 (Williams Decl. 11 11 (citing Doc. S-543 at 215 (Williams Dep. at 214)). Dr. Williams
maintains that the actual price paid by each class member should be compared to the “but for” price he

or she would have paid in the'absence of the UPP. (Doc. S-560 at 9 (Williams Decl. 11 14)); see also

§ at 26-32 (Williams Decl. 1111 42-52)).

ln response to Defendants’ contention that the Williams regression model produces “false
positives,” because Dr. Williams’ model finds that the non-UPP contact lens prices also increased as a
result of the UPPs, Dr. Williams states that this phenomenon is attributable to the so-called “umbrella
effect,” which results when all the price of all comparable competitive lenses in the same categories
increases because of the UPPs (Doc. S-560 at 9-12 (Williams Decl. 1111 15-18)). Dr. Williams states
that his regression model “evaluates the effect of UPPs on retail contact lens pricing using groups of
comparable, competitive products” with identifiable characteristics and variables as set forth in his
Report, § at 10-11 (Williams Decl. 1111 16, 17). Dr. Williams explained, “[C]ontrolling for these
factors non-UPP and UPP lenses are comparable and competitive, i.e., they are substitutes Basic
economics teaches that when the price of one product increases the price of a substitute product will

also increase.” § at 11 (Williams Decl. 11 17; (see also Doc. 534 at 204 (Williams Dep. at 203));

 

(Doc. s-649 ar 21).

Dr. Williams addresses Plaintiffs’ argument that his regression models failed to control for
variables such as new technology, (Doc. S-560 at 17-24 (Williams Decl. 111126-37)). Dr. Williams’
initial multiple regression model controls for four variables which might impact price: categories (such

65

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 66 of 178 Page|D 43946

as spherical, toric or multifocal); manufacturer; package size; and'color - selected as supported by Dr.
Solow’s description of the market, publically available websites and Defendants’ marketing material.
§ at 17 (Williams Decl. 111126, 27), He rejects Plaintiffs’ argument that he should have considered
wholesale retail prices because to do so would lead to “statistical error.” § at 22 (Williams Decl.11

33). This is because

Wholesale prices are affected by the alleged conduct because a
Manufacturer Defendant’s profit-maximizing wholesale price depends on
the retail price. Since retail prices were affected by the alleged conduct, so
too were wholesale prices 'l`hus, including wholesale prices in the
regression would incorrectly hold constant factors that changed because of
the alleged conduct. '

§ As to “modality,” (how often a customer must change a lens), Dr. Williams asserts that modality is
accounted for by his consideration of the “package size” variable. § at 24 (Williams Decl. 11 34)). In
response to Dr. Snyder’s opinion that Dr. Williams did not compare “apples to apples” by estimating
overcharges for all JJVC UPP-products as opposed to product by product, Dr. Williams responds that

the focus on smaller subgroups of products magnifies the effects of outliers and is less precise:

[T]he fact that Dr. Snyder found positive overcharges for some products
and negative overcharges for other products in the same category reveals
that his product-specific regressions suffer from product-specific, random
price variation that masks the true overcharges [Footnote omitted.].
Product-specific random price variation tends to cancel out when the
regressions are correctly performed, combining observations across
comparable, competitive products subject to the same alleged conduct.”

 

§ at 21 (Williams Decl. 11 32 (emphasis in original)); (see also Doc. S-559 at 19-20; Docs. 715 at 17-
18; S-722 at 17-18 (“Dr. Snyder’s product-specific approach is flawed” because it “wrongly assumes
separate markets for individual products.”)). Dr. Williams testified that he considered categories of

JJVC products grouped in accordance with the variables considered, rather than a product by product

66

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 67 of 178 Page|D 43947

comparison of before benchmark prices with UPP prices based upon JJVC’s internal marketing

documents (Doc. S-534 at 68-72 (Williams Dep. at 67-71)).

Dr. Williams also defends his reliance upon l-800-Contacts survey data and other sources
noting that his regression model uses “millions of observations of transaction data” from various
sources including the survey data. (Doc. S-560 at 24 (Williams Decl. 11 3'8)). He contends that the
survey data is reliable because 1-800-Contacts is a profit-maximizing firm that relies on its own
surveys which were gathered in the regular course of business for its own business purposes providing
an indicia of reliability to the data, and argues that Defendants have provided no evidentiary or
empirical support for their dismissing the use of the survey data, § at 25 (Williams Decl. 11 39-40);
(Doc. S-534 at 152 (Williams Dep. at 151)). “The survey data includes a database of 56,208 ECPs,
and it reflects data acquired by making 100 calls on average per week to each retailer group.” (Doc. S-
559 at ll (citing S-534 at 151-54 (Williams Dep. at 150-53 (referring to an industry article))). “The
survey also includes data from the intemet channel and club retailers like Sam’s Club and Costco.”
§ (citing Doc. S-543 at 157-59 (Williams Dep. at 156-58 (referring to an industry article))). In
response to Defendants’ criticism that Dr. Williams has no knowledge regarding the methodology used
by l-800-Contacts in conducting its survey, Dr. Williams testified that he reviewed an industry article
which set forth the survey methodology, (Doc. S-534 at 151-53, 159-60 (Williams Dep. at 150-52,

158-59)).

Dr. Williams asserts that because Manufacturer Defendants and sellers did not “price
discriminate,” by charging “different prices paid by individual customers for the same product,” and
“UPPs did not vary by retailer, geographic region or the identity of any given retail customer,”
“differences in prices paid by individual consumers will not affect the estimated overcharges” as

67

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 68 of 178 Page|D 43948

determined by the multiple regression model. (Doc. S-560 at 25-26 (Williams Decl. 11 40))

Finally, Dr. Williams responds to Defendants’ criticism that his analysis is unreliable because
the damages impact estimated for the alleged horizontal conspiracy is greater than the sum of the
estimated impact of the four alleged vertical conspiracies He states that the $97 million (or 24%)
difference is supported by “elementary economics” because “[a] horizontal conspiracy by construction
has more market power than a combination of four vertical conspiracies.” (Doc. S-560 at 30
(Williams Decl. 1111 48, 49)). Price overcharges varied by channel from 3.4% to 89.2% because
“[o]vercharges in club and intemet channels [discounters] are generally higher than overcharges in
retail and ECP channels” and are consistent with Defendants’ “goal” that UPPs “insulate retail and
ECP sellers from competition provided by club and intemet sellers.” § at 31 (Williams Decl. 11 51).
Additionally, in his deposition Dr. Williams testified that there are two reasons for the variance. First,
the single average impact variable in the horizontal model is averaged across four manufacturers if the

' horizontal model were broken down to each of the four manufacturers the results for the horizontal
model would be closer to the vertical model results Second, Dr. Williams refers to the so-called
“Johnson & Johnson effect.” Because JJVC accounts for approximately 75 percent of the revenues of
all UPP products in the damages period, and JJVC generally has lower prices than the other
Manufacturer Defendants, it produces a larger effect in the horizontal model than in the sum of the
vertical models making the damages calculation lower for the vertical conspiracies as opposed to a

horizontal conspiracy. (Doc. S-534 at 205-07 (Williams Dep. at 204-206)); (Doc. S-649 at 22).

d. Discussion
l) Dr. Williams’ Reliance on Documents Not Listed in His
Report

68

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 69 of 178 Page|D 43949

Defendants contend that Dr. Williams’ “f`ailure to disclose a ‘large number’ of documents that
he considered” deprived Defendants of the “opportunity to fully cross-examine him at his deposition
about his methodology, assumptions and conclusions.” (Docs. 503 at 30; S-535 at 30). Defendants
contend that they did not learn about Dr. Williams “non-disclosures” until seven days before their
response to Plaintiffs’ Motion for Class Certification was due, and that Dr. Williams admitted in his
deposition that he does not have a list of documents that were not disclosed. § They argue that “Dr.
Williams’ non-disclosure cannot be cured through supplementation of Dr. Williams’ expert report,”
and that the only appropriate remedy is exclusion of Dr. Williams’ opinions pursuant to Rule 37((c)(l).

§

Dr. Williams responds that he relied on facts set forth in the Complaint, Dr. Solow’s Report,
and marketing information from publically available websites that describes contact lens features as
categorized by the industry, (Doc. S-560 at 33 (Williams Decl. 11 53 (citing Doc. S-534 at 71
(Williams Dep. at 70))). Dr. Williams states that “[a]lthough these documents were not listed in
Appendix 2 of my Opening Report, they were provided to Defendants as part of the backup materials
for my Opening Report,” affording Defendants with the opportunity to cross examine him on these
aspects of his regression analysis § (Williams Decl.11 54); (Ye_:_a@ Doc. S-559 at 23). Plaintiffs
contend that Dr. Williams’ failure to list the background documents was both “substantially justified”
and “harmless” and that exclusion of his testimony is a “drastic sanction” that is not warranted in
these circumstances (Docs. 548 at 23; S-559 at 23). They state that “Dr. Williams listed or produced
all of the documents he considered or relied on to build his regression model,” and that the only three
documents not listed or produced were “three marketing documents Dr. Williams received after his

report was served.” (Doc. S-559 at 24) (emphasis in original).

69

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 70 of 178 Page|D 43950

Under Federal Rule of Civil Procedure 26(a), a party must provide an expert witness report for
an expert witness who is retained or specially employed to give expert testimony and who the party

may use at trial. Fed. R. Civ. P. 26(a)(2). The report must contain:

(i) a complete statement of all opinions the witness will express and the
basis and reasons for them;

(ii) the facts or data considered by the witness in forming them;

(iii) any exhibits that will be used to summarize or support them . . . .

Fed. R. Civ. P. 26(a)(2)(B)(1)-(iii). The disclosures must be made “at the times and in the sequence
that the court orders.” Fed. R. Civ. P. 26(a)(2)(D). The disclosure requirements are “intended to
provide opposing parties reasonable opportunity to prepare for effective cross examination and perhaps
arrange for expert testimony from other witnesses” Reese v. Herbert, 527 F.3d 1253, 1265 (l lth Cir.

2008) (intemal quotation marks omitted).

“Under Rule 37(c), if a party fails to make or supplement required disclosures or discovery
responses ‘the party is not allowed to use that information or witness to supply evidence on a motion
at a hearing, or at a trial, unless the failure was substantially justified or is harmless.”’ United States v.
McCarthy lmprovement Co., No. 3:14-cv-919-J-PDB, 2017 WL 443486, at *5 (M.D. Fla. Feb. 1,
2017) (citing Fed. R. Civ. P. 37(c)(1)). “Substantial justification is ‘justification to a degree that could
easily satisfy a reasonable person that parties could differ as to whether the party was required to

n comply with the disclosure request.”’ Poole v. Gee, No. 8:07-CV- 912 -EAJ, 2008 WL 2397603, at *2
(M.D. Fla. June 10, 2008) (quoting Chagple v. Ala,, 174 F.R.D. 689, 701 (M.D. Ala.l997)). “Failure

to disclose is ‘harmless’ where there is no substantial prejudice to the party entitled to receive the

70

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 71 of 178 Page|D 43951

disclosure.” § (citing Chapple, 174 F.R.D. at 689). The non-disclosing party bears the burden of

establishing that the failure to disclose was substantially justified or harmless w Prieto v. Malgor,

361 F.3d1313,1318(11th Cir. 2004).

“[U]nder Rule 37, the Court has discretion to sanction a party who fails to provide information
required by Rule 26.” Collins v. United States No. 3:08-cv-923-J-32.1RK, 2010 WL 4643279, at *4

(M.D. Fla. Nov. 9, 2010) (citing Parrish v. Freightliner, LLC, 471 F. Supp. 2d 1262, 1268 (M.D. Fla.

2006)). “The main purpose underlying the sanctions in Rule 37(c1(1) is to prevent surprise and

prejudice to the opposing party,” Whetstone Candy Co. v. Nestlé USA, Inc., No. 3:01-cv-415-J-

25HTS, 2003 WL 25686830, at *3 (M.D. Fla. June 2, 2003) (intemal quotation and citation omitted).

Excluding otherwise admissible evidence probative of a core issue is
inappropriate if it permits a party “to construct, to maintain and to proffer
to the jury a ‘fiction.”* United States v. CMC II LLC, No. 8:1 1-cv-1303-T-
23TBM, 2016 WL 7665764, at * 1 (M.D. Fla. Dec. 1, 2016) (unpublished).
Such a sanction “is warranted, if ever, only in an instance of the most
egregious purposeful, calculated, and otherwise irremediable enormity by
a litigant or by counsel or by both and, even then only if the evidence
establishing the enormity and the malevolence that created the enormity is
nothing less than distinct and unmistakable.” § Other sanctions including
a “steep fine against counsel or against the party or against both and
disciplinary action against counsel,” are preferable. §

McCarthy, 2017 WL 443486, at *6. Excluding expert testimony is a “drastic” sanction requiring

careful consideration w Brooks v. United States 837 F.2d 958, 961 (1 lth Cir. 1988).

Whether failure to make sufficient expert disclosures is substantially
justified or harmless depends on many factors: “(1) the surprise to the party
against whom the evidence would be offered; (2) the ability of that party to
cure the surprise; (3) the extent to which allowing the evidence would
disrupt the trial; (4) the importance of the evidence; and (5) the
nondisclosing party’s explanation for its failure to disclose the evidence,”

Mobile Shelter Sys USA, Inc. v. Grate Pallet Sols., LLC, 845 F. Supp. 2d
1241 , 1250-51 (M.D. Fla. 2012). Sanctions may be warranted if a delayed

71

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 72 of 178 Page|D 43952

disclosure deprives a party of the ability to disclose a rebuttal expert,
impairs its ability to effectively cross examine the expert at his deposition
changes the scope of the claims or is part of a pattern of “last minute
filings and disclosures” that “have greatly affected the orderly handling of
th[e] case.” w § at 1251-52.

McCarthy, 2017 WL 443486, at *6. “A failure to timely make required disclosures might be harmless
if substantially similar evidence has already been produced.” § at *7 (citing inter _al£, Miele v.

Certain Underwriters at Lloyd’s of London, _559 Fed. App’x. 858, 861-62 (11th Cir. 2014)).

Dr Williams testified that he “used, reviewed, informed [himself] with a large number of
documents that are not listed here. . . . [T]hey’re important documents to . . . help me understand the
industry, help me form my opinion . . . They weren’t specifically relied onto prepare the regressions
to run the regressions They weren’t specifically listed in footnotes But they were certainly important
to me in understanding the industry.” (Doc. S-534 at 19-20 (Williams Dep. at 18-19)). The publically
available GAO Report and Defendants’ SEC filings were not directly relevant to Dr. Williams multiple
regression analyses but rather assisted in providing Dr. Williams with an overview of the industry. Dr.
Williams’ reason for not “disclosing” the documents were that they were utilized more for background
information and context about the contact lens industry, about which Defendants as participants in the
contact lens industry, are well aware. These documents were tangential to his opinions that resulted
from his regression models and were all within Defendants’ possession either belonging to
Defendants, or in the public sphere. Additionally, it is undisputed that Defendants were accorded the
opportunity to depose Dr. Williams a second time in connection with his Supp|emental Declaration
(Doc. 612), and to submit additional briefing, curing any alleged prejudice from surprise. (Docs. 668;
S-682-10). Dr. Williams’ failure to list these documents has not disrupted the trial of this case in any
way, and Defendants have been afforded ample opportunity to address all issues raised by their

72

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04}18 Page 73 of 178 Page|D 43953

Williams Daubert Motion and Plaintiffs’ Motion for Class Certification, pending before the Court
The sanction of excluding Dr; Williams’ Report would seriously impair Plaintiffs’ ability to support
their Motion for Class Certification, particularly on the pinnacle issue of predominance. Moreover,
Defendants have not established how Dr. Williams’ incomplete disclosure has in anyway impaired
their ability to test his regression models or challenge his opinions The Court determines that Dr.
Williams’ failure to list all backgron documents in his Expert R_eport was harmless in the context of
this case, and declines Defendants’ request to exclude Dr. Williams’ testimony. Defendants have not
proposed any lesser appropriate sanction and the Court does not see the need to B _s_m)§te craft one.
§§ Whetstone Candy, 2003 WL 25686830, at *3. To the extent that Defendants request the Court to
exclude the Expert Report of Dr. Michael A. Williams Ph.D. (Docs. 398; S-406), for failing to
disclose documents he considered in forming his opinion §§ (Doc. 505 at '45); (Doc. S-540 at 45),
that request is due to be DENIED. Defendants have the materials in their possession and have been

given the opportunity to cross-examine Dr. Williams prior to filing their Reply Memorandum.

2) Competence

Defendants do not challenge Dr. Williams’ competence to testify as an expert economist and

statistician “While scientific training or education may provide possible means to qualify, experience

 

in a field may offer another path to expert status.” Frazier, 387 F.3d at 1260-61. Dr. Williams has
extensive knowledge and experience in his specialty analyzing antitrust industrial organization and
regulation and has testified in numerous court cases (D Doc. 398 at 3, 19-26; S-406 at 3, 19-26
(Williams Report 1111 1, 2 and Appendix 1)). He has never been excluded from testifying under
Daubert (Doc. S-534 at 33 (Williams Dep. at 32)). The Court finds that Plaintiffs have satisfied their
burden with respect to Dr. Williams’ qualification to testify as an expert witness on the issues

73

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 74 of 178 Page|D 43954

presented by Plaintiffs’ Motion for Class Certification. _S_e_e_ In re Polypropylene CBet Antitrust

Litig., 93 F. Supp. 2d at 1353.

3) Reliability (Methodology)

Defendants contend that Dr. Williams’ report is unreliable, challenging the sufficiency of both
the methodology and the underlying data. The method in question is Dr. Williams’ use of a multiple

regression analysis

“[W]hen expert ‘testimony’s factual basis data, principles methods or their application are
called sufficiently into question . . . the trial judge must determine whether the testimony has a
‘reliable basis in the knowledge and experience of [the relevant] discipline.”’ In re Polyprop_ylene
Ca;pet Antitrust Litig., 93 F. Supp. 2d at 1352 (quoting Kumho 'I`ire, 526 U.S. at 149). “[T]he Court’s
inquiry focuses not on whether the expert is correct, but whether the proponent of expert testimony has
established by a preponderance of the evidence that the testimony is reliable in the context of the

methodologies or techniques applied within the appropriate field.” § at 1352-53 (citing Allison, 184

 

F.3d at 1312). “The Court’s evaluation of the reliability of expert testimony . . . does not depend upon
a rigid checklist of factors designed to test the foundation of that testimony. Rather, the gatekeeping
inquiry must be tailored to the facts of the case and the type of expert testimony at issue.” § at 1353
(citing Kumho Tire, 526 U.S. at 150 and City of Tuscaloosa, 158 F.3d at 566 n. 25 (discussing

reliability of testimony by economic and statistical experts)).

A regression analysis has been described as follows:

A regression analysis is a mathematical device which estimates the
relationships between variables See, e.g., In re Flat Glass Antitrust Litig.,
191 F.R.D. 472, 486 (W.D. Pa. 1999). More specifically, a regression

74

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 75 of 178 Page|D 43955

analyzes the relationship between a dependent variable (response variable)
and one or more independent variables (explanatory variables), and aims
to parse out which independent variables have an effect on the value of the
dependent variable, § Franklin M. Fisher, Multiple Regression in Legal
Proceedings 80 Colum. L. Rev. 702, 704 (1980). When a regression
includes more than one explanatory variable, it is referred to as a multiple
regression §

To perform a multiple regression analysis, an economist first
considers which major explanatory variables are likely to have an effect on
a particular dependent variable of interest § at 705. After collecting a
dataset that will allow measurement of those effects the economist then
inputs his or her set of data into a statistical program. The statistical
program will then output a “model” which shows the effects of each
explanatory variable on the dependent variable, holding the others constant
ld. at 706.

In re Domestic DgMall Antitrust Litig., 322 F.R.D. 188, 212 (E.D. Pa. 2017).

A regression is a statistical tool designed to express the relationship
between one variable, such as price, and explanatory variables that may
affect the first variable, Regression analysis can be used to isolate the
effect of an alleged conspiracy on price, taking into consideration other
factors that might also influence price, like costs and demand.

ln re High-Tech Employee Antitrust Litig., 985 F. Supp. 2d 1167,_ 1208 n.15 (N.D. Cal. 2013) (quoting
ln re Aftermarket Auto. Lighting Prods. Antitrust Litig., 276 F.R.D. 364, 371 (C.D .Cal. 2011)).

A regression model is an equation that seeks to account for the major
independent influences on the dependant variable - the variable that is
estimated or forecast by the model - in order to arrive at a reliable
prediction of the dependant variable.

Inclusion of irrelevant variables or omission of relevant variables
is to be avoided.

ln re Polypropylene Car_‘pet Antitrust Litig., 93 F. Supp. 2d at 1359-60 (citations omitted). A multiple
regression model includes more than one explanatory variable on one side of the equation (w Doc.

S-538 at 24 (Snyder Report 11 45)).

75

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 76 of 178 Page|D 43956

The Court determines that Dr. Williams’s selection of variables in his initial Report which
could affect price; (1) in different categories (i.e., sphere, toric, or`multifocal); (2) produced by
different manufacturers (3) in different package sizes; or (4) color lenses or not-is valid, given the
constraints on data available at the time, Notably, in subsequent declarations afier having had the
opportunity to review later - produced data of customer-based transactions Dr. Williams re-ran his
regression models by product, and the results were consistent Williams states that he based his initial
selection of variables upon the Manufacturer Defendants’ own marketing information that describes
contact lens features as categorized by the industry. (Doc. S-534 at 71-72 (Williams Dep. at 70-71)).
While Defendants contend that Dr. Williams omitted key variables such as technological advances
which they argue also affect price, Dr. Williams disputes Defendants’ assertion and provides his own
reasoning for not adding that as a variable. Dr. Williams’ multiple regression analysis is a sufficient
and reliable means of proving impact on a classwide basis even if arguably imperfect Kleen Prods. 7
LLC v. lnt’l Pager, 306 F.R.D. 585, 605 (N.D. Ill. 2015) (finding that defendants’ criticism of expert’s
selection of variables for multiple regression analysis “is a merits question that the Court does not need
to resolve in order to decide whether to certify the class.”), M, 831 F.3d 919 (7th Cir. 2016), ge_r_t_.

denied, 137 S. Ct. 1582 (2017). .

 

“Regression analyses are admissible even where they omit important variables so long as‘they
account for the ‘major variables’ affecting a given analysis . . . But it is the ‘proponent who must
establish that the major factors have been accounted for in a regression analysis”’ Reed Constr. Data

lnc. v. McGraw-Hill Cos. Inc., 49 F. Supp. 3d 385, 403 (S.D.N.Y. 2014) (quoting Bazemore v. Friday,

 

478 U.S. 385, 400 (1986); Freeland v. AT & '1` Corg., 238 F.R.D. 130, 145 (S.D.N.Y.2006)) aff’d, 638

F. App’x 43 (2d Cir. 2016).

76

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 77 of 178 Page|D 43957

Unless the party challenging a regression model proffers evidence
that an omitted variable “is correlated with the dependant variable
and is likely to affect the result of the regression analysis” the
Court will not find that omission of the variable implicates the
reliability of the model. Estate of Bud Hill v. ConAgra Poultg Co.,
No. 94-CV-0198, 1997 WL 538887, at *8 (N.D. Ga. Aug. 25,
1997). Merely pointing to economic conditions that may affect the
dependant variable is not enough to call into question the reliability
of an econometric model. w § at *7; ln re Industrial Silicon
Antitrust Litig., Nos. 95-2104, 95-1 131, 96-2003, 96-21 1 l, 96-338,
1998 WL 1031507, at *3 (W.D. Pa. Oct.l3, 1998).

In re Polypropylene Cg;pet Antitrust Litig., 93 F.\ Supp. 2d at 1365; see also Estate of Hill v. ConAgra

 

Poultg Co., No. CIV.A.4:94CV0198-HLM, 1997 WL 538887, at *8 (N.D. Ga. Aug. 25, 1997).
“While the omission of variables from a regression analysis may render the analysis less probative than
it otherwise might be, it can hardly be said, absent some other infirmity, that an analysis which
accounts for the major factors must be considered unacceptable evidence of discrimination.”
Bazemore, 478 U.S. at 400 (intemal quotations omitted) (finding multiple regression analysis

admissible to prove pattern or practice of racial discrimination).

Defendants also challenge the data underlying Dr. Williams’ initial analysis Dr. Williams’
reliance on aggregate data, found in the 1-800-Contacts survey results and supplemented by aggregate
club channel and retailer data, does not in and of itself render his Report unreliable and inadmissible
under Daubert for consideration in conjunction with Plaintiff’s Motion for Class Certification. While
Dr. Williams did not conduct the surveys or data collection first-hand, he was sufficiently familiar with
the methodology employed, through industry materials to support his reliance upon the massive
survey results Mr. Williams used what data was available, and indeed later supplemented his analysis
with actual transactional data as that became available. The l-SOO-Contacts survey data was vast in

scope, and Defendants have not presented any evidence that it was flawed. Unlike the expert in In re

77

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 78 of 178 Page|D 43958

Photochromic Lens Antitrust Litig., No. 8:10-CV-00984-T-27EA, 2014 WL 133 8605, at *24-25 (M.D.
Fla. Apr. 3, 2014) cited by Defendants, Dr. Williams establishes the correlation between the survey
data and the transactional data, and by using the survey data, Dr. Williams was able to expand his
analysis to a larger sampling. Additionally, this is not a case where the prices were widely negotiated
by consumers rather than based on list prices distinguishing Dr. Williams’ analysis from that excluded
in Photochromic Lens 2014 WL 1338605, at *25. Rather, the starting point for prices for contact
lenses to which UPPs applied was the UPP itself. Moreover, it appears that Defendants’ expert Dr.
Snyder also cites to the l-800-Contacts survey as a source of data for his own analysis of Dr.

Williams’ Report. (E Doc. S-538 at 92);

Dr. Williams takes discounts rebates, insurance payments and other price reductions into
account as part of his average results holding those reductions as a constant in his regression analysis
The UPPs were applied nondiscriminatorin across the board, and Defendants have made no showing
that these price reductions were in any way tied to the UPPs Plaintiffs at the evidentiary hearing,

established that rebates were paid on a very small number of products

“[E]ven if there is considerable individual variety in pricing because of individual price
negotiations class plaintiffs may succeed in proving classwide impact by showing that the minimum
baseline for beginning negotiations or the range of prices which resulted from negotiation was
artificially raised (or slowed in its descent) by the collusive actions of the defendants.” §§

Commercial Tissue Prods. 183 F.R.D. 589, 595 (N.D. Fla. 1998) (citing cases). Plaintiffs contend that

 

any individualized price adjustments through rebates, or discounts began from the UPP floor prices
which Plaintiffs allege were artificially and unlawfully inflated by' the conspiracy. w §
Additionally, where available, as with the Costco and the 1-800-Contacts transactional “net pricing”

78

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 79 of 178 Page|D 43959

data, Dr. Williams folds in actual rebates and discounts into his analysis Despite some citation to
testimony by Defendant manufacturers that the implementation of UPPs was a part of a bigger plan to
address prices for consumers Defendants have not established that the cited price reductions in the
forms of rebates, discounts and insurance payments was in any way connected to Defendants’ setting
UPPs w In re Nexium Antitrust Litig., 777 F.3d 9, 27 (lst Cir. 2015) (“[A]ntitrust injury occurs the
moment the purchaser incurs an overcharge, Whether or not that injury is later offset . . . [I]f a class `

member is overcharged, there is an injury, even if that class member suffers no damages.”); see also ~

 

Delta/AirTran Baggage Fee, 317 F.R.D. at 683 (“[A] person suffers a cognizable injury and is
impacted by a price-fixing conspiracy at the moment he pays an antitrust overcharge, even if the
anticompetitive conduct at issue also results in offsetting benefits such as base-fare reductions or a
reduced second-bag fee.”). 'l`he Court finds no error in Dr. Williams’ consideration of the price

reductions as a constant in both his “but for” and UPP calculations

Defendants have forceli.rlly attacked Dr. Williams’ conclusion with the support of their own
experts Defendants’ expert, Dr. Snyder re-ran Dr. Williams regressions by substituting an indicator
variable for new products never subject to a UPP for products subject to a UPP to demonstrate “false
positives.” (E Doc. S-538 at 46-47, 93-94 (Snyder Report 1111 96-98 and Exs 9 and 10)). Dr.
Williams takes issue with Dr. Snyder’s assumptions specifically his variable for “new” products as

566

containing spurious correlations”’ which fail to recognize the “umbrella effect” of the UPPs lifting
prices of all comparable and competitive lenses including those not subject to a UPP. Plaintiffs
contend that “the ‘false positives’ that Defendants purport to identify are based on Dr. Snyder’s

identification of increases in prices of non-UPP products” (Doc. S-722 at 20 (citing Doc. S-651 at 39-

50 (Williams Supp. Decl. 1111 56-77)). “[R]ather than correctly evaluating the effect of UPPs on retail _

79

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 80 of 178 Page|D 43960

contact lens prices using groups of comparable, competitive products that correspond to ‘practical
indicia as industry or public recognition,’ Dr. Snyder’s regression model corresponds to a non-existent
marketplace in which the price of each specific type of contact lens can be evaluated in isolation of
comparable, competitive contact lenses” (Doc. S-560 at 19-20 (Williams Decl. 1111 29, 31)); Mrls_o
§ at 28-29 (Williams Decl. 11 46) (noting that Dr. Snyder’s product-specific regressions “suffer from
product-specific, random price variation that masks the true overcharges” and that citing that
application of regression models to smaller subgroups of data causes “[t]he effects of potential outliers
on regression estimates [to] increase as the number of observations available to estimate each separate
coefficient decreases.” (citation omitted)). Though Defendants urge the Court to resolve this
difference of opinion and to reject Dr. Williams’ Report based upon Dr. Snyder’s different opinion
this difference of opinion does not preclude admission or consideration of Dr. Williams’ Report; it

merely goes to its weight

Defendants also criticize Dr. Williams’ failure to “test” his results by analyzing millions of
individual contact lens consumer transactions which they argue renders the Williams opinion
“unreliable” under Daubert But, as noted by the Eleventh Circuit, the “testing” requirement of

Daubert is not necessarily applicable to a statistical analysis of alleged antitrust conduct:

Economic or statistical analysis of markets alleged to be collusive, for
instance, cannot readily be repeatedly tested, because each such case is
widely different from other such cases and because such cases cannot be
made the subject of repeated experiments The proper inquiry regarding the
reliability of the methodologies implemented by economic and statistical
experts in this context is not whether other experts faced with substantially
similar facts have repeatedly reached the same conclusions (because there
will be few or no cases that have presented substantially similar facts).
lnstead, the proper inquiry is whether the techniques utilized by the experts
are reliable in light of the factors (other than testability) identified in
Daubert and in light of other factors bearing on the reliability of the

80

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 81 of 178 Page|D 43961

methodologies

City of Tuscaloosa, 158 F.3d at 566 n.25. The parties have addressed the reliability of Dr. Williams’
methodology and the Court has conducted a rigorous analysis of the subject Defendants’ argument
that Dr. Williams’ opinions are not reliable because he failed to “test” them is a “straw man”

argument, in light of the Eleventh Circuit’s observation in City of Tuscaloosa.

“Courts frequently recognize that regression analysis can be used to isolate the effect of an
alleged conspiracy on price, taking into consideration other factors that might also influence price, like
cost and demand.” n re: Processed Egg Prods. Antitrust Litig., 312 F.R.D. 171, 193 (E.D. Pa. 2015)

(internal quotations and citations omitted); see also In re Urethane Antitrust Litig., 768 F.3d at 1251-52

 

(expert testimony in antitrust case based up on multiple-regression analysis to develop models
predicting prices that would have existed in a competitive market, compared to the actual prices during
the conspiracy period to estimate overcharges was admissible, concluding that Defendant’s challenges
to the expert’s methodology affected the weight of the testimony rather than its admissibility); M
Tuscaloosa, 158 F.3d at 566 (finding that methodologies used by statistician in the preparation of his
statistics and his testimony were sufficiently reliable to make his expert testimony admissible in
antitrust action brought against chemical distributors where statistician generated the statistics
underlying his testimony through simple compilation of data, and his conclusions were the products of
simple arithmetic and algebra and of multiple regression analysis)'; Domestic DMall, 322 F.R.D. at
213 (“Regression analysis has become increasingly common in antitrust litigation as well - specifically
it has been used to show antitrust impact and as a method of determining damages” (citing cases));
Processed Egg Prods, 81 F. Supp. 3d at 430, 436 (finding that the case law endorses the admissibility
of plaintiffs expert’s regression model in direct purchasers’ overcharge antitrust case, and that

81

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 82 of 178 Page|D 43962

expert’s model is reliable for Daubert purposes); ln re: Cathode Ray Tube (CRT) Antitrust Litig., 308

F.R.D. 606, 629 (N.D. Cal. 2015) (finding that expert’s “use of regression and correlation analysis is
well established as a means of providing classwide proof of antitrust injury and damages”); M
States v. Am. Exp. Co., No. 10-CV-4496 (NGG) (RER), 2014 WL 2879811, at *4 (E.D.N.Y. June 24,
2014) (observing that the multiple regression analysis is “a well-established and reliable econometric
methodology frequently relied upon by federal courts under Rule 702.” (citing cases)); Allapattah
Servs., lnc. v. Exxon Co§, 61 F. Supp. 2d 1335, 1347 (S.D. Fla. 1999) (“Generally, econometric and
regression analyses are considered reliable disciplines”), M, 333 F.3d 1248 (11th Cir. 2003), M
M_r§m_. Exxon Mobil Cor_'g. v. Allapattah Servs., Inc., 545 U.S. 546 (2005); Polypropylene Ca_rpet,
93 F. Supp. 2d at 1359-70 (finding that expert testimony based on multiple regression model designed
to estimate what competitive prices would have been during relevant period was admissible on issue of
damages in price fixing suit against carpet manufacturers model reasonably accounted for variables l

reasonably defined benchmark period, reasonably used logarithms, and reasonably selected data.).

ln industries involving varying products and complex pricing structures
antitrust plaintiffs have in- recent years trended toward presenting an
econometric formula or other statistical analysis to show class-wide impact.
The idea is to account for differences from transaction to transaction by
assigning variables to certain conditions relating to the transaction (e.g.,
product features or type of purchaser) or by establishing some type of
correlation between product lines or purchasers

ln re Graphics Processing Units Antitrust Litig., 253 F.R.D. 478, 491 (N.D. Cal. 2008) (citing In re
Dynamic Random Access Memog Antitrust Litig., No. M 02-1486 PJ 1~1, 2006 WL 1530166 at *9

(N.D. Cal. June 5, 2006) and ln re Linerboard Antitrust Litig., 203 F.R.D. 197, 218 (E.D. Pa. 2001)).

The reliability of an expert’s multiple regression analysis depends on the
choices the expert makes in choosing variables and setting up the model.

82

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 83 of 178 Page|D 43963

See, Daniel L. Rubinfeld, Reference Guide on Multiple Regression 3 1 1-17.
In determining whether a model is set up correctly, courts consider several
questions: has the expert correctly identified the dependent variable; has he
or she chosen the correct explanatory variable that is relevant to the
question at issue; are the additional variables chosen all correct or are some
missing [or] irrelevant; is the form of the analysis correct?

Kleen Prods., 306 F.R.D. at 602 (citations omitted). Where such methods are reliable, they should be
allowed as a means of common proof. Graphics Processing Units; 253 F.R.D. at 491. “'l`o rule

otherwise would allow antitrust violators a free pass in many industries” §; see also Tuscaloosa, 158

 

F.3d at 566 (reversing exclusion of expert testimony in antitrust action against chemical distributors
based statistics generated through simple compilation of data and estimated damages that were “the
products of simple arithmetic and algebra and of multiple regression analysis, a methodology that is
well-established and reliable.”); ln re Static Random Access Memog (SRAM) Antitrust Litig., 264
F.R.D. 603, 616 (N.D. Cal. 2009) (“Although each side presents myriad valid challenges to the other’s
expert, the Court concludes that these challenges are of the type that go to the weight of the evidence,
not the admissibility The economic principles and regression models relied upon by [indirect
purchasers] Plaintiffs’ experts . . . are solidly grounded in the academic literature, [and] [t]hey cite
extensive facts and data from this case that they reviewed and relied upon in rendering their

opinions.”).

“Normally, failure to include variables will affect the analysis’ probativeness not its
admissibility.” Bazemore, 478 U.S. at 400. Only when the “regression[] is so incomplete as to be1
inadmissible as irrelevant” should the Court exclude it. § at 400 n 10. lnstead, “[v]igorous cross-
examination presentation of contrary evidence, and careful instruction on the burden of proof are the

traditional and appropriate means of attacking shaky but admissible evidence,” Daubert 509 U.S. at

 

83

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 84 of 178 Page|D 43964

596.

The damages arising from the antitrust injury must, as the Supreme Court
has said in dicta, be demonstrated by a “common methodology” applicable
to the class as a whole. Comcast, 133 S. Ct. at 1430. Even so, it is also
clear . . . that “[t]he use of aggregate damages calculations is well
established in federal court and implied by the very existence of the class
action mechanism itself.”

ln re Nexium 1Esomeprazole1 Antitrust Litig., 297 F.R.D. 168, 182 (D. Mass. 2013) (quoting In re

Pharm. lndus. Average Wholesale Price Litig., 582 F.3d 156, 197 (lst Cir.2009) (citing 3 Herbert B.
Newberg & Alba Conte, Newberg on Class Actions § 10.5, at 483-86 (4th ed. 2002) (“Aggregate
computation of class monetary relief is lawful and proper. Courts have not required absolute precision

as to damages . . . .”), affd sub nom., ln re Nexium Antitrust Litig., 777 F.3d 9 (lst Cir. 2015).

Dr. Williams does not purport to provide a precise calculation of the exact dollar amount each
plaintiff was overcharged. Rather he seeks to provide a reasonable estimate of each plaintiffs likely
overcharge, The use of averages to prove common impact to a putative class is accepted. § LLS_<Lr_
Foods Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1047-49 (2016) (holding that representative proof from a
sample, based on an expert witness’s estimation of average time that employees spent donning and
doffing protective gear, could be used to show predominance of common questions of law or fact in
employment class action ). “[A]ttacking averaged data is a standard defense tactic in antitrust cases
so it is unsurprising that courts have often evaluated and approved the appropriate use of averages”
Cathode Ray Tube (CRT), 308 F.R.D. at 628. Indeed, “in a complicated antitrust case such as this
where the theory of harm is that the entire market price of a product was inflated as a result of a
conspiracy, ‘plaintiffs are permitted to use estimates and analysis to calculate a reasonable

approximation of their damages.”’ Kleen Prods., 306 F.R.D. at 605 (quoting Loeb lndus., Inc. v.

84

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 85 of 178 Page|D 43965

§M_L'p_., 306 F.3d 469, 493 (7th Cir.2002)). “[T]he use of aggregate data in regression
analysis is ofien appropriate ‘where [a] small sample size may distort the statistical analysis and may
render any findings not statistically probative.’ . . . ln such a case, the use of ‘aggregate numbers’ may
‘allow for a [more] robust analysis and yield more reliable and more meaningful statistical results.”’
Cathode Ray Tube (CR'I` 1, 308 F.R.D. at 628 (quoting Paige v. Califomia, 291 F.3d 1141, 1148 (9th
Cir.2002) (amended) and Ellis v. Costco Wholesale Com., 285 F.R.D. 492, 523 (N.D. Cal.2012)). In
short, Dr. Williams regression models present a scatter gram, plotting an average line of prices
between numerous data points plotted by variables Some price points are above the average line and
some price points are below the average line. The averages plotted are necessarily not about individual
persons but rather show trends statistically attributable to a given factor-the UPPs, while controlling
for other factors By using averages Dr. Williams presents a model that he argues follows and l
demonstrates the general market, averaging out the idiosyncratic outliers both high and low which tend

to obscure the average trend of the market price. Dr. Williams’ methodology identifies classwide

impact that is the result of the wrong alleged. m Comcast, 569 U.S. at 33-37.

 

The Court finds that Dr. Williams’ Report presents a sufficiently reliable functioning model
tailored to the facts of this case, using available aggregate data as lopposed to overly minute sub-data
that would have produced statistically unreliable and meaningless results w ln re Cathode Ray Tube
ml 308 F.R.D. at 628. Dr. Williams’ multiple regression analysis is a sufficiently reliable means
of demonstrating that nearly all consumers who purchased contact lenses paid more than they would
have in the absence of the alleged conspiracy, and of measuring those overcharges g In re Blood
Reagentsl Antitrust Litig., No. 09-2081, 2015 WL 6123211, at * 19 (E.D. Pa. Oct. 19, 2015).

Defendants’ objections to the specifics of Dr. Williams’ methodology raise debatable issues for cross

85

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 86 of 178 Page|D 43966

examination and ultimate determination by the trier of fact. But the objections are not dispositive in
terms of striking Dr. Williams’ the opinions and do not affect whether Plaintiffs have offered a

reasonable method for determining impact on a class-wide basis

'l`he Defendants both criticize Dr. Williams’ professional methodology employed in conducting
his regression analysis, specifically his failure to control for variables they deem to be major factors
affecting price, and question the relevance of his conclusion under the regression analysis which
necessarily involves averaging, as opposed to individual consumer experiences For these reasons
Defendants assert that the analysis is not probative of on the issue of impact. That is a merits debate
for the factfinder, and not a reason to strike the testimony under Daubert from consideration on of the
Rule 23(b)(3) predominance requirement as to whether antitrust impact is “capable of proof by
evidence common to the class” in consideration of Plaintiffs’ Motion for Class Certification. §g; lui
Scrap Metal Antitrust Litig., 527 F.3d 517, 531 (6th Cir. 2008) (concluding that the question of
whether an expert’s opinion is accurate in light of his usc of certain data “goes to the weight of the
evidence, not to its admissibility.”). Rejecting Dr. Williams’ regression analyses which appear to
follow accepted regression methodology, is inappropriate at this juncture. g Domestic D_rvaall, 322

F.R.D. at 1262.

The issues raised by Defendants’ experts regarding specific aspects and merits of Dr. Williams’
analysis are open to debate and bear on the weight of Dr. Williams’ opinions § Urethane Antitrust
mgm 768 F.3d at 1262 (finding that the district court had the discretion to accept the expert’s
explanation for omitting variables addressing domestic demand in his regression analysis). In
conducting a Daubert analysis a court may not “evaluate the credibility of opposing experts” or the
persuasiveness of their conclusions Quiet Tech., 326 F.3d at 1341; instead, a court’s duty is limited to

86

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 87 of 178 Page|D 43967

“ensur[ing] that the fact-finder weighs only sound and reliable evidence,” Frazier, 387 F.3d at 1272;

 

M Navelski v. Int’l Pap_er Co., 244 F. Supp. 3d 1275, 1287 (N.D. Fla.). See generally M
_T§, 526 U.S. at 153 (stating that if an expert’s testimony is within “the range where experts might
reasonably differ,” the jury, not the trial court, should be the one to “decide among the conflicting
views of different experts”); Rink v. Cheminova, Inc., 400 F.3d 1286, 1293 n.7 (l lth Cir. 2005)
(observing that “a district court may not exclude an expert because it believes one expert is more
persuasive than another expert”); see generally Le_r, 419 F. App’x at 891 ; Navelski v. Int’l Paper Co.,

261 F~. Supp.3d 1212, 1217 (N.D. Fla. 2017).
4) Assist the Trier of Fact

An expert witnesses may only testify when the expert’s “scientific, technical, or other
specialized knowledge will help the trier of fact to understand the evidence or to determine a fact in
issue.” Fed. R. Evid. 702, This prong is geared towards ensuring.that the expert testimony is relevant,
in addition to being reliable. w Kumho 'l`ire, 526 U.S. at 152. To satisfy this Daubert requirement,
expert testimony must be relevant to an issue in the case and offer insights “beyond the understanding
and experience of the average citizen.” United States v. Rouco, 765 F.2d at 995. Plaintiffs have
carried their burden of showing, by a preponderance of the evidence, that Dr. Williams’ testimony is
relevant and will assist the trier of fact in determining whether Defendants’ alleged conduct resulted in
classwide impact. This conclusion does not necessarily mean that the finder of fact has to accept
Plaintiffs’ theory, but only that Plaintiffs have satisfied the requisites of Daubert w Domestic

Dwall, 322 F.R.D. at 231-32.

B. Defendants’ Motion to Exclude Dr. Williams’ Supp|emental Declaration

87

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 88 of 178 Page|D 43968

l. Dr. Williams’ Supp|emental Declaration

ln conjunction with Plaintiffs’ filing of their Reply Memorandum of Law in Support of Motion
for Class Certification (Doc. 611; Doc. S-649), Plaintiffs on September 8, 2017 submitted the
Supplemental Declaration of Dr. Michael A. Williams Ph.D. (Docs. 612; S-651 (Williams Supp.
Decl.)). ln the ~Supplemental Declaration, Dr. Williams further rebuts the criticisms made by
Defendants’ experts Drs. Snyder and Cremieux. § at 7-11 (Williams Supp. Decl. 11 7). He responds

to Drs. Snyder and Cremieux as follows:

1) Dr. Williams “confirmed that the UPPs caused statistically
significant increases in retail prices” Dr. Williams takes issue with Dr.
Snyder’s use of one regression modification to dispute all 50 of Dr.
Williams’ regressions He notes that since the date~of his opening Report,
he has received additional data from Defendants and third parties including
post-UPP pricing to allow for additional comparisons all of which support
his opinion (Doc. S-651 at 8-9 (Williams Supp. Decl. 11 7.1)).

2) Dr. Williams “confirmed that UPPs cause price increases for nearly
all class members” and had a common impact. In response to Dr. Snyder’s
opinion that Dr. Williams’ regressions are not capable of proving common
impact, Dr. Williams criticizes Dr. Snyder’s “product specific” regression
models that reveal “random price variation” as opposed to market
variations Additional data analyzed by Dr. Williams using ABB
Yourlens.com and the l-800-Contacts transaction data “empirical results”
establish the common impact of,the UPPs (Doc. S-651 at 9 (Williams
Supp. Decl.11 7.2)).

3) Dr. Williams’ “damages model does not generate ‘false positives.”’
Dr. Williams cites to evidence that Alcon raised its wholesale prices by
10% on older non-UPP lenses to “’encourage migration’ to UPP products”
Dr. Williams calls this the “’umbrella effect,’ which empirically exists in
the present case.” (Doc. S-651 at 10 (Williams Supp. Decl. 11 7.3)).

4) Dr. Williams “appropriately used aggregate data.” Dr. Williams
asserts that later available transactional data confirms that his “use of the
aggregated data is supported by the fact that the regression results using

88

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 89 of 178 Page|D 43969

such data lead to the same conclusion as regression results using
transactions data.” Specifically, using the later available ABB
Yourlens.com transactional data for the ECP channel, Dr. Williams re-
asserts that his opinion is that “all or virtually all” class members were
affected by Defendants’ UPPs (Doc. S-651 at 10-11 (Williams Supp.
Decl.11 7.4)).

5) The “l-800-Contacts survey data are reliable and representative of
manufacturers’ sales” Dr. Williams cites to his deposition testimony
regarding why he considers the survey data reliable, and asserts that Dr.
Snyder fails to rebut the survey’s reliability. (Doc. S-651 at 11 (Williams
Supp. Decl. 11 7.5)).

6) Dr. Cremieux is incorrect “that individualized inquiry is necessary
to determine whether consumers paid higher prices as a result of the alleged
conduct,” because it is based on the “mistaken and unstated assumption that
actual insurance payments rebates and discounts would have been different
in the but-for world.” (Doc. S-65 1 at 1 1 (Williams Supp. Decl. 11 7.6))

(E Doc. S-651 at 8-11 (Williams Supp. Decl.11 7)).

'l`he three remaining Manufacturer Defendants all discontinued their implementation of UPP’s
in 2016 and 2017. ln his Supplemental Declaration, Dr. Williams analyzed “before-during” UPP data
for JJVC, and “during-after” UPP data for Alcon and B&L, noting that Alcon and B&L introduced
their UPPs on new products so that there is no “befo're” data for Alcon and B&L UPP products (Doc.
S-651 at 65 (Williams Supp. Decl. 1111 113, 114)). According to Dr. Williams the “after” UPP
comparisons “render Dr. Snyder’s argument that estimated overcharges in [Dr. Williams’] Opening
Report are explained by ‘advanced features’ of new lenses invalid [s]ince the [“after”] analyses
determine estimated overcharges based on prices of the same lenses” accounting for the “advanced
features” of new lenses § 11 114. Dr. Williams has produced updated damages estimates based upon

his supplemental analysis (w Doc. S-684 at 36-37 (Snyder Sur-Reply Report 1111 81-84)).

89

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 90 of 178 Page|D 43970

2. Defendants’ Argument

Defendants argue that Dr. Williams’ Supplemental Declaration should be excluded because of
“(1) the fundamental methodological flaws that plagued his original report remain and (2) his latest
report introduces additional problems as well.” (Docs. 693 at 5; S_-720 at 5). They criticize Dr.
Williams’ reliance on “average ‘overcharges’ that do nothing to answer whether contact lens
purchasers really were impacted on a class-wide basis that can be accurately determined using
common proof.” (Docs. 693 at 5; S-720 at 5, 14). Defendants reiterate that the terms of each
consumer’s individual transaction must be examined “one by one.” § at 6. Defendants cite as an
example, deposition testimony that B&L offered a rebate to consumers to encourage them to be refit
into the “newest technology,” presumably covered by a UPP. (Doc. S-720 at 13 (citing (Doc. S-721-2
at 5-6 (Guglielmino Dep. at 58, 326)).)

966

Defendants’ expert Dr. Snyder responds that Dr. Williams simplistic framework” does not
reflect that implementation of a UPP “might not lead to common impact” because the UPP may not be
strictly enforced, retailers did not increase prices that were already above the UPP level, or retailers
lowered their prices in response to the implementation of a UPP. (Doc. S-684 at 16 (Snyder Sur-Reply
Report 11 30)). 'l`hus, according to Dr. Snyder, “higher prices alone - which is all that Dr. Williams
purports to show - would not constitute proof of common injury.” § Dr. Snyder recounts detailed
exceptions: 1) Wal Mart prices for JJVC Acuvue Oasys (6 pack) were at prices below the UPP; 2) US
Vision prices for JJVC Acuvue Oasys (24 pack) ranged from $1 10 to $l38 before the UPP, whereas
during the UPP most sold for the UPP price of $1 10 and for no more than $120; 3) one-third of the
sales of JJVC’s l-Day Acuvue Moist for Astigmatism (30-pack) before the implementation of the UPP

was “close” to the $34.50 UPP level according to National Vision retail data, and after the

90

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 91 of 178 Page|D 43971

implementation of the UPP, 70% of the sales were at the same or similar level; 4) National Vision data
shows that “[s]ome during-period prices” of the JJVC Acuvue Oasys (24-pack) are below the $110
UPP price and “many” are at the price, with the average price being “within 1.5 percent of the UPP”
and “prices charged to consumers range from 30 percent below the UPP to 20 percent above.” § at
18-19 (Snyder Sur-Reply Report111134, 36, 38, 39); (M Doc. S-720 at 14). Dr. Snyder also states that
“[t]he overcharge estimates generated by Dr. Williams’s regressions vary greatly depending on the data
set used,” so, for example, Dr. Williams’ overcharge estimates for Alcon products range from 1.5%
based on 1-800-Contacts data to 18.2 percent based upon National Vision data, (Doc. S-684 at 20
(Snyder Sur-Reply Report 1141). Dr. Snyder re-ran the regressions by product, which resulted in a

different perspective. Defendants assert,

in order to better understand Dr. Williams’s alleged 3.7% overcharge for
all nine JJVCl products sold through ABB Yourlens.com, Dr. Snyder
further broke down the regressions by product After running the
regressions separately for each product, he found that the overcharges
actually ranged from -7.5% to 5.9%.

(Doc. S-720 at 14 (citing Doc. S-684 at 20-21 (Snyder Sur-Reply Report 11 42)). Similarly, Dr. Snyder
counters Dr. Williams’ conclusion that five Alcon lenses sold through retailer US Vision averaged an
overcharge of 2.6% during the UPP period, with a product by product finding that the estimated

overcharges ranged from -6.1% to 6.2%. § at 15.

As to the second criticism, Defendants argue that Dr. Williams “manipulates both his
regression models and the underlying data.” (Docs. 693 at 6, 16; S-720 at 6, 16). Defendants target 7
three aspects of Dr. Williams’ Supplemental Declaration First, they criticize Dr. Williams’

redefinition of the proposed class of B&L consumers based on “a cursory and untested observation of

91

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 92 of 178 Page|D 43972

1-800-Contacts data,” after July~ l, 2015, while failing to make the same adjustment to the definition of
the proposed Alcon class of consumers Defendants charge that Dr. Williams made the adjustment to
avoid a finding of “negative overcharges” for purchases of B&L lenses through l-800-Contacts upon
the introduction of the UPPs (Docs 693 at 6, 17; S-720 at 6, 17-19 (citing Doc. S-684 at 10-11
(Snyder Supp. Sur-Reply Report11 18, 19)). Additionally, Defendants argue that while Dr. Williams
now controls for “’product fixed effects’ when measuring overcharges for Alcon and B&L lenses “he
fails to apply that same approach when analyzing JJVC lenses” § at 6. Finally, the Defendants
question Dr. Williams’ inclusion of JJVC wholesale pricing as an.independent variable in his updated
regressions “contradict[ing] the very position he took during his deposition concerning his original
reports.” § at 7, 19. Defendants contend that “[b]ecause wholesale prices are usually lower than
retail prices their inclusion in a regression analysis could artificially lower the average pre-UPP prices
thereby increasing overcharges under Dr. Williams’ model,” and that “[e]xclusion of the wholesale
prices therefore, would be necessary if they were enacted in coordination with the UPP.” (Docs. 693
at 19; S-720 at 19). Defendants argue that JJVC changed its wholesale prices as part of “an overall
change in pricing policy”’ (Doc. S-720 at 20-21 (quoting Doc. S-721-3 at 11 (Angelini Dep. at 140)
and citing Doc. S-541-5 at 3-4 (Miura Decl. 1111 5-8) (discussing JJVC’s “business strategy” which
included lowering wholesale prices eliminating consumer rebates, and implementing UPPs) and citing
(Doc. S-684 at 12-14 (Snyder Sur-Reply Report1111 21-23) (stating that inclusion of wholesale prices as

a variable increases Dr. Williams’ finding of JJVC overcharges)).

Defendants argue that Dr. Williams use of additional data fo run “before-during” and “during-
after” models “result[s] in substantial changes,” including a finding that “his new overcharges are

significantly lower than those originally calculated for Alcon and B&L.” (Docs. 693 at 8; S-720 at 8)

92

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 93 of 178 Page|D 43973

(citing Williams Report Tables); see also § at 22 (citing Doc. S-684 at 7 (Snyder Sur-Reply Report 11

 

l 1 & Exs. lA-lC)). Dr. Williams’ consideration of post-UPP priees for Alcon and B&L allowed him
to consider “product fixed effects.” (Doc. 693 at 22; S-720 at 22). However, Defendants contend that
“Dr. Williams’s decision to ignore product fixed effects in his [JJVC] before-during regressions causes
a higher overcharge in all eleven of the regressions; in fact, for some of his [JJVC] before-during
regressions Dr. Williams’s reported overcharge is double what it would have been had he accounted
for product fixed effects,” increasing Dr. Williams’ JJVC damage estimate by $30 million (Doc. S-
720 at 23 (citing Doc. S-684 at 9 (Snyder Sur-Reply Report 11 16 (stating that Dr. Williams’ use of
three broad product categories instead of fixed product effects for JJVC increases his estimated
overcharges “Dr. Williams’s decision to cast aside the fixed product effects method used for all of his
other analyses in the Supplemental Report arbitrarily increases estimated overcharges . . . . “)))); (Doc.

S-721-l at 85 (Williams Supp. Dep. at 84)).

Defendants also attack Dr. Williams’ Supplemental Declaration in their Sur-Reply regarding
Plaintiffs’ Motion for Class Certification. Citing to their own experts’ supplemental reports generated
in response, Defendants argue that Dr. Williams’ Supplemental Declaration is flawed because it relies
on averages “that mask significant numbers of unharmed consumers generate wildly fluctuating
results and chenypick transactions counted.” (Docs. S- 681 at 20 (citing Doc. S-684 at 4, 6
(Cremieux Sur-Reply Report1111 6, 9-10) and S-684 at 4-5, 10-1 1, 22-26 (Snyder Sur-Reply Report 1111
5(iii), 18, 47-51 (arguing that Dr. Williams inconsistently adjusted the proposed B&L class definition
regarding sales through 1-800-C0ntact after July 2015 but not for Alcon, leading to his reporting

“higher estimated overcharges for B&L.”)))).

Defendants argue that instead of rehabilitating Dr. Williams’ opinions Plaintiffs tender an

93

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 94 of 178 Page|D 43974

“entirely new model” from Dr. Williams in which Dr. Williams revised his horizontal agreement
damages model. (Doc. S-681 at 19 (citing (Doc. S-682-10 at 3-4 (Williams 10/ 17 Dep. at 21-22
(applying the same regression methodology to a different model)))). Defendants argue that Dr.
Williams’ revised regression models are equally flawed because he fails to address evidence that
consumers purchased contact lenses from ECPs who did not participate in the alleged conspiracy;
purchased contact lenses at prices that were not set “‘ pursuant to a UPP”’; and paid no more for

contact lenses covered by a UPP than they would have if not covered by a UPP. (Doc. S-681 at 19).

3. Plaintiffs’ Response

Plaintiffs respond that Dr. Williams’ Supplemental Declaration was compiled to address
Defendants’ criticisms of his initial Report, and to “update his estimated overcharges and damages

with previously unavailable data.” (Docs. 715 at 8; S-722 at 8); (see also Docs. 611 at 16; S-649 at 16)

 

(stating that Dr. Williams “analyzed additional data sets only made available to him after he issued his
Opening Report,” and that “[h]is analysis of that data confirms his additional findings and rebuts
Defendants’ experts.”). Plaintiffs defend Dr. Williams’ use of his multiple regression methodology as
offering “the only scientific method[ ] for determining what the prices would have been in the ‘but-for’
world, the hypothetical world in which Defendants’ UPPs were not imposed.” (Docs. 715 at 8; S-722

at 8) (emphasis in original).

At the time of Dr. Williams’ initial Report, Defendants had not produced any data reflecting
transactions after December 2016, which did not capture Alcon’s B&L’s and CV’s discontinuance of
the UPPs (Docs. 715 at 9; S-722 at 9). In his Supplemental Declaration, Dr. Williams applied a

“during-after” UPP analysis for Alcon and B&L to compare the same products using “product fixed

94

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 95 of 178 Page|D 43975

effects” rather than categorical variables which he was unable to do in his initial Report, (eliminating
a criticism of Defendants), and a ‘fbefore-during” analysis for JJVC “rather than the ‘before-during-
aher’ approach because the latter is affected by the lingering effects of JJVC’s UPP restraint even after
its abandonment.” (Docs. S-722 at 10). Plaintiffs contend that “while the during-after models provide
a more complete (albeit conservative) damages estimate for Alcon and B&L, because JJVC applied its
UPP to older products the before-during model is the most econometrically appropriate model as to
JJVC.” § at 21. Plaintiffs note that by the time Dr. Williams filed his Supplemental Declaration on
September 8, 2017, the following new data sets had become available: 1) customer-level transactions
for ECPs (ABB Yourlens.com); 2) customer-level transactions for intemet sales (1-800-Contacts), and
3) additional data from the retailer and club channels (Docs. 715 at 10; S-722 at 10). This newly
produced data permitted Dr. Williams to conduct “customer-specific” regressions (adding 300,000
customer specific variables from the ABB Yourlens.com data, and 5.7 million customers in the 1-800
Contacts transaction data set, addressing a criticism leveled by Defendants and ultimately bolstering
his findings (Doc. S-722 at 15 (citing Doc. S-651 at 86-89, 90-93 (Williams Supp. Decl. 1111 159-166
and Figures 7-10)). He concluded that “93-100% of customers in'the ABB data set and 96-100% of
those in the 1-800-Contacts data set had at least one overcharge during the damages period.” § at 16
(citing Doc. S-651 at 88-89 (Williams Supp. Decl.1111 164-65)). ln his Second Supp|emental
Declaration, dated December 4, 2017, Dr. Williams reports using the “before-during approach for
JJVC customers,” and finding that “96-100% of customers in born datasets had at least one overcharge
during the damages periods.” (Doc. S-722 at 16 (citing Doc. S-723 at 13 (Williams 2d Supp. Decl.
n.33) (emphasis in original)). Then, in his Second Supplemental Declaration, Dr. Williams reports

that running his same regressions with the newly produced customer level indicator variables from

95

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 96 of 178 Page|D 43976

National Vision (intemet channel) and US Vision (retail channel), he found that “99-100% of
customers in both of these datasets had at least one overcharge transaction during the damages period.”

(Doc. S-722 at 16 (citing Doc. S-723 at 18 (Williams 2d Supp. Decl. 1111 22-24) (emphasis added))).

Plaintiffs also sight to a subsequent declaration prepared by Dr. Williams, dated December 4,
2017, in which he ii.lrther “refined his overcharge estimates,” considering additional data from
National Vision - Intemet Channel, and US Vision. (Doc. S-722 at 11); (se_e Doc. S-723 at 18
(Williams 2d Supp. Decl. 1122)). Plaintiffs represent that Dr. Williams also excluded “clearly
anomalous transactions from the ABB Yourlens.com database” in compiling this Second
Supp|emental Declaration. (Doc. S- 722 at l 1). According to Plaintiffs, “[u]sing the same standard
methodology as before, but with the new data, Dr. Williams finds that more than 96% of class
members suffered an antitrust injury when they purchased a disposable contact lens subject to a UPP.”
g at l 1. Dr. Williams reached similar results using Dr. Snyder’s product-by-product regressions,
which he opined “when done properly show that the UPPS injured all or nearly all class members,”
updating data using net rather than gross prices, using a “before-during” approach for JJVC UPP
lenses, and removing non-ECP sales by ABB Yourlens.com to two discount retailers from the analysis.
(Doc. S-722 at 19-20 (citing S-723 at 27-45 (Williams 2d Supp. Decl. 1|1[ 31~32, Tables l-l l, Figures

9-13) ).

Plaintiffs assert that “[b]ecause JJVC imposed UPPs on its legacy products, Dr. Williams
compared the same products in the ‘before’ and ‘during’ periods. For the other Manufacturer
Defendants, Dr. Williams employed standard industry groupings of lens types for comparable non-
UPP lenses to calculate ‘before’ prices in the benchmark period.” (Docs. 715 at 10; S-722 at 10). Dr.
Williams criticizes Dr. Snyder’s use of the “before-during-after” approach to comparing JJVC’s prices

96

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 97 01'178 Page|D 43977

because “atier JJVC removed its UPPs, it attempted to maintain the retail prices of its contact lenses at
levels similar to those in the damages period.” (Doc. S-723 at 25 (Williams 2d Supp. Decl. 11 29);

(Doc. S-651 at 74 (Williams Supp. Decl.1| 136 (citing Doc. S-66l-62 (JJVC sales call notes)))).

Plaintiffs contend that “[t]he JJVC wholesale prices were lowered not because of UPPs but
because JJVC separately recognized its lack of new products and excessively high wholesale prices,”
(Doc. S-722 at 9, 25-27 (citing m Lia Doc. S-723 at 54 (Williams 2d Supp. Decl. 1|1145-51)). Dr.
Williams states that he decided to include JJVC’s wholesale prices as a variable in his regression
analysis because they were implemented independent of the UPPs, based not just on Laura Angelini’s
testimony, but also on opinions set forth in Dr. Solow’s unchallenged Supp|emental Report, (Doc. S.-
723 at 54 (Williams 2d Supp. Decl. 11 46 (citing Doc. S-650 at 13 (Solow Supp. Report 11 24))); (B
al_so Doc. S-66l-128 at 3-4, 8 (Angelini Dep. at 57-58, 140 (“These [wholesale prices and UPPs] were
two separate work streams in our pricing strategy.” . . . “[F]irst we changed the selling price, and then
we implemented the UPP. . . [I]t was done over the course of a short period of time, and these were
two separate actions.”))). Additionally, to the extent that JJVC’s-wholesale prices are “connected”
and “exogenous” to the UPPs as opposed to “dependent” on JJVC’s UPPs, they may still be properly
included as a variable in the regression analysis. (Doc. S-723 at 55 (Williams 2d Supp. Decl. 11 47)).
According to Plaintiffs, even assuming that wholesale prices were not endogenous and should not be
included as an independent variable in determining JJVC’s regressions, “whether one includes or
excludes wholesale prices, the before-during regressions analyses demonstrate that all or nearly all
class members suffered antitrust impact and damages.” (Doc. S-722 at 27 (citing Doc. S-723 at 57,

105-106 (Williams 2d Supp. Decl. 1111 51-52 and Tables A31 and A32)).

Plaintiffs respond that Dr. Williams’ decision to shorten the damages period for class members

97

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 98 of 178 Page|D 43978

who purchased B&L lenses through 1-800-C0ntacts, was a result of the ruling by the United States
Court of Appeals for the Tenth Circuit Court upholding the State of Utah’s statutory prohibition of
UPP enforcement, which took effect in June 2015. Inasmuch as 1-800-C0ntacts is headquartered in
Utah, the company responded to the court ruling by lowering prices, and “as to sales by 1-800-
Contacts, the B&L UPP effectively ended by July l, 2015.” (Doc. S-722 at 22-24 (citing Doc. S-651
at 77 (Williams Supp. Decl. 11 140 n.251)). Dr. Williams states that he did not see similar price
reductions to UPP lenses manufactured by JJVC and Alcon. (Doc. S-651 at 77 (Williams Supp. Decl.

11 140 n.251)).

Plaintiffs repeat their argument that Dr. Williams’ use of averages is appropriate because each
contact lens product had a single minimum price under Defendants’ UPPs, and contend that Dr.
Williams in his two supplemental declarations, “confirms his findings that all or almost all Class
members are impacted using both customer-specific regressions and even Dr. Snyder’s product
specific overcharge regressions.” (Docs. 715 at 13-14; S-722 at 13-14). Dr. Williams disputes
Defendants’ anecdotally based assertion that three named Plaintiffs did not suffer antitrust injury,
noting that the anecdotal examples represent 6 out of 3,880,525 transactions for UPP products, and
includes transactions with settled CV and transactions outside of the damages period, (Doc. S-723 at 9
(Williams 2d Supp. Decl. 11 1 l)). He also counters that the named Plaintiffs would have received the
same manufacturer rebate in a “but for” world; would have paid the higher prices on UPP products for
remaining transactions or non-ECP purchases made during the damages period; or would have paid
even less for UPP contact lenses after insurance reimbursement in the “but for” worldl LL at 9-11
(Williams 2d Supp. Decl. 1111 11-16). Countering Defendants experts Drs. Snyder and Cremieux, Dr.

Williams states:

98

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/_18 Page 99 of 178 Page|D 43979

In sum, comparing, in isolation from other products in the same market and
without controlling for other factors that may affect prices: (1) the actual
price paid (by any specific class member) on a product that was at the time
of purchase subject to a UPP to (2) the actual price paid (by the same class
member) on the same product when the product was not subject to a UPP
provides no useful information regarding that individual class member’s
overcharges Neither does that comparison provide a valid test for whether
my regression analysis (which uses the well-known and widely accepted
dummy variable regression methodology) [footnote omitted] demonstrates
common impact.

(Doc. S-723 at 8-9 (Williams 2d Supp. Decl. 11 10)). Dr. Williams contends that Dr. Snyder’s
comparisons, in isolation from other customers and other products in the same market is not supported

by science or peer-reviewed literature, Ld. at 12 (Williams 2d Supp. Decl. 11 16); see also § at 23-24

 

(Williams 2d Supp. Decl 1111 26-28 (criticizing Dr. Snyder’s “product- specific overcharge
regressions”)). He also disputes Defendants’ assertion that he failed to consider the effect of
discounts, and responds that he took discounts into account in 23,466,264 (or 99.8 %) observations,

comprising 97.2% of total sales in his datasets. Ld. at 46 (Williams 2d Supp. Report 1| 34)).
4. Discussion

Rebuttal or reply expert reports are “intended solely to contradict or rebut evidence on the same
subject matter identified by another party . . . .” Fed. R. Civ. P. 26(a)(2)(D)(ii). “Rebuttal expert

reports are proper if they contradict or rebut the subject matter of the affirmative expert report.” Leaks

 

v. Target Co;p., No. CV4l4-106, 2015 WL 4092450, at *3 (S.D. Ga. July 6, 2015). “The test under
Rule 26(a)(2)(D)(ii) is not whether a rebuttal report contains new information, but whether it is
‘intended solely to contradict or rebut evidence on the same subject matter’ of an opponent’s expert
report.” Teledyne Instrumentsl Inc. v. Cairns, No. 6:12-cv-854-0rl-28'I`BS, 2013 WL 5781274, at *17

(M.D. Fla. Oct. 25, 2013). “[R]ebuttal and reply reports ‘may cite new evidence and data so long as

99

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 100 of 178 Page|D 43980

the new evidence and data is offered to directly contradict or rebut the opposing party’s expert.’.”

 

Withrow v. Spears, 967 F. Supp. 2d 982, 1002 (D. Del. 2013) (quoting Glass Dimensions Inc. ex rel.

Glass Dimensions, Inc. Profit Sharing Plan & Trust v. State St. Bank & Trust Co., 290 F.R.D. 11, 16

(D. Mass. 20l3)).

Defendants have not challenged Dr. Williams’ Supplemental Declarations as untimely or
procedurally improper. Moreover, Defendants had an adequate opportunity to respond to Dr.
Williams’ Supplemental Declaration, (B Docs. 674, S-681), and to depose Dr. Williams’ regarding
his Supplemental Declaration . (Bg Docs. 668; S-682-10). The Court finds that the Supplemental
Declarations are proper rebuttal, and discovery is ongoing. (See, e.g. Docs. 361, 749, 815).

Defendants do challenge the admissibility of Dr. Williams’ Supplemental Declaration under Daubert,

The crux of Defendants’ argument that Dr. Williams’ opinions should be discounted and not

considered in support of Plaintiffs’ Motion for lass Certification is that

there is no class-wide method for determining whether someone was
impacted by the existence of UPPs and averages cannot accurately answer

that question for any member of the putative class given different types of
contact lenses sold under different pricing strategies by a multitude of
different retailers, compounded by different insurance policies, rebate
offerings, and discounts that can impact the out-of-pocket cost to any
individual consumer.”

(Docs. 693 at 5; S-720 at 5) (emphasis added); see also g at 9. At the evidentiary hearing, Dr. Snyder

 

testified that it was inappropriate to apply a regression model to the circumstances of this case.

The Court recognizes that courts are split regarding the viability and reliability of regression
models to prove classwide impact; Plaintiffs and Defendants cite to numerous cases supporting their

respective positions. But addressing the specific facts of this case`, as set forth in the evidence

100

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 101 of 178 'Page|D 43981

proffered by Plaintiffs’ through their experts Drs. Williams and Solow, the Court concludes that in this
case, a multiple regression analysis is a sufficiently reliable and appropriate means to establish class
wide impact of` alleged illegal antitrust conduct setting minimum consumer prices. By their very
nature, multiple regression models illustrating the average effect on price will necessarily have some
individuals paying more after implementation of the UPP and some paying less. That individuals may
not establish that they indeed paid more for their contact lenses during the UPP-period goes to
individual damages, not predominance. What Dr. Williams’ Report and subsequent declarations
demonstrate is the “impact” of UPPs on retail prices of contact lenses for which UPPs were
implemented. The impact can indeed be demonstrated with different permutations, for instance, by
product or by manufacturer, as discussed by Defendants’ expert Dr. Snyder, But the detailed
observations of individual products sold by individual retailers is a question for the determination of
damages for class members, and does not derail Plaintiffs’ proffered evidence and expert opinion that

impact can be demonstrated on a classwide basis.

While Defendants’ experts have identified possible flaws and weaknesses in Plaintiffs’ experts’
reports, their critiques do not disqualify Plaintiffs’ experts from proffering evidence and opinions in
support of Plaintiffs’ Motions f`or Class Certification. Alier conducting a full and rigorous Daubert
review of Plaintiffs’ experts’ reports, and evaluating and weighing Defendants’ conflicting experts’
reports, the Court determines that Plaintiffs’ experts opinions and,reports are sufficiently reliable and
persuasive, and are admissible for the Court’s consideration of Plaintiffs Motion for Class

Certification.

C. Plaintiffs’ Motion for Class Certification

101

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 102 of 178 Page|D 43982

Having denied Defendants’ Daubert Motions to exclude Plaintiffs’ experts Drs. Solow and
Williams, the Court turns to Plaintiffs’ Motion for Class Certification, evaluating each statutory

requirement in turn.

1. Standing

Article III of the United States Constitution permits the court to hear only “Cases” and
“Controversies.” U.S. Const. art. III, § 2; § Warth v. Seldin, 422 U.S. 490, 498 (1975). Article III
standing has three elements: (1) injury in fact to “‘a legally protected interest”’ that is “‘(a) concrete
and particularized and (b) actual or imminent, not conjectural or hypothetical;”’ (2) “‘a causal
connection between the injury and the conduct complained of"” that is fairly traceable to the
defendant’s action; and (3) a likelihood that the injury will be redressed by a favorable decision. §§

Family Policy Council v. Freeman, 561 F.3d 1246, 1253 (1 lth Cir. 2009) (quoting Lujan v. Defs. of

wildlire, 504 U.s. 555, 560-61 (1992)).

Prior to the certification of a class, “the district court must determine that at least one named
class representative has Article III standing to raise each class subclaim.” Prado-Steiman ex rel. Prado
M, 221 F.3d 1266, 1279-80 (1 lth Cir. 2000). “[A] claim cannot be asserted on behalf of a class
unless at least one named plaintiff has suffered the injury that gives rise to that claim,” I_d. at 1280
(citation omitted). “[T]he Court need not decide whether all putative class members must have '
standing as the Court is empowered to amend an over-inclusive class definition; an over-inclusive
class may be remedied “‘by refining the class definition rather than by flatly denying class certification

999

on that basis. A&M Gerber Chiropractic LLC v. GEICO Gen. lns. Co., 321 F.R.D. 688, 695-96

(S.D. Fla. 2017) (quoting Messner v. Northshore Univ. Health Sy§., 669 F.3d 802, 825 (7th Cir.

102

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 103 of 178 Page|D 43983

2012)).

While the question of standing appears to relate more to the Rule 23 “typicality” analysis, _sg

Piazza v. Ebsco Indus. Inc., 273 F.3d 1341, 1346 (11th Cir. 2001) (“Typicality also encompasses the

 

question of the named plaintiff’s standing, f`or without individual standing to raise a legal claim, a
named representative does not have the requisite typicality to raise the same claim on behalf of a
class.” (internal quotation marks and citation omitted)), Defendants raise the question of Plaintiffs’
standing in the context of their predominance argument by contending that Plaintiffs cannot establish

standing through common evidence on a classwide basis.

Antitrust standing “involves more than the ‘case or controversy’ requirement that drives

constitutional standing.” Todorov v. DCH Healthcare Auth., 921 F.2d 1438, 1448 (1 lth Cir. 1991)

It requires “an analysis of prudential considerations aimed at preserving the effective enforcement of
the antitrust laws. . . . Antitrust standing is best understood in a general sense as a search for the proper

plaintiff to enforce the antitrust laws.” g (citations omitted); see also Omni Healthcare Inc. v. Health

 

First Inc., No. 6:13-cv-1509-Orl-37DAB, 2015 WL 275806, at *7 (M.D. Fla. Jan. 22, 2015). The

 

Eleventh Circuit employs a two-pronged test to determine whether a plaintiff has antitrust standing,
w Palmy;a Park Hosp.a lnc. v. Phoebe Putney Mem’l Hosp., 604 F.3d 1291, 1299 (1lth Cir. 2010).
“[F]irst, the plaintiff must have alleged an antitrust injury.” Ld. An antitrust injury is an “injury of the
type the antitrust laws were intended to prevent and that flows from that which makes defendants’ acts
unlawful.” Brunswick Corp. v. Pueblo Bowl-O-Mata Inc., 429 U.S. 477, 489 (1977). Second, “the
plaintiff must be an efficient enforcer of the antitrust laws.” M, 604 F.3d at 1299. The “efficient

enforcer” requirement ensures that a “particular plaintiff will efficiently vindicate the goals of the

103

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 104 of 178 Page|D 43984

antitrust laws.” Todorov, 921 F.2d at 1452,; see also Omni Healthcare lnc. 2015 WL 275806, at *7.

 

 

 

Antitrust standing “can be established by showing that consumers paid higher prices for a product due
to anticompetitive actions of a defendant, such as a horizontal market allocation scheme.” In re Online

DVD-Rental Antitrust Litig., 779 F.3d 914, 922 (9th Cir. 2015).

Related to Defendants’ argument regarding individualized impact, Defendants assert that
Plaintiffs cannot show injury and standing on a class-wide basis using common evidence. (Docs. 505
at 12, 15, 23, 52; S-540 at 12, 15, 23, 52). “‘[I]mpact’ (or ‘injury-in-fact’) and ‘damages’ are two
distinct elements of an antitrust claim - injury-in-fact is whether the plaintiffs were harmed and
damages quantify by how much.” n re Ethylene Propylene Diene Monomer (EPDM) Antitrust Litig.,
256 F.R.D. 82, 88 (D. Conn. 2009) (emphasis in original). 'I`o establish standing, Defendants contend
that Plaintiffs must prove that the specific retailer from which he or she purchased contact lenses
conspired with Defendants regarding the UPP price. (Docs. 505 at 12, 15; S-54O at 12, 15). “[T]he
only way to determine whether a putative_class member purchased contact lenses from an iECP who
participated in the alleged conspiracy is to inquire into the iECP’s- dealings with the manufacturer or
distributor from whom s/he purchased lenses.” I_d. at 52-53. Defendants contend that ECPs of the
proposed class representatives provided unrebutted testimony that they did not participate in the

alleged conspiracy. Ld. at 53 (citing declarations and deposition testimony of ECP’s).

As noted by the District Court for the Southem District of 'Florida, there is no “binding
precedent requiring that a district court speculativer determine whether every putative class member
has Article III standing.” A & M Gerber Chiropractic, 321 F.R.D. at 695. The Eleventh Circuit holds
that the district court must, at a minimum, be satisfied that at least one named plaintiff has Article III
standing, Prado-Steiman, 221 F.3d at 1279) (Prior to the certification of a class and before

104

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 105 of 178 Page|D 4398_5

undertaking any analysis under Rule 23, the Court “must determine that at least one named class
representative has Article lll standing to raise each class subclaim.”); see also A&M Gerber
Chiropractic, 321 F.R.D. at 695-96; Veal v. Crown Auto Dealerships, Inc., 236 F.R.D. 572, 577 (M.D.

Fla. 2006).

Plaintiffs may prove the existence of an antitrust agreement by circumstantial evidence, In this
context, they may through evidence establish the alleged conspiracy to set and enforce minimum prices
on consumers circumstantially, as opposed to with direct evidence. Plaintiffs also contend that large
retailers’ prices were also implicated by Defendants’ alleged antitrust conduct. Thus, testimony that
ECPs did not “participate” in the alleged conspiracy may be countered by circumstantial evidence that
they too were subject to and required to charge at least the UPP minimum price for the covered
conduct lens products, or risk losing access to them. To the extent that ECP conspiracy participation is
required, Defendants’ concern that the proposed class definitions may include putative class members
who did not purchase from an ECP who participated in the alleged conspiracy, and therefor lacked
standing, can be remedied by narrowing the scope of the class. § A & M Gerber Chiropractic, 321 y

F.R.D. at 696; see also Bouton v. Ocean Properties, Ltd, 322 F.R.D. 683, 693 (S.D. Fla. 2017) (“[A]

 

plaintiff may seek to certify a class definition narrower than the one proposed in the operative

pleading.” (emphasis in original)).

Defendants argue that as indirect purchasers of contact lenses, Plaintiffs lack standing to assert
their antitrust claims because their alleged injuries are too remote and speculative (§g Docs. 674 at
21; S-681 at 21). They argue that “Plaintiff`s cannot show standing without looking at each consumer,
each ECP, and each transaction one by one.” § (citing Illinois Brick Co. v. Illinois, 431 U.S. 720,
729-36 (1977)); (Mg Docs. 505 at 12, 13, 23-24, 52-54; S-540 at 12, 13, 23-24, 52-54).

105

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 106 of 178 Page|D 43986

Defendants contend that Plaintiffs are unable to establish with common evidence, and that the
evidence belies, that ECPs participated in the alleged conspiracy or even paid heed to the UPPs.

(Docs. 674 at 21-22; S-681 at 21-22).

Section 4 of the Clayton Act provides that “any person who shall be injured in his business or
property by reason of anything forbidden in the antitrust laws may sue therefor . . . and shall recover
threefold the damages by him sustained, and the cost of suit, including a reasonable attomey’s fee.” 15

U.S.C. § 15(a). As set forth above, antitrust injury is

injury of` the type the antitrust laws were intended to prevent and that flows
from that which makes defendants’ acts unlawful. The injury should reflect
the anticompetitive effect either of the violation or of anticompetitive acts
made possible by the violation. lt should, in short, be “the type of loss that
the claimed violations . . . would be likely to cause.”

Brunswick, 429 U.S. at 489 (quoting Zenith Radio Corg. v. Hazeltine Research, 395 U.S. 100, 125
(1969)). “The antitrust injury requirement ensures that the plaintiff, although motivated by private
interests, is seeking to vindicate the type of injury to the public that the antitrust laws were designed to

prevent.” Palmyra, 604 F.3d at 1299.

In Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977) the Supreme Court narrowly interpreted
Section 4, and held that under Section 4, indirect purchasers of price-fixed products-that is, persons
who pay an overcharge only after it has been passed on to them through middlemen-suffer no
antitrust injury and thus lack standing to sue. The Court held that'an indirect purchaser of a product
cannot sue a distant manufacturer for alleged antitrust violations under a “pass-on” theory-meaning a

theory that the intermediary passed on the unlawful overcharges through the distribution channel to

 

them. Illinois Brick, 431 U.S. at 729-36; see also Hanover Shoe, Inc. v. United Shoe Mach. Co;p., 392

106

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 107 of 178 Page|D 43987

U.S. 481, 488-94, (1968) (prohibiting a manufacturer from asserting a pass-on defense against the

direct purchaser of its product); Glynn-Brunswick Hosp. Auth. v. Becton Dickinson and Co., 159 F.

Supp. 3d 1361, 1369-70 (S.D. Ga. 2016) (citing Kansas v. UtiliCorp United, Inc., 497 U.S. 199, 208-
12 (1990) (holding that only a customer who purchases goods directly from an alleged antitrust
violator has standing to bring claims under Section 4, even if the direct purchaser passes on the entirety
of the unlawful overcharges to its downstream customers)). The Supreme Court recognized several
rationales for the direct purchaser rule of Illinois Brick: (1) it eliminates the complication of
apportioning overcharges among purchasers in the chain of distribution; (2) it eliminates a pass-on
defense for manufacturers which would reduce the effectiveness of Clayton Act actions by
diminishing the recovery available to plaintiffs; and (3) it eliminates the risk of multiple or duplicative
recoveries by direct and indirect purchasers _KAI;$§\L_IM§)M§_,§:_._, 497 U.S. at 206-207; §

lllinois Brick, 431 U.S. at 730-31, 745-47.

The Supreme Court, however, has recognized that the rationales
underlying the direct purchaser rule “will not apply with equal force
in all cases.” UtiliCo;p_, 497 U.S. at 216. Accordingly, the
Supreme Court has enumerated two exceptions to the rule, which
provide for indirect purchaser standing “where there is a preexisting
cost-plus contract or where the direct purchaser is owned or
controlled by its customer.” Lowell v. Am. Cyanamid Co., 177
F.3d 1228, 1229 n. 2 (l lth Cir. 1999) (citing Illinois Brick, 431
U.S. at 735-36 & n. 16). . . . Nevertheless, the Eleventh Circuit
Court of Appeals has determined that the direct purchaser standing
rule simply does not apply in the case of a vertical conspiracy, with
no allegations of pass on, “where the plaintiff has purchased
directly from a conspiring party in the chain of distribution.”
Lowell, 177 F.3d at 1230, 1232.

 

Glynn-Brunswick Hosp. Auth., 159 F. Supp. 3d at 1370-71. “[F]or the indirect purchaser to merit

standing under this exception, the conspiracy must fix the price paid by the plaintiffs.” In re ATM Fee

107

Case 3:15-md-02626-HES-.]RK Document 940 `Filed 12/04/18 Page 108 of 178 Page|D 43988

Antitrust Litig., 686 F.3d 741, 749 (9th Cir. 2012).

Illinois Brick does not preclude automatically an antitrust claim by the Plaintiffs as indirect

purchasers

Illinois Brick does not limit suits by consumers against a manufacturer who
illegally contracted with its dealers to set the latter’s resale price. The
consumer plaintiff is a direct purchaser from the dealer who, by hypothesis
has conspired illegally with the manufacturer with respect to the very price
paid by the consumer. There is no problem of duplication or apportionment
because the consumer is the only party who has paid any overcharge,
Although the manufacturer did not sell directly to the consumer, he is a
fellow conspirator with the direct-selling dealer and therefore jointly and
severally liable with the dealer for the consumer’s injury.

Lowell, 177 F.3d at 1230 (quoting 2 Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law 264 (rev.

ed.l995)). In Lowell, the plaintiffs sued an upstream supplier for conspiring with middlemen

 

distributors to set a “minimum resale price”-the price at which the distributors would sell the
supplier’s products to the plaintiffs and other customers - in violation of Section 1 of the Sherman
Act, 15 U.S.C. § l. § at 1228-29. The Eleventh Circuit held that the plaintiffs had standing to sue
the supplier, because the direct purchaser rule is inapplicable “where the plaintiff has purchased
directly from a conspiring party in the chain of distribution.” § at 1232. The Court reasoned that the
rationales for the direct purchaser rule do not apply “to the very different case of vertical conspiracy
with no allegations of passing on.” l_d_._ at 1230. The Eleventh Circuit recognized that vertical price-
fixing involved conspiracies between retailers distributors and manufacturers to maintain artificially
high resale prices, and found that there were no problems of double recovery because only one illegal
act (the vertical conspiracy) was present and only one set of potential plaintiffs existed. § Plaintiff

purchasers were permitted to proceed against the manufacturer alone, not including the middlemen

108

Case 3:15-md-02626-HES-.]RK Document 940 v Filed 12/04/18 Page 109 of 178 Page|D 43989

distributors “for the full cost of the conspiracy with the dealers.” 177 F.3d 1230. In short, the
Eleventh Circuit has determined that “the direct purchaser rule does not apply in the case of a vertical

conspiracy.” Glynn-Brunswick Hosp. Auth., 159 F. Supp. 3d at 1374.

Though in another context, Plaintiffs’ counsel has argued that the decision to name the
Defendant Manufacturers and ABB as defendants and to not include retailers and ECPs as defendants

does not defeat their standing under Illinois Brick, This is because

[U]nlike the typical horizontal cartel case, there is no overcharge to be
passed down a distribution chain from manufacturer to wholesaler to
retailer to consumer. Rather, there is a single overcharge paid only by the
class of consumers who purchased lenses subject to a UPP, regardless of
which retailer or ECP sold the lens In other words the UPPs do not
require Costco, for example, to pay an artificially increased price for the
lenses, 'I`hey only require Costco to sell the lenses at a supra-competitive
price. Accordingly, there is only one class of consumer plaintiffs in this
case - and they are all direct purchasers

(Doc 150 at 7-8) (citing to Lowell, 177 F.3d at 1230, Plaintiffs contend that all purchasers are “direct
purchasers” in both the alleged horizontal and a vertical conspiracies to fix minimum resale prices

§ at 8-9.

Plaintiffs allege, and present evidence through the testimony and opinion of Dr. Solow, that the
distributors either agreed to the UPPs or were forced to implement the UPPs under threat from the
Manufacturer Defendants of losing their ability to sell the product, making the so-called middle
distributors part of the vertical conspiracy chain, contemplated by the Supreme Court’s UtiliCorp_ and

the Eleventh Circuit’s Lowell exception, Plaintiffs allege a conspiracy with one goal - to fix the price

 

paid by Plaintiff consumers They do not allege a “pass on” of the higher price, Under these facts

Plaintiffs have urchased contact lenses “directly” from a “cons irin ,” satis in the exce tion
P P g P g P

109

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 110 of 178 Page|D 43990

set forth in Lowell. Plaintiffs cite to evidence that the Manufacturer Defendants set the retail price to
be paid by the Plaintiffs as consumers and that the Defendant Manufacturers threatened all middle
retailers in the vertical chain, be they ECPs or discount retailers that they would stop distributing the

UPP to any retailer who sold the product for less than the UPP.

Defendants’ concern that the proposed class definitions may include putative class members
who did not purchase from an ECP who participated in the alleged conspiracy, and therefor lacked
standing, can be remedied by narrowing the scope of the class. w A & M Gerber Chiropractic, 321

F.R.D. at 396; see also Bouton, 322 F.R.D. at 693 (“[A] plaintiff may seek to certify a class definition

 

 

narrower than the one proposed in the operative pleading.” (emphasis in original)).

9

Tuming to Plaintiffs’ standing to assert a horizontal conspiracy between Defendants, Plaintiffs
allege that the Plaintiffs who purchased contact lenses manufactured by the Manufacturer Defendants
that were subject to a UPP during the Class Period paid a higher price for the product as a result of the
UPPs They present evidence to this effect through Drs. Solow and Williams Plaintiffs assert,
through Dr. Solow, that Defendants engaged in a “hub-and-spoke” antitrust conspiracy, involving a
horizontal agreement between the Manufacturer Defendants Where a plaintiff alleges antitrust injury
from its purchases of a product at prices inflated by a horizontal conspiracy, the standing analysis is
also subject to the “direct purchaser” rule. _Sg Animal Sci. Prod:, lnc. v. China Minmetals Co[p., 34

r. supp. 3d 465, 491 (D.N.J. 2014).

Plaintiffs allege and through Dr. Solow present evidence of a multi-level “hub-and-spoke”
conspiracy involving a horizontal conspiracy between the Manufacturer Defendants to enact the UPPs,

with vertical “spokes” facilitated by ABB and the ECPs, resulting in increased prices reaching the

110

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 111 of 178 Page|D 43991

consumer Plaintiffs through vertical means In this context, Lowell’s co-conspirator exception to
Illinois Brick is applicable, and Plaintiffs have standing to assert their horizontal conspiracy claim. In
State of Ariz. v. Shamrock Foods Co., 729 F.2d 1208, 1211 (9th Cir. 1984), plaintiffs alleged that
dairy producers engaged in horizontal conspiracy to raise prices, and that retail intermediates the
grocery stores were co-conspirators with the dairy producers to fix the price of dairy products at the
retail level. The court determined that Illinois Brick did not apply and that the plaintiff consumers had
standing to sue the dairy producers because they alleged that the “retail price was the one fixed,” and

that their theory of recovery did not depend on pass-on of damages Shamrock Foods, 729 F.2d at
121 1; see generally Glynn-Brunswick Hosp. Auth., 159 F. Supp. 3d at 1374 & n. 8.

As in Shamrock Foods Plaintiffs limit their claims to alleged retail overcharges and are not
alleging pass-through damages from a wholesale price through a distribution chain of the type barred
by Illinois Brick, w Complaint 11 48 (Plaintiffs are persons “who made a retail purchase or purchases
of disposable contact lenses.”); 11 78 (“The disposable contact lens market also encompasses a Retail
Submarket in which Plaintiffs are consumers.”). In the context of this case, Plaintiffs are not the
typical “indirect purchasers” through a distribution chain from a horizontal conspiracy. They allege,
and the testimony of Dr. Solow at this juncture sufficiently establishes that Defendants agreed to set
minimum consumer prices. For this reason, Plaintiffs are more properly considered as “direct
purchasers” from the alleged horizontal conspiracy. (§g Doc. 50 at 7-8). By limiting their claims to
retail prices, Plaintiffs eliminate the risk of duplicative recovery by intermediate direct purchaser
distributors of the type sought to be avoided by the Illinois Brick doctrine. National optical chains
mass merchandisers, and club stores’ claims against the Defendants necessarily would involve

damages caused by wholesale prices and restrictions on the price they could set to sell UPP-restricted

111

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 112 of 178 Page|D 43992

lenses, which are not duplicative of Plaintiffs’ alleged injury of paying higher retail prices as a result of
the Defendants’ alleged horizontal and vertical conspiracies to enact and enforce the UPPS. B
Shamrock Foods Co., 729 F.2d at 1213-14. Plaintiffs have antitrust standing to challenge Defendants’
alleged conspiracy because their injury, paying higher prices for contact lens products subject to a UPP
is “inextricably intertwined with the injury the conspirators sought to inflict on . . . the. . . . market.”
Blue Shield of Va. v. McCready, 457 U.S. 465, 479, 484 (1982) (holding that group health plan
subscriber had antitrust standing because she was injured as a direct result of the anticompetitive
scheme to deny reimbursement to patients who were treated by psychologists instead of medical
doctors, implemented to accomplish the exclusion of psychologists; the injury suffered by the Plaintiff
was not too remote from the antitrust violation because the plaintiffs injury was not only foreseeable,
but was a “necessary step in effecting the ends of the alleged illegal conspiracy.”). Their alleged injury
is not remote, but rather is precisely the sort that the Defendants intended, that is, paying a set
anticompetitive minimum price to protect the prescription-writing ECPs’ interest in charging sufficient
prices for contact lenses to ensure their profit margins This is exactly the type of injury that the

antitrust laws were intended to prevent.

Dr. Solow opines that the direct prescribing ECPs, which comprise up to 64% of the sales of`
contact lens to consumers lent “extensive support and involvement” in the implementation of the
UPPs. (Qg= Doc. S-405 at 5, 15, 19, 38, 40-42, 48-49, 52-54, 63 (Solow Report 1111 4, 20, 3 l, 67, 72,
73, 87, 93-96, 110)). Additionally, Dr. Williams opines that UPP's caused prices charged by ECPs and
national optical chains mass merchandisers, wholesale clubs and online retailers which traditionally
charge charged less for contact lenses than ECPs, (B Doc. S-405 at l4-l6 (Solow Report 1111 22-24)),

to increase, under threat of loss of` the brand. Putative class members are not remote purchasers

112

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 113 of 178 Page|D 43993

through a long distribution chain; they are the target of the alleged horizontal and vertical interlocking
conspiracies Plaintiffs through Drs. Solow’s and Williams’ opinions have provided a reasonable
method for determining on a class-wide basis whether and to what extent that alleged retail overcharge
created by the UPPs was maintained and imposed directly on each putative plaintiff`. The Court

determines that Plaintiffs’ have standing to assert both their horizontal and vertical antitrust claims

'I`he Califomia subclass is not affected by Illinois Brick standing concerns to the extent it is
proceeding under the Califomia Cartwright Act (Cal. Bus. & Prof`. Code §§ 16700 e_t); and the
Califomia Unfair Competition Law (“UCL”) (Cal. Bus. and Prof`. Code §§ 17200 e_t M)). §ec_:

Knevelbaard Dairies v. Kraft Foods Inc., 232 F.3d 979, 991 (9th Cir. 2000) (regarding the Cartwright

 

Act); Clamorth v. Pfizer, Inc., 233 P.3d 1066 (Cal. 2010) (finding that indirect-purchaser pharmacies
had standing to bring suit under that Cartwright Act and the UCL). However, the parties did not cite,
and the Court could not locate authority supporting that the Maryland Antitrust Act, Md. Code Ann.,
Com. Law § 11-201 w (“MA'I`A”) is not subject to Illinois Brick standing limitations for indirect »
purchasers E Davidson v. Microsoft Com., 143 Md. App. 43, 56, 792 A.2d 33 6, 344 (Md. Ct. Spec.
App. 2002) (“In summary, Illinois Brick controls the issue of whether a purchaser has sustained an
injury under MATA, meaning that only direct purchasers may bring suit to recover an alleged illegal
overcharge.”). However, for the reasons set forth above, both the Califomia and Maryland putative

class has standing,

21 Ascertainabiligy

“Before a district court may grant a motion for class certification, a plaintiff seeking to

represent a proposed class must establish that the proposed class is adequately defined and clearly

113

Case 3:15-md-02626-HES-.]RK . Document 940 Filed 12/04/18 Page 114 of 178 Page|D 43994

ascertainable.” Little v. T-Mobile USA Inc., 691 F.3d 1302, 1304 (1 lth Cir. 2012) (citation omitted).

 

“An identifiable class exists if its members can be ascertained by reference to objective criteria,” and
that identification is “administratively feasible,” meaning “that identifying class members is a
manageable process that does not require much, if any, individual-inquiry.” Bussey v. Macon Cty.
Greyhound Park, Inc., 562 F. App’x 782, 787,(11th Cir. 2014) (citations omitted). “Class members
need not actually be ascertained prior to certification, but each individual’s class membership must be

ascertainable at some stage in the proceeding.” Bush v. Calloway Consol. Grp. River City, Inc., No.

3:10-cv-841-J-37MCR, 2012 WL 1016871, at *4 (M.D. Fla. Mar.`26, 2012) (citation omitted).

Plaintiffs argue in their Motion for Class Certification that the “[c]lass members are easily
identifiable because they purchased specific contact lenses manufactured by one of the [Manufacturer
Defendants] in the United States (or Califomia or Maryland) during the period UPPs were in effect
pursuant to ECP prescriptions.” (See also Docs. 396 at 19; S-404.at 19); (Docs. 611 at 24-25; S-649 at

24-25).

Defendants respond that the proposed classes are “overbroad because they include consumers
who purchased from retailers of all kinds even though Plaintiffs allege only that [independent] ECPs
conspired with Defendants.” (Docs. 505 at 17; S-540 at 17); (M Docs. 674 at 25; S-681 at 25).
They argue Plaintiffs’ proposed class definitions include consumers who purchased from not just
ECPs, but from “all ECPs and retailers,” which can include those ECPs and retailers who were not part
of the alleged conspiracy.” § at 60. As a result, “[a]|most half of the putative class members may
have purchased from retailers not alleged to be part of the conspiracy - e.g., national, regional and
online retailers and bigbox stores.” (Docs. 674 at 26; S-684 at 26 (citing Doc. S-537 at 116
(Cremieux Report Ex. 4A))); Doc. 395 at 26-27 (Complaint 1111 79-80)). They contend that the only

114

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 115 of 178 Page|D 43995

way to identify who is a co-conspirator ECP “is to conduct an individualized analysis of Who

supposedly conspired with whom, and which putative class members bought contact lenses from those

 

who conspired.” (Docs. 505 at 17; S-540 at 17); (see also Docs. 674 at 26; S-681 at 26). In addition to
overbreadth, Defendants argue that putative class members cannot be identified absent individualized
inquiry into whether the putative class member actually purchased UPP-covered contact lenses from an

ECP who participated in the alleged conspiracy. § at 61-62; (see also Docs. 674 at 27; S-681 at 27

 

(arguing that the evidence establishes that consumers purchased contact lenses for which there was a
UPP price in place, but that the actual price for the lens was not set “pursuant to a UPP.”). Defendants
also question Plaintiffs’ class definition that includes putative class members who made retail
purchases “where the prices for such contact lenses were set pursuant to a ‘Unilateral Pricing Policy,”’
contending that retailers 1-800-Contacts, Luxottica, and “most of the named Plaintiffs’ own ECPs did
not price ‘pursuant to UPP.”’ (Doc. S-540 at 62 (citing Doc. S-537 at 166-172 (Cremieux Report
Exhibits comparing 1-800-Contacts prices for selected lenses); Doc. S-54l-1 at 2 (Chang Decl. 11 7);
Doc. S-54l-3 at 3 (Huynh Decl. 11 5); Doc. S-541-6 at 3 (Prange Decl. 1111 l 1, 14)); Doc. S-541-7 at 3
(Ruder Decl. 11 7)); Doc. S-54l-9 at 3-4 ('l`akeda Decl. 11 13)); Doc. S-541-11 at 3-4 (Sudarsky Decl. 1111
6, 1 l)); Doc. S-54l-13 at 4 (Wessels Decl. 1111 9-10 ) (discussing L'uxottica Retail North America, lnc.

pricing above UPP prices))); Doc. S-541-l4 at 3 (Williams Decl. 11 6)). Additionally, Defendants argue

that membership in the class requires individual inquiry.

“[A]scertainability at the class certification stage does not require that a plaintiff actually
identify all class members, but rather, it only requires a plaintiff to demonstrate that class members can
be identified in reference to objective criteria.” PB Prop. Mgmt. 2016 WL 7666179, at *19 (citing

Bush 2012 WL 1016871, at *4). Plaintiffs’ claims allege that the contact lens market prices were

 

115

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 116 of 178 Page|D 43996

inflated as a result of the UPPs, affecting all consumers who meet the putative class definitions
regardless of from whom they purchased the UPP-controlled contact lens and regardless of whether
rebates, discounts or insurance payments subsequently reduced the price of the lens Plaintiffs’
contend that “all Class members who bought UPP contact lenses during the period of UPPs were
harmed even if they purchased from Discount Retailers” (Docs. 611 at 26; S-649 at 26). Plaintiffs’
proposed class definitions are not overbroad, amorphous or vague. The Court finds that the proposed
classes can be ascertained by reference to objective criteria. The proposed horizontal class requires
that a class member be (a) a resident of the United States who (b)' made a consumer retail purchase of
disposable contact lenses manufactured by Alcon, JJVC, or B&L from June 1, 2013 to the present for
their own use and not for resale, (c) “where the prices for such contact lenses were set pursuant to a
‘Unilateral Pricing Policy’ and the purchase occurred during the period when the Unilateral Pricing
Policy was in effect,” (d) excluding “any purchases from 1-800 Contacts of disposable contact lenses
subject to B&L’s Unilateral Pricing Policy alier July 1, 2015.” (Doc. S-649-l). The horizontal
subclasses for Maryland and Califomia residents and the vertical classes by manufacturer, incorporate
similar defining language, § The Court believes that substituting “subject to a UPP” for “pursuant to

a UPP” better describes the putative Plaintiffs’ posture.

3. Rule 231a) Reguirements

a. Numerosig

Federal Rule of Civil Procedure 23(a)(1) requires that the class be “so numerous that joinder of
all members is impracticable.” Fed. R. Civ. P. 23(a)(1). While “mere allegations of numerosity are

insufficient,” Rule 23(a)(1) imposes a “generally low hurdle, and a plaintiff need not show the precise

116

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 117 of 178 Page|D 43997

number of members in the class” Manno v. Healthcare Revenue llecovegg Gr_'p., LLC, 289 F.R.D.
674, 684 (S.D. Fla. 2013) (citations omitted); § Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1267
(1lth Cir. 2009); Evans v. U.S. Pipe & Foundg Co., 696 F.2d 925, 930 (1 lth Cir. 1983) (stating that
the class representative is not required to establish the exact number in the proposed class).
“’Nevertheless, a plaintiff still bears the burden of making some showing, affording the district court
the means to make a supported factual finding that the class actually certified meets the numerosity
requirement.”’ M, 289 F.R.D. at 684 (emphasis added) (quoting Ega, 564 F.3d at 1267). The
numerosity requirement is met when it would be inconvenient or difficult to join all of the class
members Terazosin Hydrochloride, 220 F.R.D. at 684-85. Courts may also take into account other
factors under Rule 23(a)(1), “including ‘the geographic diversity of the class members, the nature of
the action, the size of each plaintiffs claim, judicial economy and the inconvenience of trying

individual lawsuits and the ability of the individual class members to institute individual lawsuits

§ at 685 (citing Walco lnv. Inc. v. Thenen, 168 F.R.D. 315, 324 (S.D. Fla. 1996)).

 

Plaintiffs estimate that the proposed class will “number in the tens of millions” based upon
Dr. Solow’s observation that 41 million Americans wear disposable contact lenses (Docs. 396 at 20;
S-404 at 20 (citing Doc. S-405 at 12 (Solow Report 11 19 (citing contact lens industry publication)))).
Noting that the Court in MDL 1030 observed that “[n]umerosity does not appear to be an issue in this
case,” § In re Disposable Contact Lens Litig., 170 F.R.D. at 529, Plaintiffs argue that joinder of
millions of proposed class members would be “impracticable.” (Docs. 396 at 20; S-404 at 20).

Defendants do not dispute that Plaintiffs have met the Rule 23 numerosity requirement.

Considering the number of putative class members, their geographic diversity, the relatively

small size of their individual claims the inconvenience of trying individual lawsuits and the ability of

117

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 118 of 178 Page|D 43998

individual class members to institute individual lawsuits the Court finds that Plaintiffs have met their
burden in establishing that the proposed classes are “so numerous~thatjoinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1).

b-§MM

Rule 23(a)(2) requires that there be “questions of law or fact common to the class” Fed. R.
Civ. P. 23(a)(2). Commonality pertains to the characteristics of the group or class as a whole, unlike
typicality which refers to the individual characteristics of the class representative as compared to those
of the class members Laz@, 273 F.3d at 1346 (citing Prado-Steiman, 221 F.3d at 1279).
Commonality “does not require complete identity of legal claims.” Johnson v. Am. Credit Co. of Ga.,
581 F. 2d 526, 532 (5th Cir.l978). In fact, commonality can be satisfied even with some factual
variations among class members Armstead v. Pingree, 629 F. Supp. 273, 280 (M.D. Fla.1986). In

Wal-Mart Stores lnc. v. Dukes, supra, the Supreme Court clarified the commonality requirement for

 

class certification by specifically rejecting the use of generalized questions to establish commonality,
Noting that “any competently crafied class complaint literally raises common questions” 564 U.S. at

349 (citation omitted), the Court focused the required discussion as follows:

What matters to class certification . . . is not the raising of common
“questions” - even in droves - but, rather the capacity of a classwide
proceeding to generate common answers apt to drive the resolution of the
litigation. Dissimilarities within the proposed class are what have the
potential to impede the generation of` common answers

§ at 350 (citation omitted). The Court explained that the “common contention” underpinning a
finding of Rule 23(a) (2) commonality “must be of such a nature that it is capable of classwide

resolution - which means that determination of its truth or falsity will resolve an issue that is central to

118

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 119 of 178 Page|D 43999

the validity of each one of the claims in one stroke.” § “Commonality requires the plaintiff to

demonstrate that the class members ‘have suffered the same injury.”’ § at 350 (quoting Falcon, 457

 

U.S. ar 157).

[Plaintiffs’] claims must depend upon a common contention . . . . That
common contention, moreover, must be of such a nature that it is
capable of classwide resolution - which means that determination of its
truth or falsity will resolve an issue that is central to the validity of each
one of the claims in one stroke.

§ “‘[F]or purposes of Rule 23(a)(2) even a single common question will do.”’ Carriuolo, 823 F.3d at

984 (quoting Dukes, 564 U.S. at 359) (quotations omitted). “Commonality requires that there be at

 

least one issue whose resolution will affect all or a significant number of the putative class members.”

Williams v. Mohawk Indus Inc., 568 F. 3d 1350, 1355 (l lth Cir. 2009) (intemal quotation marks and

 

citation omitted). The “commonality” requirement carries a “light burden,” demanding “only that
there be ‘questions of law'or fact common to the class.’ . . . This part of the rule ‘does not require that
all the questions of law and fact raised by the dispute be common,’ . . . or that the common questions
of law or fact ‘predominate’ over individual issues.” Ega, 564 F.3d at 1268 (citations omitted); g

also

 

Amchem Prods. Inc. v. Windsor, 521 U.S. 591, 624 (1997) (observing that the “commonality

requirement” is less demanding that the “predominance” requirement).

Plaintiffs allege that the individual Class Representatives purchased contact lenses
manufactured by one of the four Manufacturer Defendants all subject to a UPP. The Individual Class

Representatives (and their location and product purchased) are:

119

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 120 of 178 Page|D 44000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name State Defendant-Lens

Rachel Bcrg Wl Alcon Air Optix Colors

Alexis Ito CA Alcon Dailies Total l

Miriam Pardo|| FL Bausch & Lomb Ultra

Jennifer Sineni MO Bausch & Lomb Ultra

Pamela Mazzarel la CA Bausch & Lomb Ultra

Joseph Felson CA CooperVision Clariti
Multifocal

Tamara O'Brien CA JJVC .l-Day Acuvue
M'oist

Susan Gordon PA JJVC l-Day Acuvue
Moist l

Catherine Ding|e VT JJVC l-Day Acuvue
Moist

Elyse Ulino FL J.I_VC l-Day Acuvue
Moist

Amanda Cunha CA JJVC Acuvue Oasys

Shery| Marean ME JJVC Acuvue Oasys 12
Pack

Brett Watson MD JJVC Acuvue Oasys f`or
Astigmatism

Kathleen Schirf MD JJVC Acuvue Oasys for
Astigmatism

Cora Beth Smith TN JJVC Acuvue Oasys with
Hydraclear

John Machikawa CA .U,VC Acuvue TrueEyc

 

 

 

Complaint1111 1, 28-41; (Docs. 396 at 45; S-404 at 45). Plaintiffs argue that the putative Plaintiffs’

common contention that “Defendants entered into agreements to develop, implement and enforce

120

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 121 of 178 Page|D 44001

99 ‘$°

UPPs operating as unreasonable restraint of trade rs capable of classwide resolution.” (Docs. 396 at
21; S-404 at 21). Plaintiffs contend that the “commonality” requirement is satisfied because the

following questions of law and fact are common to all claims:

(1) whether the [Manufacturer Defendants] engaged in a contract,
combination, and conspiracy among themselves and with ABB and ECPs
to fix, raise, maintain, or stabilize prices of contact lenses in violation of
section one of the Sherman Act; (2) whether the UPPS operated as
unreasonable restraints of trade; (3) whether Defendants’ conduct caused
the prices of contact lenses to be sold at artificially high and supra-
competitive levels; (4) whether the Defendants’ conduct injured Class
members, and, if so, the appropriate class-wide measure of damages; and
(5) the scope of any injunctive relief available to Class members

(Docs. 396 at 21-22; S-404 at 21-22) (citing Doc. S-405 at 83-87 (Solow Report1111 148-156))).
Defendants did not specifically address the commonality requirement of Rule 23(a)(2).

Where a complaint alleges that the Defendants have engaged in a standardized course of
conduct that affects all class members, the commonality requirement will generally be met. _S_g
Williams, 568 F. 3d at 1355. Specifically in the antitrust context, courts in the Eleventh Circuit have
consistently held that allegations of price-fixing, monopolization, 'and conspiracy by their very nature
involve common questions of law or fact. ln re Carbon Dioxide Antitrust Litig., 149 F.R.D. 229, 232

(M.D. Fla.l993); see also Terazosin Hydrochloride, 220 F.R.D. at 685-86 (S.D. Fla. 2004); ln re lnfant

 

Fonnula Antitrust Litig., No. MDL-878, 1992 WL 503465, at *4 (N.D. Fla. Jan.13, 1992).

Plaintiffs cite a number of common questions of law and fact, including whether, under
common principles of antitrust law, Defendants conspired or agreed to set and enforce minimum
consumer prices for their contact lens products; the identity of each member of the alleged conspiracy

and the facts surrounding how it was carried out; and the time period during which the alleged

121

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 122 of 178 Page|D 44002

conspiracy existed. Because of the many common questions of law and fact applicable to the claims of
all class members, the Court finds that the requirements of Rule 23(a)(2) have been satisfied. A§ord
In re Fla. Cement & Concrete Antitrust Litig., 278 F.R.D. 674, 679 (S.D. Fla.2012) (“[C]ourts have
consistently held that the nature of the antitrust conspiracy action compels a finding that common
questions of fact and law exist.”). The proposed class action could “generate common answers apt to
drive the resolution of the litigation,” satisfying the commonality requirement. w M, 564 U.S. at

350.

c. Tygicalig

Class certification also requires that the claims of` the class representatives be typical of those
of the class . § Fed. R. Civ. P. 23(a)(3). ln order to establish typicality, “there must be a nexus
between the class representative’s claims or defenses and the common questions of fact or law which
unite the class” Komberg v. Camival Cruise Li'nesl Inc., 741 F.2d 1332, 1337 (1lth Cir. 1984). “A
sufficient nexus is established if the claims or defenses of the class and the class representative arise
from the same event or pattern or practice and are based on the same legal theory.” §; M
Williams 568 F.3d at 1357; B M, 457 U.S. at 156 (“[A] class representative must be part of the
class and possess the same interest and suffer the same injury as the class members.” (citation
omitted)). When the class representative’s injury is different from that of the rest of the class his
claim is not typical and he cannot serve as the class representative'. _S_ge Murray v. Auslander, 244 F.3d
807, 81 l (1 lth Cir. 2001). Moreover, when proof of the class representative’s claim would not
necessarily prove the claims of the proposed class members, the class representative does not satisfy
the typicality requirement. Brooks v. S. Bell Tel. & Tel. Co., 133 F.R.D. 54, 58 (S.D. Fla.1990).
Thus, commonality traditionally refers to characteristics of the cla_ss as a whole, while typicality “refers

122

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 123 of 178 Page|D 44003

to the individual characteristics of the named plaintiff in relation to the class” Prado-Steinman, 221
F.3d at 1279. “Typicality, however, does not require identical claims or defenses.” Komberg, 741
F.2d at 1337. “A factual variation will not render a class representative’s claim atypical unless the
factual position of the representative markedly differs from that of other members of the class” §;
_se_eM 'Appleyard v. Wallace, 754 F.2d 955, 958 (1 lth Cir. 19851 (“[T]he typicality requirement may
be satisfied even if there are factual distinctions between the claims of the named plaintiffs and those »
of other class members.” (citation omitted)), disapproved on other grounds sub nom., Qr_e_e_n_v_.

Mansour, 474 U.S. 64 (1985).

Plaintiffs argue that the “typicality” requirement is met because “the Proposed Classes’ and
Subclasses’ claims arise from the same alleged practices of Defendants: their conspiracy to restrict
prices, which resulted in each Plaintiff paying more for their lenses” (Doc. 396 at 22-23; Doc. S-404
at 22-23) (emphasis in original). They argue that they have met the typicality requirement because all
members of the proposed classes have been subjected to increased prices for their contact lenses
because of the Defendants’ unlawful conduct in connection with the implementation of UPPs
Plaintiffs allege that the same unlawful conduct affected both the class representatives and the class

itself.

Defendants assert that the named class representatives are not “typical” of the putative class

they purport to represent, arguing that based upon discovery thus far,

[T]he UPPs either had no effect on the named Plaintiffs or affected them
in highly variable and individual ways. For example, many named
Plaintiffs were not impacted by any UPP as they paid retail prices far below
the UPP price, received manufacturer rebates that reduced their out of
pocket cost dramatically (in some cases to $0), obtained ECP/retailer
discounts that took the purchase price well below the relevant UPP price,

123

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 124 of 178 Page|D 44004

and/or benefitted from insurance payments that covered all (or almost all)
of their acquisition costs for their contact lenses

(Doc. 505 at 25); (Doc. S-540 at 25).

“[O]nce the party advancing the class establishes that the same unlawful conduct was directed
at or affected both the classrepresentatives and the class itself`, then ‘the typicality requirement is
usually met irrespective of varying fact patterns which underlie the individual claims.” Terazosin
Hydrochloride, 220 F.R.D. at 687 (quotation and citation omitted) (finding the claims of the consumer
class representative were “not only typical of the claims of all class members they were virtually
identical in nature, notwithstanding variations in the amount of damages.”). The factual distinctions
between some of the named Plaintiffs and the putative class do not negate the shared interest of the
Plaintiffs in proving Defendants’ alleged anticompetitive conduct,' which they allege caused antitrust
injury. The Court determines that the named class representatives are “typical” of the putative class

under Rule 23(a)(3).

d. Adeguacy of Representation

The final requirement for class certification under Rule 23(a) is adequate representation. g
Fed. R. Civ. P. 23(a)(4). A plaintiff can meet this requirement by showing that the class representative

has common interests with the class members and by demonstrating that the class representative will

 

vigorously prosecute the interests of the class through qualified counsel. Piazza, 273 F.3d at 1346.
The adequacy of representation analysis involves two inquiries: “(l) whether any substantial conflicts
of interest exist between the representatives and the class; and (2) whether the representatives will

adequately prosecute the action.” Valley Drug Co., 350 F.3d at l 189 (citation omitted); see also

 

Amchem Prods., 521 U.S. at 625 (“The adequacy inquiry under Ru|e 23(a)(4) serves to uncover

124

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 125 of 178 Page|D 44005

confiicts of interest between named parties and the class they seek to represent.”). “It is axiomatic that
a putative representative cannot adequately protect the class if his interests are antagonistic to or in

conflict with the objectives of those he purports to represent.” Pickett v. lowa Beef Processors 209

 

F.3d 1276, 1280 (l lth Cir.2000) (quotation and citation omitted). “[T]he existence of minor conflicts
alone will not defeat a party’s claim to class certification.” Mg, 350 F.3d at 1189. Rather,‘
“the conflict must be a fundamental one going to the specific issues in controversy.” § “A
fundamental conflict exists where some party members claim to have been hanned by the same
conduct that benefitted other members of the class” and “the economic interests and objectives of the
named representatives differ significantly from the economic interests and objectives of unnamed class
members.” § at 1189-90. “The adequacy-of-representation requirement ‘tend[s] to merge’ with the
commonality and typicality criteria of Rule 23(a), which ‘serve as» guideposts for determining whether .
. . . maintenance of a class action is economical and whether the named plaintiffs claim and the class

claims are so interrelated that the interests of the class members will be fairly and adequately protected

 

in their absence.”’ Amchem Prods., 521 U.S. at 626 n. 20 (quoting Falcon, 457 U.S. at 157, n. 13).

Plaintiffs contend that “[e]ach named Plaintiff has a common interest in representing all class
members, as the alleged conspiracy involves a nationwide plan to eliminat[e] competition.” (Docs. 396
at 23; S-404 at 23) (quoting In re Disposable Contact Lens Antitrust Litig., 170 F.R.D. at 532)). 'l`hey

aSS€l'tZ

There are no confiicts among the Plaintiffs; they are a cohesive group
seeking damages from Defendants, share the same cause, raise the same
liability questions and will have their claims decided by the same answers
deciding Defendants’ misconduct. lt is “of no moment” that some
Plaintiffs purchased their lenses from one Manufacturer Defendant while
others made their purchases from different ones Plaintiffs allege that all
[Manufacturer Defendants] were either a part of one horizontal conspiracy

125

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 126 of 178 Page|D 44006

or entered into identical, anticompetitive vertical agreements

(Docs. 396 at 23; Doc. S-404 at 23). 'l`hey point out that Defendants do not argue, and the evidence
does not support that any class member actually benefitted from the implementation of the UPPs,
which could give rise to a conflict. (Docs. 61 l at 27; S-649 at 271 As to class counsel, Plaintiffs
assert that class counsel has experience litigating antitrust class actions and have to resources to
commit to the prosecution of Plaintiffs’ claims Plaintiffs’ argue that the Court has already determined
that class counsel meets the requirements of Rule 23(g)(1)(A)(I)-(iv), and request that the Court make
that same finding and appoint Hausfeld LLP, Robins Kaplan LLP, and Scott + Scott LLP as Class

Counsel. (Docs. 396 at 24; S-404 at 24).

Defendants contend that “[s]ubstantial conflicts of interest preclude the proposed class
representatives from adequately representing all putative class members, including those consumers
who paid less for contact lenses that were subject to a UPP, than they paid before.” (Docs. 505 at 16;
S-540 at 16). Defendants argue that, for example, a purchaser of at least two of JJVC’s products
experienced a decrease in price after JJVC implemented its UPP. (Doc. S-54O at 58 (citing (Doc. S-
541-13 at 7 (Wessels Decl. 11 ll(a)-(b)). Defendants assert that “s'everal of the named Plaintiffs have
interests that directly conflict with those of the putative class because the price they paid actually
decreased upon the introduction of UPPs, and thus the class itself would include people of diverging
and conflicting economic interests.” (Docs. 674 at 24; S-681 at 24). Defendants contend that those
consumers who paid less for contact lenses after the implementation of UPPs did benefit from the

UPPs. (Docs. 647 at 24-25; S-681 at 24-25); (Docs. 505 at 16; S-540 at 16, 58-59).

Defendants do not dispute the adequacy of class counsel, and the Court independently

126

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 127 of 178 Page|D 44007

determines that Plaintiffs’ counsel are skilled and adequate in all respects

The Court finds that Plaintiffs are adequate class representatives who have vigorously

represented the putative class in this action, and are capable of continuing to do so.

“A conflict is not fundamental when . . . all class members share common
objectives and the same factual and legal positions and have the same
interest in establishing the liability of defendants.” Ward v. Dixie Nat’l
Life lns. Co., 595 F.3d 164, 180 (4th Cir.2010) (intemal punctuation
omitted); Telecomm Tech. Servs. Inc. v. Siemens Rolm Commc’ns Inc.,
172 F.R.D. 532, 544 (N.D. Ga.1997) (Adequacy requirement looks to
“[a]ntagonistic interests” among class members creating risk that “one
party’s interest may be sacrificed for another’s.”). ~ `

 

“Moreover, a confiict will not defeat the adequacy requirement if
it is ‘merely speculative or hypothetical.”’ W_a;cl_, 595 F.3d at 180 (internal
punctuation omitted). “Potential” conflicts of interest are likewise
insufficient to defeat certification; instead, a district court should continue
to monitor the matter going forward and may “revisit the issue and de-
certify the class if a true conflict ever manifested.” In re Vitamin C
Antitrust Litig., 279 F.R.D. 90, 1 13 (E.D.N.Y.2012); see also Fed. R. Civ.
P. 23(c)(1) (Class certification order “may be altered or amended before
final judgment.”).

 

Delta/AirTran Baggage Fee, 317 F.R.D. at 680-81, 695 (finding representation adequate even though
some passengers may have benefitted from defendants’ conduct where such benefit was “de minimis”
and “incidental to the antitrust overcharge.”). Plaintiffs’ expert Dr. Williams submits that his
regression analysis demonstrates that nearly all putative Plaintiffs paid higher contact lens prices for
products subject to Defendants’ UPPs, than they would have paid but for Defendants’ alleged illegal
actions whether or not the final price was reduced by discounts, rebates or insurance payments Dr.
Williams reviews one-by-one those Named Plaintiffs who Defendants contend paid less for their
contact lenses while the UPPs were in effect, (Doc. S-723 at 9-11 (Williams 2d Supp. Decl. 1111 11-15)).

Dr. Williams states that under his analysis, the insurance payments and rebates which impacted the

127

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 128 of 178 Page|D 44008

Named Plaintiffs’ purchases during the UPP period are equally applied in the “but for” calculation, and
thus the overall impact of the UPP still increased the price to the Named Plaintiff. He also found that
Defendants did not necessarily consider all purchased made by the Named Plaintiffs during the UPP
period, and that indeed the prices they paid on these other purchases were also impacted by the UPP in

place. §

Defendants have not established that any Plaintiffs actually or potentially realized a “net
economic benefit” as a result of Defendants’ alleged anticompetitive conduct, or that they were
subjectively aware that they received a price reduction through rebates, discounts or insurance
payments as a result of a UPP. Compare Photochromic Lens 2014 WL 1338605, at *13-14. Rather,
the alleged decrease in prices cited by Defendants was occasioned by rebates, discounts and insurance
payments not by the Defendants’ alleged agreement to enact UPPs, The potential for individualized
damages does not suffice as a fundamental confiict, and is not sufficient to defeat class certification.
Carriuolo, 823 F.3d at 990. This is because “[e]ach class member is connected by the common

predominate inquiry.” ld.

4. Rule 231b) Reguirements

In addition to satisfying the requirements of Rule 23(a), a plaintiff seeking class certification
must satisfy at least one of the alternative requirements of Rule 23(b). In their Motion for Class

Certification, Plaintiffs seeks certification under Fed. R. Civ. P. 23(b)(2) and (3).

a. Rule 23{b)(2): Injunctive or Declaratog Relief

Rule 23(b)(2) applies when “the party opposing the class has acted or refused to act on grounds

that apply generally to the class so that final injunctive relief or corresponding declaratory relief is

128

.Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 129 of 178 Page|D 44009

appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). “A hybrid Rule 23(b)(2) class
action is one in which class members seek individual monetary relief . . . in addition to class-wide
injunctive or declaratory relief.” Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1554 (l lth Cir.
1986). A hybrid or Rule 23(b)(2) class action is not available where “‘the appropriate relief relates
exclusively or predominantly to monetary damages.”’ Holmes v. Cont’l Can Co., 706 F.2d 1144, 1155
(1 lth Cir. 1983) (quoting Fed. R. Civ. P. 23(b)(2) Advisory Committee Notes (1966 Amendment)). lf
the declaratory relief is merely incidental to the monetary damages then a Rule 23(b)(2) hybrid class
action is inappropriate. Agan v. Katzman & Korr, P.A., 222 F.R.D. 692, 701-02 (S.D. Fla.2004);

Swanson v. Mid Am. Inc., 186 F.R.D. 665, 668-69 (M.D. Fla.1999); see also Dukes, 564 U.S. at 363-

 

 

65.

Plaintiffs argue that the fact that the three remaining Manufacturer Defendants recently
discontinued their UPPs does not foreclose Plaintiffs’ ability to seek injunctive relief`, as it not
“absolutely clear” that the Defendants will not revive their UPPs in the future. (Docs. 396 at 34; S~404
at 34); (sM Docs. 61 1 at 29; S-649 at 29) (“There is no guarantee that Defendants’ unlawful
conduct will not recur, unless the Court issues an injunction.”). Plaintiffs seek a “mandatory”

injunction, not a voluntary cessation of UPPs (Docs. 396 at 34; Doc. S-404 at 34)

Defendants respond that the complained-of conduct has ceased, mooting Plaintiffs’ claim for

injunctive relief. (E Docs. 505 at 16, 57; S-540 at 16, 57); (see also Doc. S-681 at 24 (“[T]he only

 

UPP . . . remaining concem[s] a product of [CV], with whom Plaintiffs have settled.”). Moreover,
Defendants argue that Plaintiffs primarily seek monetary damages making the need for Rule 23(b)(2)
certification inapplicable. (Docs. 505 at 16, 56-57; S-54O at 16, 56 -57 (noting that Plaintiffs seek
statutory, treble and restitution damages); (Docs 674 at 24; S-681 at 24).

129

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 130 of 178 Page|D 44010

Plaintiffs do not meet the criteria for certification under Rule 23(b)(2). 'l`heir claims are ones
primarily seeking money damages 'I`he complained-of conduct has ceased, and Plaintiffs have

presented no evidence that the Defendants will revive the UPPs.`

b. Rule 23 b 3

l)£redoM@

To satisfy the predominance requirement, “the issues in the class action that are subject to
generalized proof, and thus applicable to the class as a whole, must predominate over those issues that
are subject only to individualized proofi’ Kerr v. City of W. Palm Beach, 875 F.2d 1546, 1558 (1 lth
Cir. 1989) (intemal citations omitted). “The predominance inquiry requires an examination of ‘the
claims defenses relevant facts and applicable substantive law,’ . to assess the degree to which 7
resolution of the classwide issues will further each individual class member’s claim against the
defendant.” Babineau v. Fed. Express Co;p., 576 F.3d 1183, 1191 (l lth Cir. 2009) (quoting K_lgg, 382
F.3d at 1254). “The ‘predominance inquiry tests whether proposed classes are sufficiently cohesive to

Tyson Foods, 136 S. Ct. at 1045 (quoting Amchem Prods.,

993

warrant adjudication by representation
521 U.S. at 623). “Rule 23(b)(3) . . . does not require a plaintiff seeking class certification to prove
that each element of her claim is susceptible to classwide proof. . . . What the rule does require is that
common questions ‘predominate over any questions affecting only individual [class] members.”’
Amgen Inc., 568 U.S. at 469 (emphasis in original) (quoting Fed. Rule Civ. Proc. 23(b)(3) (emphasis

added)).

Under Rule 23(b)(3), “[i]t is not necessary that all questions of fact or law be common, but

only that some questions are common and that they predominate over individual questions.” Klay, 382

130

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 131 of 178 Page|D 44011

F.3d at 1254 (citation omitted). “Whether an issue predominates can only be determined after
considering what value the resolution of the class-wide issue will have in each class member’s
underlying cause of action. § at 1255 (citation omitted). Common issues of fact and law
predominate if they have a direct impact on every class member’s effort to establish liability and on

every class member’s entitlement to . . . relief.” § at 1255 (citations omitted).

The predominance inquiry asks whether the common, aggregation-
enabling, issues in the case are more prevalent or important than the non-
common, aggregation-defeating individual issues . . . When one or more
of the central issues in the action are common to the class and can be said
to predominate, the action may be considered proper under Rule 23(b)(3)
even though other important matters will have to be tried separately, such
as damages or some affirmative defenses peculiar to some individual class
members

'I`yson Foods, 136 S. Ct. at 1045 (intemal quotations and citations omitted).

Common issues of fact and law predominate if they have a direct impact on
every class member’s effort to establish liability and on every class
member’s entitlement to injunctive and monetary relief. On the other hand,
common issues will not predominate over individual questions if, as a
practical matter, the resolution of an overarching common issue breaks
down into an unmanageable variety of individual legal and factual issues

Carriuolo, 823 F.3d at 985 (quoting Babineau, 576 F.3d at 1191). The predominance requirement in

Rule 23(b)(3) is “‘far more demanding”’ than the commonality requirement. § (quoting Alchem

 

Prods. Inc. v. Windsor, 521 U.S. 591 , 623-24 (1997)). “‘Commo'n issues can predominate only if they

 

have a ‘direct impact on every class member’s effort to establish liability that is more substantial than
the impact of individualized issues in resolving the claim or claims of each class member.”’ §

(quoting Vega, 564 F.3d at 1270).

0

The Court’s analysis of predominance “begins, of course, with the elements of the underlying

131

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 132 of 178 Page|D 44012

 

cause of action.” Erica P. John Fund Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011).

In conducting the predominance inquiry, courts must take into account the
claims defenses relevant facts and applicable substantive law to assess the
degree to which resolution of the classwide issues will further each
individual class member’s claim against the defendant, lf proof of the
essential elements of the cause of action requires individual treatment, then
class certification is unsuitable. Although individual treatment of the
essential elements of a case precludes certification, it is not necessary that
all questions of fact or law be common, but only that some questions are
common and that they predominate over individual questions

Photochromic Lens 2014 WL 1338605, at *17 (intemal quotation marks and citations omitted)
(emphasis in original); se_e _Aggg, 468 U.S.' at 469 (“Rule 23(b)(3) . . . does not require a plaintiff
seeking class certification to prove that each element of her claim is susceptible to classwide proof`.”
(citation omitted)). On the other hand, “‘[i]f the effect of class certification is to bring in thousands of
possible claimants whose presence will in actuality require a multitude of mini-trials (a procedure
which will be tremendously time consuming and costly), then the justification for class certification is

absent.”’ Cardiovascular Care of Sarasota P.A. v. Cardinal Health Inc., No. 8:08-cv-1931-T-30TBM,

 

2009 WL 928321, at *5 (M.D. Fla. Apr. 3, 2009) (quoting Blue Bird Body Co., Inc., 573 F.2d at 328).

(a) Predominance: Agreement or Conspiracy

Plaintiffs argue that “[c]ommon questions of liability predominate over individual issues
because all Class and Subclass members, regardless of their number of contact lens purchases or what
state they reside in, will rely on the same evidence at trial to prove the single, overwhelmingly
predominant issue of whether Defendants conspired on a horizontal or vertical basis to eliminate
competition in the nationwide contact lens market.” (Docs. 396 at 25; S-404 at 25). Plaintiffs contend

that they have made a “‘threshold showing that the proof they intend to offer at trial of the alleged

132

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/'18 Page 133 of 178 Page|D 44013

conspiracy will be sufficiently generalized in nature to warrant a certification of the class.”’ § at 26
(quoting Mzmmslantitwstljtiga 170 F.R.D. at 531). Citing to Dr. Solow’s
Report, Plaintiffs argue that the direct and circumstantial evidentiary “plus factors” which are
susceptible to common, class-wide evidence because Plaintiffs all bought contact lenses subject to the
" UPPs, establish a horizontal and vertical antitrust conspiracy. (Doc. S-404 at 26-27 (citing Doc. S-
405 at 11-76 (Solow Report1111 17-133)). Plaintiffs rely upon Dr. 'Solow’s Report in which Dr. Solow,
citing to evidence produced during the ongoing discovery in this case, recounts the history and
structure of the contact lens market in which ECPs both prescribe and sell contact lenses; the
Defendant Manufacturers’ implementation of UPPs starting in 2013; communications between ECPs
and ABB; communications between ECPs and the Manufacturer Defendants communications between
ABB and the Manufacturer Defendants statements and analyses made by representatives of the
Manufacture Defendants; and the pivotal role of distributor ABB in the contact lens market with
regards to contact lens pricing, demonstrated, in part, by various communications by Manufacturer

Defendants, ABB, and the Contact Lens Institute. S_e_e Solow Report1111 1.7-133.

Defendants argue that each individual Manufacturer Defendant’s response to Plaintiffs’ claims
is different, inasmuch as their respective contact lens products “incorporate different materials employ
different technologies and offer different modalities (i.e. daily, weekly, monthly),” and “utilize unique
proprietary technologies.” (Docs. 505 at 20; S-540 at 20 (citing (Doc. S-537 at 26-33 (Cremieux
Report 1111 51-61))). Defendants assert that “[e]ach UPP is a different marketing strategy representing
a manufacturer’s independent judgment,” implemented at a different time and for different marketing
reasons (Docs 505 at 20; S-540 at 20-21 (citing Doc. S-537 at 131-144, 147, 161-65 (Cremieux

Report Exs. 10-13, 15, 23-25); Doc. S-541-18 at 25 (Alcon bullet-point presentation “Why We Need

133

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 134 of 178 Page|D 44014

to lmplement MPP/UPP”); Doc. S-541-19 at 33 (Helms Dep at 122); Doc. S-541-20 at 26 (Miura Dep.
at 95 ); Doc. S-537 at 55-57, 59 (Cremieux Report 1111 107, 109, 110, 112, 117, 118))). Defendants
state that the UPP set by each Manufacturer Defendant for their respective products, was set at a
different price, § at 22 (citing(Doc. S-537 at 52-53, 65 (Cremieux Report 1111 102, 135); Doc. S-537
at 119-121, 145, 148, 149, 154 (Cremieux Report Exs. 6A-C, 14, 16, 17, 20)). Though Defendant
JJVC eliminated rebates with the implementation of the UPPs, “Alcon, B&L and CVI . . . actively `
issued manufacturer rebates for products subject to a UPP, which had the effect of bringing the
purchase price well below the UPP price if redeemed.” (Doc. S-540 at 29 (citing Doc. S-537 at 60, 74-

75 (Cremieux Report1|11 119, 165, 167); Doc. S-54l-8 at 8 (Seshadri Decl. 111111-13))).

Citing to evidence in the record, Dr. Solow states that the four Manufacturer Defendants
collectively control 97% of the United States contact lens market (measured by revenue), that
“[m]anufacturers distribute the largest share of lenses through independent ECPs and the smallest
though the online/mail-order channel,” and that the price of a package of contact lenses was roughly 19
percent more expensive when purchased from an independent ECP. (Docs. 397 at 14-15, 35; S-405

at 14-15, 35 (Solow Report1111 21, 23, 61; see also § 11 24)). One Manufacturer Defendant, Alcon,

 

observed that ABB “‘is a dominant player providing turn-key business solutions to private ECP
practices and networks and large regional players.”’ (Doc. S-405 at 68-69 (Solow Report 11 120)). By
2017, online retail of contact lenses garnered an`estimated 9.2% share of industry revenue, and was
projected to continue to increase “‘as consumers Will continue to view online purchases as a quick and
relatively less expensive method to purchase contact lenses.”’ (Doc. S-405 at 34 (Solow Report 11 59).

Dr. Solow states that:

extensive evidence shows that the structure, conduct, and performance of`

134

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 135 of 178 Page|D 44015

the contact lens industry is conducive to and consistent with the formation
of` a cartel and that any such cartel would have been successful in generally
raising price to its customers This common economic evidence can be
used by all members of the proposed Classes as proof of the conspiracy and
impact elements of their claims -

§ at 23 (Solow Report 11 38).

Plaintiffs contend that the scope of the alleged vertical agreements may be established on a
class-wide basis for each Vertical Class, through common centralized evidence establishing that the
Manufacturer Defendants, ABB and independent ECPs shared an interest in maintaining prices and
limiting competition from the Discount Retailers; ABB’s and the ECPs’ role in encouraging the
implementation of UPPs and the ECPs’ support of the UPPs (Doc. 396 at 27); (Doc. S-404 at 27)

(citing Doc. S-405 at 59, 63, 65, 67-73 (Solow Report1111 107, 109, 110, 113, 117-127)).

In this case, the claims of the proposed putative class members all arise out of the same alleged
illegal conduct by Defendants, based upon related antitrust theories of conspiracy in restraint of trade.
Likewise, the claims of the proposed state classes arise out of the same alleged illegal conduct by
Defendants and are based on the same related antitrust theories of,conspiracy in restraint of trade.
Although each proposed subclass is proceeding under its own state law of Maryland and Califomia,
class certification pursuant to Rule 23(b)(3) is nonetheless appropriate where there is a commonality of

substantive law applicable to all class members

In general, a federal or state claim based upon a theory of antitrust
conspiracy raises three ultimate issues to be proven at trial: (1) the
existence of a contract, combination or conspiracy in restraint of trade
(liability); (2) injury-in-fact (antitrust injury); and (3) the extent of injury
(damages). § J. Truett Pame Co. v. Cl_ig{sler Motors Co;p., 451 U.S.
557, 562 (1981). As demonstrated by . . . Plaintiffs all proof relative to
Defendants’ alleged conspiracy to restrain trade is common to the members
[in all classes]. In fact, “courts repeatedly have held that the existence of

135

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 136 of 178 Page|D 44016

a conspiracy is the predominant issue in price fixing cases warranting
certification of the class even where significant individual issues are
present.” n re NASDAQ Mkt.-Makers Antitrust Litig., 169 F.R.D. 493,
518 (S.D.N.Y. 1996); see also In re Potash Antitrust Litig., 159 F.R.D. 682
(D. Minn. 1995). '

 

In re Terazosin Hydrochloride, 220 F.R.D. at 695. Plaintiffs have met their burden of showing that the
issue of the existence of an agreement or conspiracy among the Defendants is subject to common

issues of fact and law, and may be established by generalized proof, applicable to the class as a whole,

(b) Predominance: Impact and Damages

i. Plaintiffs’ Argument

Plaintiffs argue that “Defendants’ supra-competitive prices caused by Defendants’ UPPs are
susceptible to common proof on a class-wide basis” (Docs. 611 at 10; S-649 at 10). Plaintiffs
compare the prices paid by consumers in the “actual world” of UPPs with the alleged antitrust conduct
to the prices that would have been paid by consumers in a “but for” world (but for or absent the alleged
antitrust conduct). They note that Defendants’ expert recognizes that this “but for” analysis establishes
whether an individual purchaser suffers antitrust injury, (Doc. S-649 at 11 (citing Doc. S-538 at 10
(Snyder Report 11 16)). Plaintiffs assert that “[e]vidence that customers paid artificially high prices as a
result of Defendants’ restraint on trade is susceptible to class-wide proof,” (Doc. 3_96 at 29); (Doc. S-
404 at 29) (citing Doc. S-405 at 23-25 (Solow Report at 1111 38-40) and Doc. S-406 at 12-16 (Williams
Report 1111 21-23, 24-3 5)), and that and that “‘Plaintiffs have demonstrated at least a “colorable
method” of proving impact at trial.”’ (Docs. 396 at 29; S-404 at 29 (quoting In re Disposable Contact
Lens Litig., 170 F.R.D. at 531)). Specifically, Plaintiffs argue that afier applying a regression analysis

to both the contact lenses produced by all four Manufacturer Defendants to analyze the alleged

136

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 137 of 178 Page|D 44017

horizontal conspiracy, and to lenses produced by each Manufacturer Defendant individually to
establish the impact of the alleged vertical conspiracies Dr. Williams concludes that “Plaintiffs paid
higher contact lens prices for products subject to Defendants’ UPPs than they would have paid in the
absence of Defendants’ illegal actions.” (Doc. S-404 at 29-30). Plaintiffs assert that while damages
may differ for each individual class member based on the number and type of contact lenses purchases
that determination does not foreclose class certification, particularly when the overreaching antitrust
liability questions are so common to each Class and Subclass member. (Docs. 396 at 32; S-404 at 32

(citing Carriuolo 823 F.3d at 988)). Plaintiffs also contend that the same facts and evidence as set

 

forth above can be used to support the Maryland and Califomia state law claims § at 30-32.

ii. Defendants’ Argument
Defendants argue that “at least two of the essential elements of Plaintiffs’ claims - antitrust
injury and standing - cannot be proved on a classwide basis with a common body of evidence.” (Docs.

505 at 32; S-540 at 32); see also § at 14. Defendants focus particularly on the impact element of

 

Plaintiffs’ antitrust claims arguing that “the UPPs at issue did not have the uniform effect that
Plaintiffs assert.” (Docs. 505 at 43; S-540 at 43). Rather, they argue that “the undisputed evidence
shows that the UPPs either had no impact at all (e.g., some class members paid nothing or far less than
the UPP price for contact lenses) or had a highly variable impact that could never be shown with a

common body of evidence.” § (emphasis in original).

Among the differing factors cited by Defendants applicable to each individual class Plaintiffare:
whether the ECP/retailer who sold the lens to the plaintiff was part of an alleged conspiracy; whether the

ECP/retailer determined his or her price pursuant to the relevant UPP price; whether the consumer would

137

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 138 of 178 Page|D 44018

have purchased the same lens in the absence of a UPP; whether the price paid by the consumer was higher
than it would have been in the absence of the alleged conspiracy; and whether the price paid by the
consumer was reduced by rebates or discounts offered by the manufacturer or retailer, or by reimbursement
by a third party insurer. (Docs. 505 at 14-15; S-540_at 14-15). They argue that Plaintiffs cannot prove
classwide impact with common proof, “because evaluating whether any UPP affected a contact lens
purchaser at all requires looking individually at each transaction to compare what the person actually paid
against what s/he would have paid (including based on changes in the price of the lens the amount of any
vision care benefits and rebates and discounts.” (Docs. 674 at 1 l ; S-681 at 1 1). Additionally, Defendants
argue that Dr. Williams’ use of a “‘but for’ impact” analysis embraces an incorrect definition of impact
that is “disconnected” from the impact requirement of Rule 23, which requires evaluating “‘injury of the
type the antitrust laws were intended to prevent and that flows from that which makes the defendants’ acts
unlawful.”’. (Doc. S-681 at 20) (quoting Brunswick, 429 U.S. at 489). Defendants cite to testimony of

putative Plaintiffs and to ECPs and retailers in support of their arguments They contend that:

l) “Plaintiffs cannot show [through common proof] that any
meaningful number of putative class members purchased from a participant
in the alleged conspiracy” because retailers set prices independently.
(Docs. 505 at 26, 35; S-540 at 26, 35; see also Docs. 674 at 10; S-681 at 10
(citing PlaintiffClass Representative and ECP testimony: (Doc. S-541-9 at
4 (Takeda Decl. 1111 13-15); Doc. S-541-11 at 3-4 (Sudarsky Decl. 1111 6, 7,
l 1); Doc. S-541-7 at 3 (Ruder Decl. 1111 5-7); Doc. 5'41-1 at 4 (Chang Decl.
1111 8-9); Doc. S-54l-4 at 2 (Mann Decl. 1111 7-8); Doc. 541-3 at 3 (Huynh 1
Decl. 1111 5, 7-8); Doc. S-541-36 at 17 (Kikunaga Dep. at 62-64); Doc. 541-
17 at 19 (Mason Dep. At 70-73); Doc. S-541-10 at 3 (Sorkin Decl.1111 6, 7);
Doc. S-54l-2 at 3-4 (Gray Decl. 111112-14); Doc. S-541-12 at 3-4 (Wally
Decl.11 10); Doc. S-541-6 at 2-3 (Prange Decl.1111 7-9, 13, 15); Doc. S-541-
23 at 18 (Goldberg Dep. at 67-68); Doc. 510-17 at 3 (Weisband Decl.1111 6,
7))); (Docs. 674 at 34-40; S-681-l and S-681-2 (same citations and adding
(Doc. 677-2 at 3 (Torres Decl. 11 7); (Doc. 510-1 at'2 (Bennett Decl. 1111 5,
7)); (Doc. 682-6 at 3 (Bennett Dep. at 62)); (Doc. 510-9 at 2 (Sakamoto'
Decl.11115, 7)); (Doc. S-682-5 at 3 (Sheldon Dep. at 114-18)); (Doc. 682-4

 

138

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 139 of 178 Page|D 44019

at 3 (Uzick Dep. at 95)); (Doc. 510-15 at 2 (Uzick Decl. 11 7))).

2) “Plaintiffs cannot show that putative class members paid more for
contact lenses subject to a UPP than they had previously.” (Docs. 505 at
27-28; S-54O at 27-28 (citing Doc. S-541-25 at 15 , 20 (Felson Dep. at 54-
55, 73 (plaintiff citing to “an insurance reimbursement” and agreeing that
he paid less for the same JJVC lenses in 2015 as compared to 2013 and
stating that an ECP offered him a discount)); Doc. S-541-15 at 31-33, 38,
46-47 (Schirf Dep. at 117-18, 121-22, 127-28, 146-47, 179-81 (plaintiff
comparing the price she paid for JJVC lenses through the years including
while a UPP was in place with no appreciable chang€)); Doc. S-541-26 at
13 (Machikawa Dep. at 46-47 (plaintiff testifying he was charged the same
for contact lenses in 2013 and 2014 and that insurance paid all but $14 in
2014)); Doc. S-537 at 50-51, 74 (Cremieux Report 1111 97, 164, 166 (noting
that one Vision Source ECP provided discounts fo_r a particular lens and
passed along manufacturer rebates to consumers and some other retailers
offer discounts) and discussing insurance reimbursements for contact
lenses)); Doc. S-541-24 at (Mazzarella Dep. at 105-06 (plaintiff testifying
about rebate on Bausch & Lomb lenses)); Doc. S-541-17 at 14 (Mason
Dep. at 50 (ECP testifying that some patients use insurance to pay for
contact lenses)); Doc. S-541-36 at 13 (Kikunaga Dep. at 45 (ECP testifying
that majority of patients use insurance to pay for contact lenses)); (Doc. S-
537 at 48 (Cremieux Report 11 93 (stating that one, survey shows that 57
percent of contact lens wearers had vision insurance, 33 percent of which
had plans that covered some of the cost of contact lenses for one year.));
Doc. S-541-27 (invoice showing insurance reimbursement to class
representative plaintiff Felson showing that as a result of an insurance
reimbursement and an ECP professional discount, he paid nothing for
contact lenses subject to a UPP)).

3) “Many putative plaintiff class members paid prices that varied
significantly from the UPP price of a given lens.” (Docs. 505 at 38; S-540
at 38 (citing Doc. S-54l-25 at 20-21(Felson Dep. at 76-77 (class
representative Felson paid $122 for two boxes of CooperVision lenses
when the UPP price was $ l 78 due to a “courtesy write-off” or “professional
discount”))).

4) “Plaintiffs cannot show that all putative class members paid more
for contact lenses as a result of the introduction of the UPPs.” (Docs. 505
at 39; S-540 at 39 (citing Doc. S-541-5 at 3, 5 (Miura Decl. 1111 4-5, 9 (
JJVC reduced wholesale prices for some products in July 2014, and UPP

139

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 140 of 178 Page|D 44020

decreased wholesale prices for 66% consumers)); Doc. S-537 at 183
(Cremieux Report Exs. 32-34 (data charts based upon National Vision, lnc.
Data illustrating median price per month of three JJVC lenses showing
fluctuations in prices in relation to UPPs); (Doc. S-537 at 153 (Cremieux
Report Ex. 19 (chart using Luxottica Data showing retail price drop when
UPP implemented for JJVC Acuvue Oasys with Hydraclear (24-pack));
Doc. S-541-25 at 15, 20 (Felson Dep. at 54-55, 73 (class representative
plaintiff paid 848 less for JJVC Acuvue lenses in 2015 than in 2013, noting
an insurance reimbursement and that ECP offered him a discount)). In this
regard, Defendants assert that in some instances "“manufacturer rebates
brought the price paid below the UPP price for the product purchased.”
(Doc. S-540 at 41 (citing Doc. S-541-24 at 28 (Mazzarella Dep. a`t 105-06
(plaintiff testifying about a $100 rebate on Bausch & Lomb lenses that
covered out of pocket costs); (Doc. S-537 at 31 (Cremieux Report 11 57
(discussing CooperVision rebates on products subject to a UPP covering
more than 60,000 purchases of two conduct lens products subject to a
UPP)); (Doc. 541-8 at 8 (Seshadri Decl. 11 13 (discussing CooperVision
rebates on UPP products)); (Docs. S-541-29 at 3-4, S-54l -30, S-541-32 and
541-33 (Alcon rebate information for customers)). Retailers and ECPs
also offered rebates and discounts on UPP-covered contact lens products
(Doc. S-540 at 42 (citing Doc. S-537 at 74 (Cremieux Report 11 166
(reporting that Target offered a $10 discount on the purchase of JJVC l-
Day Acuvue TruEye (90 Pack) which would have resulted in a price of
$81.74 per box, below the UPP price of $82.50)); Doc. S-537 at 75-76
(Cremieux Report 11 168 (reporting that 1-800 Contacts offered new
customers discounts of $20 for $150 in contact lens purchases and 845 for
$200 worth of purchases)).

Defendants cite to the high number of retailers and ECPs involved as a reason why they

contend that Plaintiffs are unable to establish impact on a classwide basis

t

The Manufacturer Defendants design and make contact lenses
Dozens of distributors of contact lenses buy contact lenses from
manufacturers and sell to ECP/retailers More than 50,000 ECPs (of whom
approximately 35,000 are in independent practice (“iECPs”)), prescribe
contact lenses and, together with retailers sell contact lenses to more than
40 million consumers

(Docs. 505 at 19; S-540 at 19) (citing (Doc. S-537 at 15, 37 (Cremieux Report 1111 31, 70-71)).

Defendants contend that each ECP and retailer set its own prices, independently and regardless of the

140

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 141 of 178 Page|D 44021

UPPs. As support, Defendants cite to retailers who sold various models of contact lenses at prices
below the UPP. (Docs. 505 at 26-27; S-540 at 26-27 (citing Doc.‘S-537 at 149, 166-71 (Cremieux
Report Exs. 17, 27A, 27B, 27C))); (Le_alsp Doc S-54O at 36-37 (citing testimony of ECPs)).
Defendants assert that Plaintiffs’ experts fail to establish common impact on a classwide basis
and that their reports do not satisfy the “rigorous standards of Daubert” that apply to Plaintiffs’ Motion
for Class Certification. (Docs. 505 at 44; S-541 at 44). (D Docs. 505 at 45-51; S-540 at 45-51
(Defendants’ criticisms of Dr. Williams’ regression analysis); (Docs. 505 at 51-52; S-54O at 51-52
(characterizing Dr. Solow as “merely a human ‘highlighter,”’ providing “a voice to describe
documents produced in this litigation,” which is insufficient to make an evidentiary showing that

impact can be proven on a classwide basis using a common body of evidence)).

Defendants argue that:

Williams purports to compare actual prices to hypothetical prices that he
estimates using a “before-during” method for both the alleged horizontal
and vertical agreements . . . On the basis of that analysis, Williams
concludes that prices in various channels were higher for products subject
to a UPP than they would have been in a hypothetical “but-for” world
without the UPPs

(Doc. S-540 at 44 (citing Doc. S-406 (Williams Report 1111 7-8, 10-11, 21-41))). They argue that Dr.
Williams undermines Plaintiffs’ Motion for Class Certification because he “relies primarily on non-
transactional data as opposed to actual prices paid by the majority,of contact lens purchasers and
employs a regression that uses false comparisons, adopts misleading and impermissible averaging
techniques and produces false positives and internally inconsistent results” (Docs. 505 at 18; S-540 at
18); (Le_al§ Doc. S-540 at 45-46 (citing Doc. S-541-34 at 47, 55 (Williams Dep. at 181-82, 214);

Doc. S-406 at 46 (Williams Table 12) (focusing on his conclusion that a consumer who paid less than

141

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 142 of 178 Page|D 44022

the UPP price for a contact lens through 1-800-Contacts was nevertheless injured, testifying that “the
impact of the UPP policy was to cause the prices sold by 1-800-Contacts to be . . . 5 percent to 3.4
percent higher than they otherwise would have been.”))); (Doc. S-540 at 46 (citing Doc. S-538 at 14,
19, 46 (Snyder Report1]11 25, 35, 97)). Defendants also criticize Dr. Williams’ price comparisons,
arguing that the Alcon, B&L and CV UPPs were all placed on new products where there were no
“before” prices to compare the post-UPP price to, and that Dr'. Williams compared the new products
with the UPPs to older dissimilar products, without taking into account differences and improvements
in the newer products with the UPPS which were expected to sell at a premium to refiect their increase
in value. (Doc. S-540 at 47). Both of Defendants’ experts Drs. Snyder and Cremieux, testified that
impact and damages cannot be established by common proof.
iii. Plaintiffs’ Reply

Plaintiffs respond that class members “need not buy identical products at identical prices on
identical terms in order to prevail in an antitrust class case.” (Docs. 611 at 10; S-649 at 10 (citing
Delta/AirTran Baggage Fee, 317 F.R.D. at 682)). They argue that the evidence establishes that UPPs
increased contact lens base prices, (Doc. S-649 at 11 (citing Doc. S-66l-l45 at 3 (Chavez Dep. at 10
(testifying Manufacturer Defendants would “indicate to us [Costco] what we had to sell the
merchandise for”); Doc. S-66l-128 at 5 (Angelini Dep. at 86 (JJVC had the expectation that more than
50 percent of the prices “would tend to gravitate around the UPP price”); Doc. S-661-134 at 3
(McKenna Dep. at 62 (“I believe that all the customers understood that there was a UPP in place and

that they could not charge - if they wanted to keep supply they would not charge below $60 on retail

basis.”)).

142

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 143 of 178 Page|D 44023

Notwithstanding individual ECP testimony that they did not “conspire” with the Manufacturer
Defendants to set prices at the UPP level, Plaintiffs argue that ECP’s testified “they were all aware of .
UPPs and, regardless of whether they specifically admit UPP pricing, the UPP affected their contact
lens prices,” demonstrating the “pervasive effect of UPPs.” (Doc. S-649 at 13 (citing (Doc. S-649-2
at 2-3 (Appendix B summarizing the testimony of 12 ECP’s as follows: (Doc. S-541-1 at 3 (Chang
Decl. 11 7 (set retail prices based on a number of factors including "‘the wholesale cost of contact lenses,
and competitor’s’ retail pricing. UPP plays a role in my determination as to how to price contact
lenses because if the minimum UPP price is not met, then my account with the manufacturer would
terminate.")); Doc. S-541-2 at 3 (Gray Decl. 11 12 (since 2013, the policy was “to price contact lenses
competitively by reference to the prices charged by l-800-Contacfs.”)); Doc. S-66l-142 at 3 (Huynh
Dep. at 29 (set price “close to being the same” as the ABB Profit Advisor suggested price for private
practitioners)); Doc. 541-36 at 1 1 (Kikunaga Dep. at 37 (discussed with patients that under the UPPs,
“the contact lenses are X price per box and that they are pretty much standardized amongst all -
anywhere you buy them”)); Doc, S-661-139 at 3-5 (Mason Dep. at 43, 49, 162 (decides prices by
matching the “1-800 list price,” and that it was his understanding that “1-800-Contacts couldn’t lower
their price for a UPP product lower than was listed in the UPP” and the patient would pay the same
price “no matter where they went.”)); Doc. S-661-140 at 3 (Prange Dep. at 86 (agrees that after UPP
was implemented, his pricing was “based off what the UPP price was.”)); Doc. S~541-7 at 3 (Ruder
Decl. 11 7 (stating that prices at clinic were “based on a number of factors including the wholesale cost .
of the contact lenses and competitors’ retail pricing§”)); Doc. 510-12 at (Sheldon Decl. 117 (stating that
while UPP was in effect on Alcon lenses, he “priced at the minimum retail price because l believed it

was a fair price for the lenses and because I wanted to be competitive in my pricing.”)); Doc. 541-10 at

143

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 144 of 178 Page|D 44024

3 (Sorkin Decl. 11 6 (while UPP’s “did not play a role in determining the prices that [he] set,” he “set
the price of contact lenses by taking a markup over the wholesale price, as well as by observing
competitive prices.”)); Doc. 541-l 1 at 3 (Sudarsky Decl. 1111 6-7 (retail prices were “based on a number
of factors including the online price of comparable lenses and my acquisition costs.”)); Doc. 661-141
at 3, 5 ('I`akeda Dep. at 55, 57 (factoring in rebates she tries to be ‘,‘competitive” with the chain stores
and would “look online to see what companies are charging.”)); Doc. 541-14 at 3 (Williams Decl. 11 6
(group set prices “based on its wholesale costs for the lenses and evaluating the prices charged by its

competitors.”))).

iv. Defendants’ `Sur-Reply

In their Sur-reply, Defendants argue that Plaintiffs’ experts Drs. Solow and Williams, failed to
review the deposition testimony of the named Plaintiffs and their ECPs, to rebut Defendants’ evidence ,
of individualized impact. (Docs. 674 at 12; S-681 at 12) (citing Doc. 682-9 (Solow Supplemental
Dep. testimony); DOC. S-682-10 (Williams Supp|emental Dep. testimony)). 'I`hey contend that the fact
that “even some of the named Plaintiffs paid nothing for their contact lenses underscores why a class
based on an ‘average’ overcharge regression model would include scores of people who were not
impacted and therefore have no cause of action.” (Docs. 674 at 13; S-681 at 13). Defendants’ also
criticize Plaintiffs’ experts’ opinions that rebates, discounts andinsurance payments “would have
remained the same” with or without the UPPs, without any evidentiary support. (Doc. S-681 at 16
(citing competing supplemental expert reports by Defendants’ experts); (Doc. S-685 at 18-19 (Supp.
Cremieux Report 1111 33-35 (“[T]here are many reasons why insurance, rebates and discounts would be
different in the but for world . . . [as] supported by economic theory, documents and testimony,”
noting that JJVC “introduced UPPs around the same time it lowered wholesale prices . . . [and] to

144

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 145 of 178 Page|D 44025

make their products more attractive both to consumers and ECPs, they also simplified their sales
practices eliminating some of the rebates and discounts.”). As to~.Plaintiffs’ citation to retailers’
testimony that they set prices based upon wholesale prices competitors’ prices, and profit markups
Defendants argue that following competitors’ prices is not actionable under antitrust laws. “That ECPs
may have conformed to a UPP. does not suffice to show the ‘conscious commitment to a common
scheme designed to achieve an unlawful objective’ required” for violation of antitrust laws (Docs.

674 at 14; S-681 at 14) (citing Monsanto, 465 U.S. at 764).
v. Discussion

In order to prevail on a Section l antitrust claim, a plaintiff must establish a “cognizable” or
“actual” injury “attributable to an antitrust violation,” along with “some approximation of damage.” L
'I`ruett Payne, 451 U.S. at 561-62. The “fact of injury” is also known as “antitrust impact.” _S@ M
Bird Body Co., 573 F.2d at 320. Establishing antitrust impact requires proof that “there is a causal
relation between the alleged antitrust violation and an injury” to the plaintiff. Constr. Aggregate
Transp' ., Inc. v. Florida Rock lndus., Inc., 710 F.2d 752, 782 (1 lth Cir. 1983). “Antitrust impact is

established in this type of case if Defendants’ activities had the effect of stabilizing prices above
competitive levels.” n re Polypropylene Camet Antitrust Litig., 996 F. Supp. 18, 22 (N.D. Ga. 1997).
“ln an overcharge case, impact is shown through proof that: (1) Defendants charged more than

they would have but-for their antitrust violation; and (2) class members made some purchases at the

illegally inflated or stabilized price.” Terazosin Hydrochloride, 220 F.R.D. at 696 (citing l-lanover

 

Shoe, 392 U.S. at 489 and Blue Bird Body Co., 573 F.2d at 324). “[O]ne way of demonstrating

predominance is to show that there is a common method for proving that the class plaintiffs paid

145

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 146 of 178 Page|D 44026

higher actual prices than in the but-for world, such as using an econometric regression model
incorporating a variety of factors to demonstrate that a conspiracy variable was at work during the
class period, raising prices above the ‘but-for’ level for all plaintiffs.” Ethylene Propylene Diene

Monomer (EPDM 1, 256 F.R.D. at 88.

Rebates, discounts and insurance payments do not defeat predominance as to impact. Dr.

Solow opines that:

A properly defined “but for” world is one in which all aspects of the actual
world remain unchanged except for the effects caused by the restraint of
trade at issue. Defendants’ experts misapprehend the correct definition of
the ‘but for world, which leads them to focus mistakenly on insurance
reimbursements rebates and discounts, all of which would have remained
unchanged in the ‘but for’ world.” . . . [T]here is no evidence that UPPs
caused changes in the discounting practices of individual ECPs or intemet
retailers

(Doc. S-650 at 4, 12 (Solow Supp. Report 1111 4(b), 21)); (see also Docs. S-651 at 57 (Williams Supp.
Report 11 98 (“Plaintiffs have not asserted that insurance payments rebates, or discounts are ‘harmful
acts.’ Thus, insurance payments rebates, and discounts are the same in the but-for world as they are in
the actual world.”))). Defendants’ contention that discounts rebates and insurance reimbursements
defeat Plaintiffs’ ability to prove antitrust impact with evidence common to all putative class members
is not supported by the evidence. Defendants cite to no evidence that the discounts, rebates and in
insurance payments were in anyway related to Defendants’ conduct giving rise to the UPPs, or that
UPPs caused changes in insurance reimbursements or the discounting practices of the Manufacturer
Defendants, individual ECPs, or intemet retailers Thus, Dr. Williams’ treatment of these discounts,
rebates and insurance payments as remaining constant in the “but for” world absent Defendants’

conduct is not disproven. That JJVC enacted UPPs and then discontinued its discounts in an effort to

146

Case 3:15'-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 147 of 178 Page|D 44027.

“simplify” pricing does not put the reductions in pricing into the mix to negate the impact of the

alleged illegal conduct complained about by Plaintiffs

Whether in some circumstances a putative Plaintiff’s contact lens purchase resulted in no out-
of-pocket economic loss while UPPs were in place, _be it from rebates, discounts, insurance
payments or a retailer who affirmatively did overruled the UPP requirement and priced below it - does
not defeat class certification. In this circumstance, Defendants’ classwide practice of allegedly
conspiring to adopt UPPs to artificially constrain certain contact lens prices, if proven, is a common
question of fact that predominates over the exact circumstances of each putative plaintiffs individual
purchase. A rebate, discount or insurance payment does not necessarily negate the impact of the
alleged conspiracy. w Delta/AirTran Baggage Fee, 317 F.R.D. at 687 (“Whether any class members
were reimbursed for any part of a baggage fee-i.e., whether they were able to pass on some portion of
the alleged antitrust overcharge_is legally irrelevant and therefore will not lead to a situation in which

individual questions of antitrust injury will dominate over common ones.”).

Defendants’ expert also contends that Plaintiffs cannot establish classwide impact because
“[t]here are dozens of differentiated lenses produced by a variety of manufacturers for [multiple] . . .
corrective needs,” differing in “many” dimensions and innovations to meet the varied needs of
patients.. (Doc. S-537 at 21-33 (Cremieux Report 111143-61) (detailing examples of different product
innovations by Defendant Manufacturers)). Dr, Solow responds that the contact lens market is a

homogeneous commodity:

The wholesale market is highly concentrated with the defendants
controlling a large share of production. Disposable contact lenses are
largely homogeneous across producers and there is little opportunity for
consumers to substitute other products in response to higher prices for their

147

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 148 of 178 Page|D 44028

contact lenses There are significant barriers to entry, meaning that
successful collusion would not be undermined by lost sales to producers of
other products or new entrants

(Docs. 397 at 39; S-405 at 39 (Solow Report 11 67); see also § at 24 (Solow Report 11 39 (discussing

 

factors that tend to make a market more favorable to effective collusion)). Given the unique structure
of the contact lens market, Defendants’ argument that the contact lens market is highly differentiated
and that a common impact from Defendants’ alleged conduct cannot be established is unavailing
Even recognizing Defendants’ argument that product differentiation precludes common impact,
“variations in products and complexities in a distribution chain do not preclude an estimation of

whether an overcharge impacted end purchasers” n re TFT-LCD 1Flat Panel} Antitrust Litig., 267

F.R'.D. 583, 603 (N.D. Cal. 2010), amended in part, No. M 07-1827 SI, 2011 WL 3268649 (N.D. Cal.

July 28, 2011).

“[T]he presence of individualized damages cannot, by itself`, defeat class certification under

Rule 23(b)(3).” Lega v. Medline Indus., Inc., 716 F.3d 510, 514 (9th Cir. 2013).

Proving damages proves injury because damages necessarily indicate that
the plaintiff has been impacted or injured by the antitrust violation; the
converse, however, is not necessarily true. That is it is possible for a
plaintiff to suffer antitrust injury-in-fact and yet have no damages because
it has taken steps to mitigate the actual price paid through rebates,
discounts, and other non-price factors such as lowered shipping costs
technical services or any other type of purchase incentive. By expending
resources to negotiate down from the supracompetive prices established by
the cartel, plaintiffs who have suffered no damages may still have suffered
an injury-in-fact from the antitrust conspiracy. The fact that a plaintiff may
have successfiilly employed bargaining power to fend off the eject of the
conspiratorial practices does not mean that it has not been put in a worse
position but-for the conspiracy.

Ethylene Propylene Diene Monomer (EPDM), 256 F.R.D. at 88-89; see also In re Urethane _Antitrust

 

148

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 149 of 178 Page|D 44029

Ljp&, 251 F.R.D. 629, 638 (D. Kan. 2008) (“[E]vidence of a standardized pricing structure, which (in
light of the alleged conspiracy) presumably establishes an artificially inflated baseline from which any
individualized negotiations would proceed, provides generalized proof of class-wide impact.”); _IM
Urethane Antitrust Litig. (“Urethane I, Polyester Polyol”), 237 F.R.D. 440, 450-51 (D. Kan. 2006)
(accepting the plaintiffs’ expert’s structural analysis of the urethane market and opinion that price lists
can be used as proof of common impact; “conspiratorial behavior elevates list prices and list prices
serve as a reference or benchmark for pricing or pricing negotiations”); Fears v. Wilhelmina Model
Agency, Inc., No. 02 Civ-4911 I-IB, 2003 WL 21659373, at *6 (S.D.N.Y.2003) (noting that, even if the
plaintiffs had been able to negotiate for a lower commission rate with the defendant modeling
agencies they were nonetheless impacted by the conspiracy because those negotiations still began at
the “artificially elevated rate” established by the cartel); In re Indus. Diamonds Antitrust Litig., 167
F.R.D. 374, 383 (S.D.N.Y.1996) (noting that “[t]he theory that underlies these decisions is, of course,
that the negotiated transaction prices would have been lower if the starting point for negotiations had
been list prices set in a competitive market. Hence, if a plaintiff proves that the alleged conspiracy
resulted in artificially inflated list prices, a jury could reasonably conclude that each purchaser who
negotiated an individual price suffered some injury”). “Neither a variety of prices nor negotiated
prices is an impediment to class certification if it appears that plaintiffs may be able to prove at trial

that . . . the price range was affected generally.” n re NASDAQ Market-Makers Antitrust Litig., 169
F.R.D. 493, 523 (S.D.N.Y.l996).

Plaintiffs’ damages model must establish “that damages are capable of measurement on a

classwide basis” to show Rule 23(b)(3) predominance, and questions of individual damage

 

calculations cannot overwhelm questions common to the class Comcast, 569 U.S. at 34. Here,

149

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 150 of 178 Page|D 44030

Plaintiffs’ damages model for class-wide damages proffered through the expert testimony of Dr.
Williams, is sufficient to meet Plaintiffs’ burden of establishing predominance of impact. Dr.
Williams utilized the “before and alier” “but for” regression analysis to calculate the impact of the
UPPs, As set forth above, courts have accepted this regression analysis in antitrust class actions §;g._,
Kleen Prods., 306 F.R.D. at 602 (“Multiple regression analysis is common in antitrust cases where the
plaintiffs use it to show that an alleged ‘conspiracy’ has a statistically significant impact on the
dependent variable - usually price.” (citing Rubinfeld, Reference Guide on Multiple Regression 305-
07)); Terazosin Hydrochloride, 220 F.R.D. at 699 (“These economic methods are widely accepted and
have been used in numerous other antitrust class actions.” (citing cases)). Dr. Williams’ use of
averaging of aggregate data as a part of his regression analysis is an appropriate statistical tool used to
“average out” idiosyncratic outliers The rationale cited by the court in Static Access (SRAM 1, s_um_a,

is persuasive in this regard:

The damages question for trial is presumably not about whether a specific
. . . price increase found its way through the distribution chain and resulted
in an increase in the price paid by a specific class member. Rather, the
question is how a series of [defendant’s] price increases and/or a series of
[defendant’s] failures to reduce prices, impacted the price each consumer
paid.

Static Access (SRAML, 264 F.R.D. at 614 (emphasis added) (quoting Gordon v. Microsoft Corp., No.

MC 00-5994, 2003 WL 23105550, at *3 (D. Minn. Dec. 15, 2003)); see also § at 606, 614 (certifying

 

indirect purchasers’ national injunctive relief class action alleging defendants who possessed 60-70%
of the market share of total product sales conspired to fix and maintain artificially high prices during a
10-year period, finding that “the use of averaged and aggregated data is not fatal to [indirect

purchasers] Plaintiffs’ econometric models.”). `

150

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 151 of 178 Page|D 44031

Defendants’ criticism that Dr. Williams regression methodology lacks precision and is based
upon flawed underlying assumptions is not sufficient to defeat class certification, At the class
certification stage, the Court need not resolve which expert testimony and approach-that proffered by
the Plaintiffs or by the Defendants-“is best suited to the particularities of [the] case.” Terazosin
Hydrochloride, 220 F.R.D. at 699. “It is sufficient to note at this stage that there are methodologies
available, and that Rule 23(c)(1) and (d) allow ample flexibility to deal with the individual damages
issues that may develop.” § (quotations and citation omitted). The Court is charged with making a

“rigorous” screening of expert evidence when certifying a class to ensure that the Plaintiffs’ damages

 

model seeks to prove damages that flow from the harm alleged. Kleen Prods. 306 F.R.D. at 602

(citing Comcast, 133 S. Ct. at 1435).

 

“[I]ndividualized damages calculations are insufficient to foreclose the possibility of class
certification, especially when, as here, the central liability question is so clearly common to each class

member.” Carriuolo 823 F.3d at 988. ln Carriuolo, the Eleventh Circuit observed that:

 

Rule 23 permits a class action when “the court finds that the questions of
law or fact common to class members predominate over any questions
affecting only individual members.” Fed. R. Civ. P. 23(b)(3). Nothing in
this Rule requires plaintiffs to prove predominance separately as to both
liability and damages . . . [The Supreme Court in] Comcast simply requires
that “any model supporting a plaintiffs damages case must be consistent
with its liability case.” '

 

§ (quoting Comcast, 569 U.S. at 35); see also Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1 136

 

 

(9th Cir. 2016) (“[E]ven a well-defined class may inevitably contain some individuals who have

suffered no harm as a result of a defendant’s unlawful conduct.”);'Neale v. Volvo Cars of N. Am.

 

LLQ, 794 F.3d 353, 375 (3d Cir. 2015) (“[I]ndividual damages calculations do not preclude class

151

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 152 of 178 Page|D 44032

certification under Rule 23(b)(3).” (citation omitted)); Roach v. 'I`.L. Cannon Cog., 778 F.3d 401 , 407

(2d Cir. 2015) (“Comcast held that a model for determining classwide damages relied upon to certify a

 

class under Rule 23(b)(3) must actually measure damages that result from the class’s asserted theory of
injury; but the Court did not hold that proponents of class certification must rely upon a classwide

damages model to demonstrate predominance.”); Nexium, 777 F.3d at 21 (stating that post-Comcast,

 

“the Supreme Court . . . and the circuits in other cases have made clear that the need for some
individualized determinations at the liability and damages stage does not defeat class certification”);
Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 823 (7th Cir. 2012) (“[S]ome class
members’ claims will fail on the merits if and when damages are decided, a fact generally irrelevant to
the district court’s decision on class certification.”); In re Deepwater Horizon, 739 F.3d 790, 815 (5th

Cir. 2014) (rejecting defendants’ argument that Comcast requires that class certification be denied

 

“where the class members’ damages are not susceptible to a formula for classwide measurement . . .

Comcast held that a district court errs by premising its Rule 23(b)(3) decision on a formula for

 

classwide measurement of damages whenever the damages measured by that formula are incompatible
with the class action’s theory of liability.”). “[T]he district court i's well situated to winnow out those
non-inj ured members at the damages phase of the litigation, or to refine the class definition.” M,
835 F.3d at l 137 (citing Newberg on Class Actions § 2:3). “[P]ursuant to Rule 23, the court’s task at

d certification is to ensure that the class is not defined so broadly as to include au great number of
members who for some reason could not have been harmed by the defendant’s allegedly unlawful
conduct.” §, 835 at 1138 (quoting Newberg on Class Actions § 2:3).7 Plaintiffs’ proposed putative
classes include only consumers who purchased contact lens brands for which the Manufacturer

Defendants had adopted UPPs, Pursuant to Plaintiffs’ theory, each and every putative plaintiff that

152

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 153 of 178 Page|D 44033

meets this class definition could have been harmed. Dr. Williams opines that nearly all putative
Plaintiffs experienced at least one overcharge transaction during the damages period, (Doc. S-723 at

13 (Williams 2d Supp. Decl.1111 19, 20)).

This is not to say that individual damages issues will not arise. But the individualized damages
questions have not been shown to be so complex and denser fact specific as to preclude Rule 23(b)(3)
certification. w BrM, 817 F.3d at 1240; Columbus DgMall & lnsulation, lnc. v. Masco CoQ.,
No. 1:04-CV-3066-JEC, 2009 WL 856306, at *10 (N.D. Ga. Feb.`9, 2009). Moreover, the
individualized damages questions that may arise here do not implicate individualized questions

regarding liability. Brown, 817 F.3d at 1240. Defendants have failed to establish how class-wide

 

adjudication of any antitrust liability on the part of Manufacturer Defendants and ABB and its class
wide impact will be subsumed in or overwhelmed by an individualized damages inquiry. _Sg

Carriuolo, 823 F.3d at 989; see also In re Urethane Antitrust Litig., 768 F.3d at 1254 (“Under the

 

prevailing view, price-fixing affects all market participants creating an inference of class-wide impact

even when prices are individually negotiated.” (citing cases)).

Additionally, “[e]ven if the damages determination does ultimately necessitate individualized
calculations,” the question of class certification can be revisited if the facts develop otherwise such that

separate damages determinations predominate, Carriuolo, 823 F.3d at 988.

[T]he certification of a class is always provisional in nature until the final
resolution of the case. w Fed. R. Civ. P. 23(c)(1)(C) (permitting
amendment of a certification order at any time prior to judgment). As we
have explained, the power of the district court to alter or amend class
certification orders at any time prior to a decision on the merits “is critical,
because the scope and contour of a class may change radically as discovery
progresses and more information is gathered about the nature of the
putative class members’ claims.”

153

Case'3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 154 of 178 Page|D 44034

§ (quoting Prado-Steiman, 221 F.3d at 1273).

“[T]he reliability of the means of proving classwide impact frequently factors into the
predominance determination in antitrust class actions.” MIMM
Lg=, 292 F. Supp. 3d 14, 42 (D.D.C. 2017) (citation omitted), appeal filed No. 18-7010 (U.S. Jan. 23,
2018). The Court has determined that Plaintiffs’ expert, Dr. Williams’ multiple regression model is a
reliable method for establishing classwide antitrust impact caused by Defendants’ alleged illegal
conduct. “At class certification, the _Court must rule upon the conclusions generated by the principles
and methodology, . . . to the extent that they are relevant to determining whether plaintiffs have
satisfied Rule 23(b).” Rail Freight, 292 F. Supp. 3d at 43 (citations omitted). “Rule 23 also requires
‘the Court to consider questions beyond the reliability’ of expert testimony, such as whether the expert
testimony is sufficient to demonstrate ‘common impact or that there is a reliable means of proving
damages on a classwide basis.”’ § (quoting In re Processed Egg Prods. Antitrust Litig., 81 F. Supp.

3d ar417).

Addressing Defendants’ argument that the Court must resolve the “battle of the experts”
between the conflicting opinions of Defendants’ experts Dr. Snyder and Dr. Cremieux and Plaintiffs’
expert Dr. Williams, the Court turns to the recent decision in Navelski v. Int’l Paper Co., 261 F. Supp.
3d 1212 (N.D. Fla. 2017). There; the court declined to resolve the “battle of the experts” at the class
certification stage, finding that the predominance requirement for class certification was satisfied,

despite the experts’ disagreement regarding causation. ln doing so, the court stated that

While a district court’s class certification analysis “may entail some overlap
with the merits of the plaintiffls’] underlying claim, Rule 23 grants courts
no license to engage in free-ranging merits inquiries at the certification
stage.” Amgen, 568 U.S. at 466 (citations omitted). Rather, “[m]erits

154

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 155 of 178 Page|D 44035

questions may be considered to the extent - but only to the extent - that they
are relevant to determining whether the Rule 23 prerequisites for class
certification are satisfied.”§, guoted in Brown v. Electrolux Home Prods.,
817 F.3d at 1234; see also Valley Drug Co. v. Geneva Pharms.l Inc., 350
F.3d 1181, 1187, 1188 n. 15 (l lth Cir. 2003) (“Although the trial court
should not determine the merits of the plaintiffs’ claim at the class
certification stage, the trial court can and should consider the merits of the
case to the degree necessary to determine Whether the requirements of Rule
23 will be satisfied.”).

 

Navelski,, 261 F. Supp. 3d at 1215-16. The court in Navelski found that'the conflicting expert reports
regarding whether dam failure caused flooding was not material to the question of whether Rule 23
predominance requirements were satisfied, observing that the dispositive question for Rule 23
purposes is whether predominance presents a common question susceptible to generalized classwide
pro~of`. § at 1216 (citing Tyson Foods 136 S. Ct. 1036, 1045). ln Navelski, the competing experts
both agreed that the causation question regarding the collapsed dam and flooding claims could be
proven or disproven on a classwide basis and was susceptible to generalized classwide proof and
common questions predominated; the respective experts were in conflict related to the merits and the
court determined that it was unnecessary to resolve the conflict in order to certify a class with respect

to causation. § at 1217.

t

Here, Defendants contend that there is “no class-wide method for determining whether
someone was impacted by the existence of UPPs and averages cannot accurately answer the question
for any member of the putative class” (Docs. 693 at 5; S-720 at 5). Defendants base their argument
on their experts who opine that the impact of Defendants’ UPPs is not susceptible to classwide proof,
(w Doc. S-538 at 44 (Snyder Report 11 92 n.56 (“By conducting these [regression] analyses I am not
endorsing the use of regression analyses as a common method of proof in this litigation.”)); Doc. S-
684 at 35-36 (Snyder Sur-Reply Report11 79 (stating that he does not “advocate” the regression

155

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 156 of 178 Page|D 44036

approach.)); Doc. S-722 at 17 (Dr. Snyder states that he is “not offering any regression results that
would serve as a basis for me to offer conclusions about injury.” (citing Doc. 716-13 (unredacted copy
not filed)))). Restated, Defendants argue that there can be no nationwide class action arising out of
their alleged agreement to set minimum prices for consumers because the variables involved and the

impact of the alleged conspiracy is so vast.

Plaintiffs estimate that the proposed class will “number in the tens of millions.” (Docs. 396 at
20; S-404 at 20 (citing Doc. S-405 at 12 (Solow Report 11 19)). Dr. Williams has offered a viable
solution to the problem by conducting a multiple regression analysis, a well accepted statistical
approach, which plots the average movement of prices of contact lenses for which UPPs were adopted.
He bases his averages on sufficient data, which he has supplemented as more becomes available to him

through the ongoing discovery process

Defendants’ experts expose what they contend are flaws undermining Dr. Williams’ multiple
regression analysis Dr. Williams responds to the criticisms and provides extensive support for his h
analysis of classwide impact. As more data has become available, Dr. Williams has further refined his
opinion, using the same methodology and reaching a consistent result. The “battle” or disagreement
between Plaintiffs’ expert Dr. Williams and Defendants’ experts is over whether a multiple regression
analysis can by employed to calculate impact of the Defendants’ UPPs on a classwide basis in order to
satisfy the Rule 23(b) predominance requirement. In response to Dr. Williams’ later “customer level”
analysis, Defendants’ expert Dr. Snyder characterizes Dr. Williams’ multiple regression analysis as a
“higth non-standard method of evaluating impact.” (Doc. S-684 at 25 (Snyder 2d Supp. Report
n.48)). To the extent that the Defendants’ experts opinions disagree with Dr. Williams on the
question of whether Dr. Williams’ multiple regression analysis represents generalized classwide proof

156

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 157 of 178 Page|D 44037

of impact, satisfying the Rule 23 predominance requirement, the Court resolves the conflict between
Defendants’ experts and Dr. Williams in favor of Plaintiffs Dr. Williams’ expert Reports and
subsequent Declarations satisfy the rigorous Daubert requirements and are considered by the Court as
evidence in support of Plaintiffs’ Motion for Class Certification. ‘ln so doing, the Court does not
reject the opinions of Drs. Snyder and Cremieux out of hand, The issues they cite, and the alleged
weaknesses and flaws in Dr. Williams’ opinions while not dispelling the Court’s determination that
Dr. Williams’ multiple regression analysis may be considered at thisjuncture as generalized common
proof of classwide impact and Rule 23 predominance, do raise legitimate questions that are the meat of
rigorous cross examination and resolution by the ultimate factfinder on the merits Indeed, while
providing Plaintiffs a mechanism and evidence for establishing that Defendants’ alleged conduct
resulted in generalized common impact and classwide harm in the form of an average percentage
overcharge, Dr. Williams’ multiple regression analysis has its limitations both brought on by
assumptions employed and selection of data and variables used by Dr. Williams in executing the
regression analysis, and by the fact that the average percentage overcharge does not capture each
individual consumer experience when purchasing a UfP-covered contact lens However, a large
average overcharge makes it more likely than not that classwide impact occurred. §§§ MI-_LQ
(Flat Pane11 Antitrust Litig., MDL No. 1827, No. M 07-1827 SI, 2012 WL 555090, at *3, 5 (N.D. Cal.

Feb. 21, 2012).

Upon rigorous analysis and review of the parties’ submissions and evidentiary record, the
Court determines that Plaintiffs have satisfied the predominance requirement of Rule 23(b)(3) based

on competent evidence common to the class

2) saw
157

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 158 of 178 Page|D 44038

'I`he superiority requirement of Rule 23(b)(3) focuses “not on the convenience or burden of a
class action suit per se, but on the relative advantages of a class action suit over whatever other forms
of litigation might be realistically available to the plaintiffs.” May, 382 F.3d at 1269. The relevant
factors are: (a) the interest of members of the class in individually controlling the prosecution or
defense of separate actions; (b) the extent and nature of any litigation concerning the controversy
already commenced by or against members of the class; (c)_ the desirability or undesirability of
concentrating the litigation of the claims in the particular forum; and (d) the difficulties likely to be
encountered in the management of a class action. Fed. R. Civ. P. 23(b)(3)(A)-(D). “[T]he
predominance analysis . . . has a tremendous impact on the superiority analysis . . . forl the simple
reason that, the more common issues predominate over individual issues the more desirable a class

action lawsuit will be as a vehicle for adjudicating the plaintiffs’ claims.” Klay, 382 F.3d at 1269.

Plaintiffs argue that “because ‘there exist a large number of small or medium-sized claims
against Defendants which would make individual litigation economically infeasible, a class action is a
superior method of litigation.”’ (Docs. 396 at 33; S-404 at 33) (quoting In re Disposable Contact Lens
Lit_ig;, ~170 F.R.D. at 533). Plaintiffs assert that “[a] class action is likely the only viable option for
Class Members because, in light of the complexity and costs of antitrust litigation, individual cases
will be cost-prohibitive for most Class Members.” §; (see_alsg_ Docs. 61 1 at 28; S-649 at 28).
Plaintiffs argue that submission of a trial plan is not required to establish the superiority requirement.

(Docs. 611 at 29; S-649 at 29) (citing Vega, 564 F.3d at 1279 n.20).

Defendants respond that given that Plaintiffs assert a “series of vertical conspiracies stacked on
top of a horizontal conspiracy that involves (1) tens of thousands of supposed co-conspirators, each of
whose individual pricing methods requires examination, and (2) millions of consumers each of whose

158

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 159 of 178 Page.|D 44039

individual purchases requires examination, making the proposed class action is “unmanageable.”
(Docs. 505 at 15-16; S-450 at 15-16). Defendants argue that Plaintiffs have failed to propose a
feasible trial plan setting a course for trying the complex claims and defenses at issue. (Docs. 505 at
16, 54; S-54O at 16, 54 (citing _\fg_ga, 564 F.3d at 1279 n. 20 and Fed. R. Civ. P. 23 advisory committee
note to 2003 amendment)); M Docs. 674 at 23; S-681 at 23). Defendants contend that Plaintiffs’
horizontal claims cannot be tried in a single trial because of the need to resolve “countless individual
questions concerning issues such as standing and impact,” and the need to apply three bodies of law -
federal, Maryland and Califomia. § at 55. They argue that the vertical claims “would have to be
adjudicated separately to take account of the facts specific to the relevant Manufacturer Defendant’s
conduct.” § at 55-56 (citing ln re Fine Paper Antitrust Litig., 685 F.2d 810, 822 (3d Cir. 1982)
(granting class certification for horizontal antitrust conspiracy claims but denying class certification for
plaintiffs’ vertical claims because proof would vary, depending on the identity of the merchants from

whom plaintiffs made purchases)); (See also Docs. 674 at 24; S-681 at 24 (arguing that each vertical

 

class “would require separate trials.”).

Proceeding as a class action offers economies of time, effort and expense for the litigants and
for the Court, Multiple lawsuits brought`by thousands of purchasers of contact lenses in multiple
states ‘»‘would be costly, inefficient, and would burden the court system.” Terazosin Hydrochloride,
220 F.R.D. at 700. “Further, as to the consumer class members, the class action device is particularly
appropriate where, as here, it is necessary to ‘permit the plaintiffs .to pool claims which would be
uneconomical to litigate individually.”’ § (quoting Phillips Petroleum Co. v. Shutts, 472 U.S. 797,
809 (1985)). “The class action fills an essential role when the plaintiffs would not have the incentive

or resources to prosecute relatively small claims in individual suits leaving the defendant free from

159

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 160 of 178 Page|D 44040

legal accountability.” n re Checking Account Overdraft Litig., 307 F.R.D. 630, 649 (S.D. Fla. 2015);
see also e.g. Deposit Guar. Nat’l Bank of Jacksonl Miss v. Roper, 445 U.S. 326, 339 (1980) (“Where
it is not economically feasible to obtain relief within the traditional framework of a multiplicity of
small individual suits for damages aggrieved persons may be without any effective redress unless they
may employ the class-action device.”). This case is a clear example of the category of cases where the
individual members of the proposed class would lack incentive to pursue individual actions as the
possible recovery would likely be far outweighed by the expense of such action. Also, where, as here,
common issues predominate, it would be far more efficient to have the common issues raised by
Plaintiffs’ claims litigated in a single action, as opposed to thousands or more individual actions The
Court has determined that common issues predominate over individual issues balancing the
superiority requirement in favor of a class action over thousands of individual lawsuits The applicable
state bodies of law are not so divergent from federal antitrust law so as to preclude a single trial on all

three.

To be sure, management of the class action will present challenges but Defendants have failed
to suggest any superior altematives. Individual claims may be too small for a separate action by each
class member. “Because common questions of law and fact predominate, class-wide adjudication

appropriately conserves judicial resources and advances society’s interests in judicial efficiency,”

 

Carriuolo, 823 F.3d at 989 (citing Falcon, 457 U.S. at 155), and class treatment is superior to other
available methods for the fair and efficient adjudication of this controversy. The Court concludes that

the superiority requirement of Rule 23(b)(3) has been satisfied,

IV. Class Definition

160

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 161 of 178 Page|D 44041

~ The Eleventh Circuit requires a class definition to “contain[ ] objective criteria that allow for

class members to be identified in an administratively feasible way.” Karhu v. Vital Pharm. Inc., 621

 

F. App’x 945, 946 (1 lth Cir. 2015). lt appears that the administratively feasible way for Plaintiffs to
identify class putative class members is through self identification affidavits supported by receipts
banks or credit card statements §e_e_ M, 621 F. App’x at 948; Delta/AirTran Baggage Fee, 317
F.R.D. at 692. The business records of each putative plaintiffs ECP may also provide information as
to each putative plaintiffs contact lens purchases Identifying putative class members must be
ministerial in nature, and more administratively manageable than multiple individual lawsuits “The
Court is cognizant of the concerns raised by self-identification, but in a case such as this where the
charge at issue is so small that it is unlikely to induce fraudulent claims and class members can obtain
objective records with relative ease that would confirm their membership in the class those concerns
are minimized.” Delta/AirTran Baggage Fee, 317 F.R.D. at 692, Additionally, it is unclear whether
contact lens prescriptions and refills by product can be tracked through Defendant Manufacturer’s
business records and traced to individual consumers Plaintiffs will be required to support each
putative class member’s inclusion in the respective class with verifiable documentation to eliminate
the need for “a series of mini trials” as to the threshold issue of class membership, while at the same

time protecting the Defendants’ due process rights § Karhu, 621 F. App’x at 947-49. “[A]s the

 

process for submitting and confirming class members’ claims is further developed, the Court (and no
doubt Defendants) will remain vigilant that the process be structured in a manner to eliminate as much

of the uncertainty as possible.” Delta/AirTran Baggage Fee, 317 F.R.D. at 692.

The Court also approves of the creation of subclasses proposed by Plaintiffs to address

variations in state law. w Klay, 382 F.3d at 1262 (observing that “class certification is appropriate

161

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 162 of 178 Page|D 44042

where ‘variations [in state law] can be effectively managed through creation of a small number of
subclasses grouping the states that have similar legal doctrines”’ (citation omitted)). “[T]he Court
may certify multi-state classes even if different claims or issues are subject to different bodies of law
that are not the same in functional content but nonetheless present a limited number of patterns that the
court can manage by means of sub-classing.” Checking'Account Overdraft Litig., 307 F.R.D. at 652

(intemal quotation marks and citation omitted).

The Court determines that the following definitions provide objective criteria for ascertaining
who is a member of the class that is not unlimited, overly broad, open-ended or vague, and that

feasibly can be managed.
Horizontal Class: .

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by Alcon, JJVC, or
B&L from June 1, 2013 to the present (the “Class VPeriod”) for their own
use and not for resale, where the prices for such contact lenses were subject
to a “Unilateral Pricing Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded from the Class
are any purchases from 1-800C0ntacts of disposablé contact lenses subject
to B&L’s Unilateral Pricing Policy, where the purchase occurred on or after
July l, 2015. Also excluded from the Class are Defendants, their parent
companies, subsidiaries and affiliates, any coconspirators all governmental
entities, and any judges or justices assigned to hear any aspect of this
action.

The proposed Horizontal Class consists of the following subclasses:

(1) Mgland Subclass:

All persons and entities residing in Maryland who made retail purchases of
disposable contact lenses manufactured by Alcon, JJVC, or B&L from
June l, 2013 to the date the Court certifies the Class for their own use and
not for resale, where the prices for such contact lenses were subject to a

162

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 163 of '178 Page|D 44043

“Unilateral Pricing Policy” and the purchase occurred during the period

when the Unilateral Pricing Policy was in effect. Excluded from the Class

aeaypdasfml&n(htmdrhxdtmmhmsljmbwsdibhdhdngdmwpmmndmo
after July l, 2015. Also excluded from the Class are Defendants, their parent companies, subsidiaries and
affiliates, any coconspirators all governmental entities, and any judges orjustices assigned to hear any
aspect of this action.

(2) Califomia Subclass:

All persons and entities residing in Califomia who made retail purchases
of disposable contact lenses manufactured by Alcon, JJVC, or B&L from
June 1, 2013 to the date the Court certifies the Class for their own use and
not for resale, where the prices for such contact lenses were subject to a
“Unilateral Pricing Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded from the Class
are any purchases from 1-800 Contacts of disposable contact lenses subject
to B&L’s Unilateral Pricing Policy, where the purchase occurred on or after
July l, 2015. Also excluded from the Class are Defendants, their parent
companies, subsidiaries and affiliates, any coconspirators all governmental
entities, and any judges or justices assigned to hear any aspect of this
action.

Vertical Classes:
(1) 'l'he JJVC Class

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by JJVC from June 1,
2013 to the date the Court certifies the Class for their own use and not for
resale, where the prices for such contact lenses were subject to a “Unilateral
Pricing Policy” and the purchase occurred during the period when the
Unilateral Pricing Policy was in effect. Excluded from the Class are
Defendants, their parent companies subsidiaries, and affiliates, any co-
conspirators all governmental entities, and any judges, justices, or jurors
assigned to hear any aspect of this action. '

(2) The Alcon Class:

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by Alcon from June 1,
2013 to the date the Court certifies the Class for their own use and not for

163

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 164 of 178 Page|D 44044

resale, where the prices for such contact lenses were subject to a “Unilateral
Pricing Policy” and the purchase occurred during the period when the
Unilateral Pricing Policy was in effect. Excluded from the Class are
Defendants, their parent companies, subsidiaries, 'and affiliates, any co-
conspirators all governmental entities, and any judges, justices or jurors
assigned to hear any aspect of this action.

(3) 'I`he B&L Class:

All persons and entities residing in the United States who made retail
purchases of disposable contact lenses manufactured by B&L from June 1,
2013 to the date the Court certifies the Class for their own use and not for
resale, where the prices for such contact lenses were subject to a “Unilateral
Pricing Policy” and the purchase occurred during the period when the
Unilateral Pricing Policy was in effect. Excluded from the Class are any
purchases from 1-800 Contacts of disposable contact lenses subject to B&L’s
Unilateral Pricing Policy, where the purchase occurred on or after July l,
2015. Also excluded from the Class are Defendants,'their parent companies,
subsidiaries and affiliates, any co- conspirators all governmental entities, and
any judges or justices assigned to hear any aspect of this action.

_S_gg (Docs. 611-1; S-649-l); (Docs. 715 at 11; S-722 at ll).
V. Plaintiffs’ Motion for Sanctions

Two days before the evidentiary hearing-on July 30, 2018._Plaintiffs filed a motion seeking
sanctions for the alleged destruction of evidence. (Doc. 854).5 The motion alleges that Defendants
JJVC and Alcon had a duty to preserve and disclose a Facebook group called “UPP Violations,” which
was created and administered by Dr. Alan Glazier, an influential optometrist, sometime in 2014.

Plaintiffs allege that Defendants utilized the UPP Violations group to exchange non-public information

 

5 On September 26, 2018, the Court ordered the parties to submit a joint notice indicating their respective
positions on whether the Court may consider the Plaintiffs’ factual allegations regarding their motion as part of the
Court’s determination of Plaintiffs’ motion for class certification. (Doc. 894). The parties’ joint submission indicates
that the parties disagree on whether Plaintiffs’ factual allegations should be so considered. (Doc. 902). As the remainder
of this section indicates the Court has decided to take Plaintiffs’ motion under advisement

164

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 165 of 178 Page|D 44045

and enforce their UPPs Plaintiffs submitted evidence documenting that Defendants were aware of the
group and utilized the group as an informal means of enforcing their UPPs Plaintiffs suggest that this
evidence is consistent with their allegations of conspiracy. Although the Court has already decided to

grant class certification, information contained in the motion’s sealed exhibits revealed the following:

' That information concerning Costco’s noncompliance with JJVC’ s.
UPP was posted on the UPP Violations group and that JJVC was
aware that the information had been posted,on the group. (Doc.
854 Exs. 60, 62);

' That Dr. Glazier, through Facebook, encouraged Defendants to
address violations listed on the UPP Violations group and
described the relationship between the ODs and Defendants as a
“partnership.” (§ Ex. 52);

- That Dr. Glazier would “tag” Defendants to notify them when
violations had been posted to the UPP Violations group. (§ Ex.
53);

' That at least two JJVC employees were members of the UPP

Violations group, (Doc. 901 Exs.l-2), an_d encouraged other
employees to join. (Doc. 854 Ex. 56);

' That the existence of the UPP Violations group was discussed in
emails exchanged between Alcon employees (§ Ex. 36);

- That the existence of the UPP Violations group was discussed in
emails exchanged between CV employees (§ Ex. 73).

In October 2017, the Court ordered Dr. Glazier-who is not a party to this litigation-to
produce content from another Facebook group he created and administered called “ODs on Facebook.”
(Doc. 687). Plaintiffs allege that the ODs on Facebook group contained numerous references to the

UPP Violations group, which, Plaintiffs suggest, is when they first became aware of the second

165

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 166 of 178 Page|D 44046

Facebook group, Plaintiffs’ subsequent attempts to recover information from the UPP Violations

group revealed that the group had been deleted by Dr. Glazier during the pendency of this litigation.

Plaintiffs have provided evidence that at least two employees of JJVC were members of the
UPP Violations group, (Doc. 901 Exs.1-2), and that other JJVC employees were aware of the group’s
existence. (§ Ex. 20; Doc. 881 Exs. 10-11). Alcon acknowledges that a number of its sales
representatives had access to the group, but denies that any of the employees responsible for
implementing and enforcing its UPP were members of the group, or asked anyone with access to

monitor or post content within the group, (Doc. 886 at 5).6

In any case, Plaintiffs contend that the deletion of the UPP Violations’ contents which are not
recoverable, deprived Plaintiffs of “likely thousands of Facebook posts and comments” supporting
their present claims (Doc. 854 at 2). As a consequence, Plaintiffs request that the Court impose severe
sanctions on JJVC and Alcon in the form of “(1) an adverse presumption from the Court on class
certification and summary judgment; and (2) a mandatory adverse jury instruction at trial that the
content of the UPP Violations group was unfavorable to Defendants.r” (§). Plaintiffs also seek an
order compelling B&L and ABB to promptly disclose all employees who had access to the group. (§).

Defendants oppose the motion on various grounds

“[S]poliation is defined as the destruction of evidence or the significant and meaningful

alteration of a document or instrument.” Green LeafNurseg v. E.I. DuPont De Nemours & Co., 341

F.3d 1292, 1308 (1 lth Cir. 2003). Spoliation of electronically stored information (ESl) is now

 

6 Plaintiffs are not currently seeking sanctions against Defendants B&L and ABB, B&L denies that any of its
employees monitored, posted, or otherwise participated in the UPP Violations group, (Doc. 879). ABB avers that one
of its document custodians was a member of the group, but that his membership was unrelated to his employment (Doc.
882). Plaintiffs’ request the Court to order B&L and ABB to conduct further investigations into whether its employees
were members of the group,

166

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 167 of 178 Page|D 44047

governed by Federal Rule of Civil Procedure 37(e), which applies to all civil cases commenced alter
December l, 2015. w Wooden v. Barringer, No. 3:16-CV-446-MCR-GRJ, 2017 WL 5140518, at *3
(N.D. Fla. Nov. 6, 2017) (“[W]hen dealing with ESI, Federal Rule of Civil Procedure 37(e) now
governs a district court’s power to sanction a party for spoliation of electronically stored
information.”). As a consequence, Rule 37(e) “foreclose reliance ion inherent authority to . . .
determine when certain measures should be used.” § (quoting Fed. R. Civ. P. 37 Advisory

Committee’s Note (2015)).
The text of Rule 37 provides:

(e) lf electronically stored information that should have been
preserved in the anticipation or conduct of` litigation is lost because a party
failed to take reasonable steps to preserve it, and it cannot be restored or
replaced through additional discovery, the court:

(1) upon finding prejudice to another,party from loss
of the infonnation, may order measures no greater than
necessary to cure the prejudice; or

(2) only upon finding that the party acted with the
intent to deprive another party of the information’s use in
the litigation may: `

(A) presume that the lost information was
unfavorable to the party;

(B) instruct the jury that it may or must
presume the information was unfavorable to the

Pal't)’;
(C) dismiss the action or enter a default
judgment.

Fed. R. Civ. P. 37. 'l`hus, assuming sanctions are justified, the severity of the sanctions imposed are

determined by the spoliating party’s culpability in depriving its opponents of the information.

167

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 168 of 178 Page|D 44048

 

The Rule 37(e) determination is governed by a multi-step h analysis w Wooden, 2017 WL
5140518, at *5. The first step asks whether “there was a duty to ~preserve the data in issue.” § If the
Court determines that no such duty exists the analysis ends § at *7. Otherwise, the Court proceeds to
answer whether “reasonable steps [were] taken to avoid the loss of the data.” § at *5. Should the Court
conclude that reasonable steps were not taken, and if the lost data cannot be acquired through other means
of discovery, the Court must determine whether and to what extent` the loss of information prejudiced the
other party. § “If so, the Court may impose ‘measures no greater than necessary to cure the prejudice.’
” § (quoting Fed. R. Civ. P. 37(e)(l)). However, should the Court find that the data was lost “with the
intent to deprive another party of the information’s use in the litigation,” the Court may impose the harsher

sanctions delineated in Rule 37(e)(2).

Rule 37(e), however, “does not apply when information is lost before a duty to preserve arises.”

Fed. R. Civ. P. 37(e) Advisory Committee’s Note(2015); Wooden, 2017 WL 5140518, at *7 (“If the Court

 

finds [a party] . . . did not have a duty to preserve the evidence, the analysis ends.). Generally, a party’s
preservation duties attach only to evidence within that party’s possession, custody, or control. w m
v. Edelen, 76 F. Supp. 3d 1332, 1343 (N.D. Fla. 2015) (“For a spoliation sanction to apply, it is essential
that the evidence in question be within the party’s control, that is, the party actually destroyed or was privy
to the destruction of the evidence. Further, the party having control over the evidence must have an

obligation to preserve it at the time it was destroyed . . . .”).

A party may nonetheless “be in control of information that it does not own or physically possess.”

Selectica Inc. v. Novatus Inc., No. 6:13-CV-1708-ORL-40, 2015 WL l 125051, at *4 (M.D. Fla. Mar. 12,

 

2015). “Control has been construed broadly by the courts as the legal right, authority or practical ability

168

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 169 of 178 Page|D 44049

to obtain the materials sought on demand” § (quoting NASDAQ Market-Makers Antitrust Litigation,

169 F.R.D. 493, 530 (S.D.N.Y. 1996)) (internal quotation marks omitted).

At the outset, it is important to note that Plaintiffs do not dispute that Dr. Glazier created and
administered the UPP Violations group, controlled its membership, and ultimately deleted its contents
Moreover, Plaintiffs do not argue that JJVC’s retention of Dr. Glazier as a paid consultant established
JJVC’s control over the UPP Violations group. lnstead, Plaintiffs argue that because certain
employees of JJVC and Alcon were members of the UPP Violations group_or at least monitored the
group-their resultant access established in both Defendants the ‘fpractical ability” to control and

preserve the group’s contents

Plaintiffs primarily rely on the Selectica case for the contention that “when a party has access
to relevant evidence of Facebook, that evidence falls within that party’s ‘possession, custody, or
control’. . . .” (Doc. 854 at 18-19) (emphasis in original). However, Selectica’s articulation of the

“practical ability” test undermines the extraordinarily broad interpretation Plaintiffs advance here:

[Under the “practical ability” test] , a party might control a non-party based
upon their relationship The attorney-client relationship and the corporate
parent-subsidiary relationship are examples A pai‘ty may control a non-
party if there _is a contract empowering the party to obtain information from
the non-party. Control may also exist if it is customary in the industry for
the non-party to furnish the information to the party. On the other hand, if
extraordinary, unethical, or illegal means are required, then there is
no practical ability to obtain the information.

The employer-employee relationship is one that may result in an
employer party having the necessary control over information in the
possession of a non-party employee. “Relationships which evidence a legal
right of a party to obtain a document from nonparty include . . . an employer
from current employees.” Bleecker v. Standard Fire lns. Co. 130 F. Supp.
2d 726, 739 (E.D.N.C. 2000). This is consistent with the holdings in cases
discussing the control an employer may possess over former

 

169

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 170 of 178 Page|D 44050

employees S£` gg=, Export-Import Bank of the U.S. v. Asia Pqu & Paper
Co. Ltd., 233 F.R.D. 338, 341-42 (S.D.N.Y.2005) (“Analyzing

the practical ability of corporations to obtain work-related documents from
former employees courts insist that corporations at the very least, ask their
fortner employees to cooperate before asserting that they have
no control over documents in the former employees’ possession.”); In_re
Folding Carton Antitrust Litigation, 76 F.R.D. 420, 423 (N.D. Ill.1977) (“In
the meantime, we assume that, if defendants contact their former employees
who still receive compensation from them, they will secure the requested
documents and can produce them to plaintiffs.”).

 

§ at *5.

Thus, inherent in the “practical ability” test is some legal right of control over the information
possessed by a non-party_a right established by, for instance, the existence of an employer-employee
relationship, or a legal (e.g., a contractual) entitlement to the information possessed by the non-party.
ln other words “practical ability” means something more than the naked ability to “access”
infonnation, w Bleecker v. Std. Fire Ins. Co., 130 F. Supp. 2d 726, 739 (E.D.N.C. 2000) (stating, “in
order for material to be discoverable, [the] defendant must have some_type of legal right to the material

[the] plaintiff seeks to discover”).6

Thus, access attributable to membership in a closed Facebook group would not suffice to
confer Defendants a legal entitlement to information posted by non-party members within the group,

And other than membership access Plaintiffs fail to articulate any alternative basis from which the

 

6 Bleeker's interpretation of “practical ability” as encompassing a legal right to information in the possession
of a non-party has been reinforced by district courts within this Circuit. w g&, Siegmund v. Xuelian, No.
12-62539-C1V, 2016 WL 1359595, at *3 (S.D. Fla. Apr. 6, 2016) (“[E]ven under the most expansive interpretation of
‘contro|’, the ‘practical ability’ to demand production must be accompanied by a similar ability to enforce compliance
with that demand.” (quoting Klesch & Co. v. Libem( Media Com., 217 F.R.D. 517, 520 (D. Colo. 2003))); Mamani v.
De Lozada Sanchez Bustamante, No. 07-22459-C1V, 2017 WL 3456327, at *3 (S.D. Fla. Aug. 11, 2017) (“[The
plaintiff] can be compelled to produce only documents that he has the ‘legal right’ to obtain ‘upon demand’ with the
‘ability to enforce compliance with that demand.’ ”).

170

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 171 of 178 Page|D 44051

Court can conclude that any Defendant had the ability to control Dr. Glaizer, or otherwise enforce his

compliance with discovery demands7

lt is also critical to note that courts routinely “decline[] to compel production of documents in

y the hands of one party when the material is equally available to the other party from another source.”
S.E.C. v. Strauss, No. 09 CIV. 4150 RMB/HBP, 2009 WL 3459204, at *11 (S.D.N.Y. Oct. 28, 2009);
Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 138 (2d Cir. 2007) (stating, “We . . . think it
fairly obvious that a party also need not seek such documents from third parties if compulsory process

against the third parties is available to the party seeking the documents”); Valenzuela v. Smith 04 Civ.

 

0900, 2006 WL 403842 at *2 (E.D. Cal. Feb. 16, 2006) (“Defendants . . . will not be compelled to
produce documentsthat are equally available to plaintiff.”); Bleecker, 130 F. Supp. 2d at 738 (“When
information is readily attainable through a subpoena duces tecum, no compelling reason exists to

expand the definition of control.”); Blair v. Travelers Ins. Co. 9 I~`_.R.D. 99, 99 (W.D. Mo.l949)

 

(motion for production denied where “[n]early all the documents sought can be obtained by the

plaintiff as easily as they can be obtained by the defendant”).

Whether Plaintiffs were in fact aware of the UPP Violations group at the time they subpoenaed

Dr. Glazierin July of 20 l 6 is a matter of dispute. What is not in dispute, however, is that Plaintiffs

 

7 Plaintiffs cite a litany of cases for the proposition that “when a party has access to relevant evidence on
Facebook, that evidence falls within that party’s ‘possession, custody, or control’ and must be preserved and/or
produced.” (Doc. 854 at 19). Plaintiffs’ cases however, all involve the social media posts of persons who were a party
to the litigation. § Painter v. Atwood No. 2:12-CV-01215-JCM, 2014 WL 1089694, at *4 (D. Nev. Mar. 18, 2014)
(adverse inference granted in part where the plaintiff deleted Facebook posts and pictures created and maintained by the
plaintl_‘m; Howell v. Buckeye Ranch, lnc., No. 2:1 l-CV-1014, 2012 WL 5265170, at *2 (S.D. Ohio Oct. l, 2012)
(motion to compel production of relevant information contained within the plumth private social media accounts
granted); Higgins v. Koch Dev. Co;p., No. 3:1 l-CV-81-RLY-WGH, 2013 WL 3366278, at *3 (S.D. lnd. July 5, 2013)
(cornpe|ling plaintijfs to produce their own Facebook posts); Federico v. Lincoln Militag¢ Hous., LLC, 2014 U.S. Dist.
LEXlS 178943, * 18 (E.D. Va. Dec. 31, 2014) (motion for sanctions granted in part for the plainti s‘ failure to turn over
their own social media posts in timely manner).

 

171

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Paige 172 of 178 Page|D 44052

were aware, likely before the commencement of this litigation, that Dr. Glazier controlled information

that they believed was relevant to the case.8

That Plaintiffs were able to subpoena Dr. Glazier-and also obtain an order from this Court
enforcing that subpoena-reflects that Plaintiffs possessed sufficient means to procure the now-deleted
information for themselves The conclusion is only bolstered in considering that Judge Klindt’s
enforcement order explicitly noted Defendants’ lack of control over Dr. Glazier’s ODs on Facebook
group. (Dkt. 881-56 (stating, in regard to the ODs on Facebook group, “it does not appear that
Defendants have in their control the majority of the information Plaintiffs seek,” and “the information
is appropriately sought from Dr. Glazier, as the groups administrator”). As such, it would be
inappropriate to compel, much less sanction, Defendants for failing to preserve materials-materials
controlled by a non-party_that Plaintiffs had the ability to obtain themselves. w Bleecker, 130 F.
Supp. 2d at 738 (“When information is readily attainable'through a subpoena duces tecum, no

compelling reason exists to expand the definition of control.”).

Finally, Plaintiffs contend that subpoenas issued on Defendants between October 2014 and
May 2015 by New York’s Attomey General triggered preservation obligations with respect to
Plaintiffs. However, this argument-the “shifting duty” argument-has been considered and
uniformly rejected by district courts within the Eleventh Circuit. E ln re Delta/Air'l`ran Baggage Fee
Antitrust Litig., 770 F. Supp. 2d 1299,` 1308 (N.D. Ga. 2011) (rejecting the shifting duty argument and
stating, “Plaintiffs have not cited any authority that would support such a sweeping and novel theory of

spoliation”); In re Abili§ (Aripiprazole) Prod. Liab. Litig., No. 3:16-MD-2734, 2018 WL 4856767, at

 

s Plaintiffs’ First Amended Consolidated Complaint, filed in November of 2015, refers to the “ODs on
Facebook" group twice. (_Sie_ Doc. 133).

172

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 173 of 178 Page|D 44053

*5 (N.D. Fla. Oct. 5, 2018) (“The fatal flaw . . . to Plaintiffs’ argument concerning the DOJ
investigation is that other courts addressing the same shifting duty_ argument have rejected it.”); LHM
v. Talton, 851 F. Supp. 2d 1346, 1366 (M.D. Ga. 2012) (“The Court is not aware of any decision by a
court in this circuit adopting the ‘shifting duty’ argument urged by the Plaintiff, and on the facts here,
this Court declines the opportunity to be the first.”); Point Blank Sols., Inc. v. Toyobo Am., Inc., No.
09-61166-C1V, 2011 WL 1456029, at *24 (S.D. Fla. Apr. 5, 2011)(“The shifting duty theory is

incompatible with the basic rule that a duty is owed to a specific party.”).

In sum, Plaintiffs’ arguments and submitted evidence, at present, do not justify the imposition
of sanctions for spoliation. The Court, however, is cognizant of the fact that Plaintiffs learned of the
UPP Violations group late in the case, and may not have had adequate time to sufficiently develop
evidence concerning the connection between Defendants and Dr. Glazier or the UPP Violations group.
For that reason, the Court will take Plaintiffs’ motion for sanctions under advisement. The Court will
revisit the motion at trial before the jury instructions are finalized; after the parties have had further
opportunities to develop the record with respect to the spoliation issue. The Court will also reopen
discovery, for only 60 days, with respect to Defendants B&L and ABB for the limited purpose of

investigating whether any connection existed between those Defendants and the UPP Violations group,
VI. Trial Plan

In light of the fact that seven motions for summary judgment are currently pending, (Docs.
872-874, 877, 906, 908, 912), the Court will not order the parties to submit a Trial Plan until those
motions are resolved. The parties are hereby notified that resolution of the motions may require the

pretrial conference and trial be rescheduled for a later date.

173

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Paige 174 of 178 Page|D 44054

Accordingly, it is hereby ORDERED:

l. Defendants’ Motion to Strike Portions of the Expert Report of Dr. John L.
Solow and Preclude Testimony Regarding Purported Collusion Between the Defendants, Pursuant to

Fed. R. Evid. 702 and Daubert (Doc. 500, Doc. S-53 l) is DENIED.

2. Defendants’ Motion to Exclude or Strike the Expert Report_ of Dr. Michael A.

Williams Under Fed. R. Evid. 702 and Fed. R. Civ. P. 37(c)(l) (Doc. 503; Doc. S-535) is DENIED.

3. Defendants’ Motion to Exclude the Supp|emental Report of Dr. Michael A.

Williams Under Fed. R. Evid. 702 and Daubert (Doc. 693; Doc. S-720) is DENIED.

4. Plaintiffs’ Motion for Class Certification. (Doc. 396; Doc. S-404) is

GRANTED.

5. The Court certifies the following classes as to Plaintiffs’ claims brought in

Plaintiffs’ Interlineation To Corrected Consolidated Class Action Complaint (Doc. 395):
Horizontal Class:

All persons and entities residing in the United States who
made retail purchases of disposable contact lenses
manufactured by Alcon, JJVC, or B&L from June 1, 2013 _
to the present (the “Class Period”) for their own use and not
for resale, where the prices for such contact lenses were
subject to a “Unilateral Pricing Policy” and the purchase
occurred during the period when the Unilateral Pricing
Policy was in effect. Excluded from the Class are any
purchases from 1-800 Contacts of disposable contact lenses
subject to B&L’s Unilateral Pricing Policy, where the
purchase occurred on or after July 1, 2015. Also excluded
from the Class are Defendants, their parent companies,
subsidiaries and affiliates, any coconspirators, all

174

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 175 of 178 Page|D 44055

governmental entities, and any judges or justices assigned
to hear any aspect'of this action. 4

The proposed Horizontal Class consists of the following subclasses:

(1) Mgland Subclass:

All persons and entities residing in Maryland who made
retail purchases of disposable contact lenses manufactured
by Alcon, JJVC, or B&L from June l, 2013 to the date the
Court certifies the Class for their own use and not for resale,
where the prices for such contact lenses were subject to a
“Unilateral Pricing Policy” and the purchase occurred
during the period when the Unilateral Pricing Policy was in
effect. Excluded from the Class are any purchases from 1-
800 Contacts of disposable contact lenses subject to B&L’s
Unilateral Pricing Policy, where the purchase occurred on
or after July l, 2015. Also excluded from the Class are
Defendants, their parent companies, subsidiaries and
affiliates, any coconspirators, all governmental entities, and
any judges or justices assigned to hear any aspect of this
action.

(2) California Subclass:

All persons and entities residing in Califomia who made
retail purchases of disposable contact lenses manufactured
by Alcon, JJVC, or B&L from June 1, 2013 to the date the
Court certifies the Class for their own use and not for resale,
where the prices for such contact lenses were subject to a
“Unilateral Pricing Policy” and the purchase occurred
during the period when the Unilateral Pricing Policy was in
effect. Excluded from the Class are any purchases from l-
800 Contacts of disposable contact lenses subject to B&L’s
Unilateral Pricing Policy, where the purchase occurred on
or alier July l, 2015. Also excluded from the Class are
Defendants, their parent companies, subsidiaries and
affiliates, any coconspirators, all governmental entities, and
any judges or justices assigned to hear any aspect of this
action.

Vertical Classes:
(1) The JJVC Class
All persons and entities residing in the United States who

made retail purchases of disposable contact lenses

175

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 176 of 178 Page|D 44056

manufactured by JJVC from June l, 2013 to the date the
Court certifies the Class for their own use and not for resale,
where the prices for such contact lenses were subject to a
“Unilateral Pricing Policy” and the purchase occurred during
the period when the Unilateral Pricing Policy was in effect.
Excluded from the Class are Defendants, their parent
companies, subsidiaries, and affiliates, any co-conspirators, all
governmental entities, and any judges, justices, or jurors
assigned to hear any aspect of this action.

(2) The Alcon Class:

All persons and entities residing in the United States who
made retail purchases of disposable contact lenses
manufactured by Alcon from June l, 2013' to the date the
Court certifies the Class for their own use and not for resale,
where the prices for such contact lenses were subject to a
“Unilateral Pricing Policy” and the purchase occurred during
the period when the Unilateral Pricing Policy was in effect.
Excluded from the Class are Defendants, their parent
companies, subsidiaries, and affiliates, any co-conspirators, all
governmental entities, and any judges, justices, or jurors
assigned to hear any aspect of this action. '

(3) The B&L Class:

All persons and entities residing in the United States who
made retail purchases of disposable contact lenses
manufactured by B&L from June l, 2013 to the date the Court
certifies the Class for their own use and not for resale, where
the prices for such contact lenses were subject to a “Unilateral
Pricing ‘Policy” and the purchase occurred during the period
when the Unilateral Pricing Policy was in effect. Excluded
from the Class are any purchases from 1-800 Contacts of`
disposable contact lenses subject to B&L’s Unilateral Pricing
Policy, where the purchase occurred on or alter July l, 2015.
Also excluded from the Class are Defendants, their parent
companies, subsidiaries and affiliates, any co- conspirators, all
governmental entities, and any judges or justices assigned to
hear any aspect of this action.

6. 'l`he determination of the definition of the classes is conditional and may be
amended or modified prior to any decision on the merits and final judgment. w Fed. R. Civ. P.

23(¢)(1)(€).
176 ’

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 177 of 178 Page|D 44057

7. Hausfeld LLP, Robins Kaplan LLP, and Scott + Scott LLP remain appointed as

class counsel.

8. The following Plaintiffs are appointed as class representatives:
Rachel Berg
Alexis Ito
Miriam Pa£doii
Jennifer Sineni
Pamela Mazzarella
Joseph Felson
'l`amara O’Brien
Susan Gordon
Catherine Dingle
Elyse Ulino
Amanda Cunha
Sheryl Marean
Brett Watson
Kathleen Schirf
cora Beih smith
John Machikawa

7. Pursuant to Rule 23(c)(2)(B), Federal Rules of Civil Procedure, the parties shall
confer and submit to the Court, on or before January 16, 2019, ajoint proposed class notice plan and
form of notice, lf the parties are unable to agree on a class notice plan and form of notice, the parties

x
shall each submit one on or before January 30, 2019, accompanied by a memorandum explaining that
party’s position. Each party shall respond to the other’s proposed notice plan and form of notice no

later than February 13, 2019.

177

Case 3:15-md-02626-HES-.]RK Document 940 Filed 12/04/18 Page 178 of 178 Page|D 44058

8. Plaintiffs’ “Motion for Spoliation Sanctions Against Defendants Johnson &
Johnson Vision Care, Inc. and Alcon Laboratories, Inc.” (Doc. 854) is TAKEN UNDER

ADVISEMENT.

9. Discovery shall be REOPENED, for 45 days, with respect to Defendants B&L
and ABB for the limited purpose of.investigating whether any connection exists between those

Defendants and Dr. Glazier and the UPP Violations group,

DONE AND ORDERED in Jacksonville, Florida, thiség'day of December, 2018.

Copies To:

Counsel of Record

 

178

